Name: Commission Regulation (EU) No 1209/2014 of 29 October 2014 amending Regulation (EC) No 451/2008 of the European Parliament and of the Council establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 Text with EEA relevance
 Type: Regulation
 Subject Matter: documentation;  economic analysis;  consumption
 Date Published: nan

 22.11.2014 EN Official Journal of the European Union L 336/1 COMMISSION REGULATION (EU) No 1209/2014 of 29 October 2014 amending Regulation (EC) No 451/2008 of the European Parliament and of the Council establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (1), and in particular Article 6(2) thereof, Whereas: (1) Regulation (EC) No 451/2008 established a statistical classification of products by activity (hereinafter referred to as the CPA), to meet the requirements of statistics in the Union. (2) Following the update of the United Nations' Central Product Classification (CPC Ver.2), the CPA should be adapted in order to maintain the comparability and consistency with product classification standards used at international level. (3) Further amendments to the CPA, as well as alignment and clarification of the texts, are required following the revision of the Harmonised System (HS) and the Combined Nomenclature (CN), pursuant to Commission Implementing Regulation (EU) No 1001/2013 (2) and Council Regulation (EU) No 1326/2013 (3). (4) Regulation (EC) No 451/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 451/2008 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 4.6.2008, p. 65. (2) Commission Implementing Regulation (EU) No 1001/2013 of 4 October 2013 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff, OJ L 290, 31.10.2013, p. 1. (3) Council Regulation (EU) No 1326/2013 of 9 December 2013 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff, OJ L 334, 13.12.2013, p. 4. ANNEX ANNEX Code Heading A PRODUCTS OF AGRICULTURE, FORESTRY AND FISHING 01 Products of agriculture, hunting and related services 01.1 Non-perennial crops 01.11 Cereals (except rice), leguminous crops and oil seeds 01.11.1 Wheat 01.11.11 Durum wheat 01.11.12 Wheat, except durum wheat 01.11.2 Maize 01.11.20 Maize 01.11.3 Barley, rye and oats 01.11.31 Barley 01.11.32 Rye 01.11.33 Oats 01.11.4 Sorghum, millet and other cereals 01.11.41 Sorghum 01.11.42 Millet 01.11.43 Triticale 01.11.49 Other cereals 01.11.5 Cereals straw and husks 01.11.50 Cereals straw and husks 01.11.6 Green leguminous vegetables 01.11.61 Beans, green 01.11.62 Peas, green 01.11.69 Other green leguminous vegetables 01.11.7 Dried leguminous vegetables 01.11.71 Beans, dry 01.11.72 Broad beans, dry 01.11.73 Chick peas, dry 01.11.74 Lentils, dry 01.11.75 Peas, dry 01.11.76 Cow peas 01.11.77 Pigeon peas, dry 01.11.79 Pulses (dried leguminous vegetables) n.e.c. 01.11.8 Soya beans and groundnuts 01.11.81 Soya beans 01.11.82 Groundnuts, in shell 01.11.9 Other oil seeds 01.11.91 Lin seed 01.11.92 Mustard seed 01.11.93 Rape or colza seed 01.11.94 Sesame seed 01.11.95 Sunflower seed 01.11.96 Castor oil seeds 01.11.99 Other oil seeds n.e.c. 01.12 Rice, not husked 01.12.1 Rice, not husked 01.12.10 Rice, not husked 01.13 Vegetables and melons, roots and tubers 01.13.1 Leafy or stem vegetables 01.13.11 Asparagus 01.13.12 Cabbages 01.13.13 Cauliflowers and broccoli 01.13.14 Lettuce 01.13.15 Chicory 01.13.16 Spinach 01.13.17 Artichokes 01.13.19 Other leafy or stem vegetables 01.13.2 Melons 01.13.21 Watermelons 01.13.29 Other melons 01.13.3 Other fruit-bearing vegetables 01.13.31 Chillies and peppers, green (only capsicum) 01.13.32 Cucumbers and gherkins 01.13.33 Eggplants (aubergines) 01.13.34 Tomatoes 01.13.39 Other fruit-bearing vegetables n.e.c. 01.13.4 Root, bulb or tuberous vegetables 01.13.41 Carrots and turnips 01.13.42 Garlic 01.13.43 Onions 01.13.44 Leeks and other alliaceous vegetables 01.13.49 Other root, bulb or tuberous vegetables (without high starch or inulin content) 01.13.5 Edible roots and tubers with high starch or inulin content 01.13.51 Potatoes 01.13.52 Sweet potatoes 01.13.53 Cassava 01.13.54 Taro 01.13.59 Other edible roots and tubers with high starch or inulin content 01.13.6 Vegetable seeds, except beet seeds 01.13.60 Vegetable seeds, except beet seeds 01.13.7 Sugar beet and sugar beet seeds 01.13.71 Sugar beet 01.13.72 Sugar beet seeds 01.13.8 Mushrooms and truffles 01.13.80 Mushrooms and truffles 01.13.9 Vegetables, fresh, n.e.c. 01.13.90 Vegetables, fresh, n.e.c. 01.14 Sugar cane 01.14.1 Sugar cane 01.14.10 Sugar cane 01.15 Unmanufactured tobacco 01.15.1 Unmanufactured tobacco 01.15.10 Unmanufactured tobacco 01.16 Fibre crops 01.16.1 Fibre crops 01.16.11 Cotton, whether or not ginned 01.16.12 Jute, kenaf and other textile bast fibres, raw or retted, except flax, true hemp and ramie 01.16.19 Flax, true hemp and raw fibre crops n.e.c. 01.19 Other non-perennial crops 01.19.1 Forage crops 01.19.10 Forage crops 01.19.2 Cut flowers and flower buds; flower seeds 01.19.21 Cut flowers and flower buds 01.19.22 Flower seeds 01.19.3 Beet seeds, seeds for forage plants; other raw vegetable materials 01.19.31 Beet seeds (excluding sugar beet seeds) and seeds for forage plants 01.19.39 Raw vegetable materials n.e.c. 01.2 Perennial crops 01.21 Grapes 01.21.1 Grapes 01.21.11 Table grapes 01.21.12 Other grapes, fresh 01.22 Tropical and subtropical fruits 01.22.1 Tropical and subtropical fruits 01.22.11 Avocados 01.22.12 Bananas, plantains and similar 01.22.13 Dates 01.22.14 Figs 01.22.19 Other tropical and subtropical fruits 01.23 Citrus fruits 01.23.1 Citrus fruits 01.23.11 Pomelo and grapefruits 01.23.12 Lemons and limes 01.23.13 Oranges 01.23.14 Tangerines, mandarins, clementines 01.23.19 Other citrus fruits 01.24 Pome fruits and stone fruits 01.24.1 Apples 01.24.10 Apples 01.24.2 Other pome fruits and stone fruits 01.24.21 Pears 01.24.22 Quinces 01.24.23 Apricots 01.24.24 Cherries 01.24.25 Peaches 01.24.26 Nectarines 01.24.27 Plums 01.24.28 Sloes 01.24.29 Other pome fruits and stone fruits n.e.c. 01.25 Other tree and bush fruits and nuts 01.25.1 Berries and the fruits of the genus vaccinium 01.25.11 Kiwi fruit 01.25.12 Raspberries 01.25.13 Strawberries 01.25.19 Other berries, the fruits of the genus vaccinium n.e.c. 01.25.2 Fruit seeds 01.25.20 Fruit seeds 01.25.3 Nuts (excluding wild edible nuts, groundnuts and coconuts) 01.25.31 Almonds 01.25.32 Chestnuts 01.25.33 Hazelnuts 01.25.34 Pistachios 01.25.35 Walnuts 01.25.39 Other nuts (excluding wild edible nuts, groundnuts and coconuts) 01.25.9 Other tree and bush fruits n.e.c. 01.25.90 Other tree and bush fruits n.e.c. 01.26 Oleaginous fruits 01.26.1 Olives 01.26.11 Table olives 01.26.12 Olives for production of olive oil 01.26.2 Coconuts 01.26.20 Coconuts 01.26.9 Other oleaginous fruits 01.26.90 Other oleaginous fruits 01.27 Beverage crops 01.27.1 Beverage crops 01.27.11 Coffee beans, not roasted 01.27.12 Tea leaves 01.27.13 MatÃ © leaves 01.27.14 Cocoa beans 01.28 Spices, aromatic, drug and pharmaceutical crops 01.28.1 Spices, not processed 01.28.11 Pepper (piper spp.), raw 01.28.12 Chillies and peppers, dry (capsicum spp.), raw 01.28.13 Nutmeg, mace and cardamoms, raw 01.28.14 Anise, badian, coriander, cumin, caraway, fennel and juniper berries, raw 01.28.15 Cinnamon (canella), raw 01.28.16 Cloves (whole stems), raw 01.28.17 Ginger, dry, raw 01.28.18 Vanilla, raw 01.28.19 Other spices, not processed 01.28.2 Hop cones 01.28.20 Hop cones 01.28.3 Plants used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes 01.28.30 Plants used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes 01.29 Other perennial crops 01.29.1 Natural rubber 01.29.10 Natural rubber 01.29.2 Christmas trees, cut 01.29.20 Christmas trees, cut 01.29.3 Vegetable materials of a kind used primarily for plaiting or as stuffing or padding, or in dyeing or tanning 01.29.30 Vegetable materials of a kind used primarily for plaiting or as stuffing or padding, or in dyeing or tanning 01.3 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.30 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.30.1 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.30.10 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.4 Live animals and animal products 01.41 Dairy cattle, live and raw milk from dairy cattle 01.41.1 Dairy cattle, live 01.41.10 Dairy cattle, live 01.41.2 Raw milk from dairy cattle 01.41.20 Raw milk from dairy cattle 01.42 Other cattle and buffaloes, live and their semen 01.42.1 Other cattle and buffaloes, live 01.42.11 Other cattle and buffaloes, except calves, live 01.42.12 Calves of cattle and buffalo, live 01.42.2 Cattle and buffalo semen 01.42.20 Cattle and buffalo semen 01.43 Horses and other equines, live 01.43.1 Horses and other equines, live 01.43.11 Horses, live 01.43.12 Asses, mules and hinnies, live 01.44 Camels and camelids, live 01.44.1 Camels and camelids, live 01.44.10 Camels and camelids, live 01.45 Sheep and goats, live; raw milk and shorn wool from sheep and goats 01.45.1 Sheep and goats, live 01.45.11 Sheep, live 01.45.12 Goats, live 01.45.2 Raw milk from sheep and goats 01.45.21 Raw milk from sheep 01.45.22 Raw milk from goats 01.45.3 Shorn wool from sheep and goats, greasy, including fleece-washed shorn wool 01.45.30 Shorn wool from sheep and goats, greasy, including fleece-washed shorn wool 01.46 Swine, live 01.46.1 Swine, live 01.46.10 Swine, live 01.47 Poultry, live and eggs 01.47.1 Poultry, live 01.47.11 Chickens, live 01.47.12 Turkeys, live 01.47.13 Geese, live 01.47.14 Ducks and guinea fowls, live 01.47.2 Eggs in shell, fresh 01.47.21 Hen eggs in shell, fresh 01.47.22 Eggs from other poultry, in shell, fresh 01.47.23 Hen eggs for hatching 01.47.24 Eggs from other poultry, for hatching 01.49 Other farmed animals and animal products 01.49.1 Other farmed animals, live 01.49.11 Domestic rabbits, live 01.49.12 Farmed birds n.e.c., live 01.49.13 Farmed reptiles (including snakes and turtles), live 01.49.19 Other farmed animals n.e.c., live 01.49.2 Other farm animal products 01.49.21 Natural honey 01.49.22 Raw milk n.e.c. 01.49.23 Snails, fresh, chilled, frozen, dried, salted or in brine, except sea snails 01.49.24 Edible products of farm animal origin n.e.c. 01.49.25 Silk-worm cocoons suitable for reeling 01.49.26 Insect waxes and spermaceti, whether or not refined or coloured 01.49.27 Animal embryos for reproduction 01.49.28 Non-edible products of farm animal origin n.e.c. 01.49.3 Raw fur skins and miscellaneous raw hides and skins 01.49.31 Raw fur skins, except of fur-bearing lambs 01.49.32 Raw fur skins of fur-bearing lambs 01.49.39 Raw skins of animals n.e.c. (fresh or preserved, but not further prepared) 01.6 Agricultural and animal husbandry services (except veterinary services) 01.61 Support services to crop production 01.61.1 Support services to crop production 01.61.10 Support services to crop production 01.62 Support services to animal production 01.62.1 Support services to animal production 01.62.10 Support services to animal production 01.63 Post-harvest crop services 01.63.1 Post-harvest crop services 01.63.10 Post-harvest crop services 01.64 Seed processing services for propagation 01.64.1 Seed processing services for propagation 01.64.10 Seed processing services for propagation 01.7 Hunting and trapping and related services 01.70 Hunting and trapping and related services 01.70.1 Hunting and trapping and related services 01.70.10 Hunting and trapping and related services 02 Products of forestry, logging and related services 02.1 Forest trees and nursery services 02.10 Forest trees and nursery services 02.10.1 Live forest tree plants; forest tree seeds 02.10.11 Live forest tree plants 02.10.12 Forest tree seeds 02.10.2 Forest trees nurseries services 02.10.20 Forest trees nurseries services 02.10.3 Forest trees 02.10.30 Forest trees 02.2 Wood in the rough 02.20 Wood in the rough 02.20.1 Wood in the rough 02.20.11 Logs of coniferous wood 02.20.12 Logs of non-coniferous wood, except tropical wood 02.20.13 Logs of tropical wood 02.20.14 Fuel wood of coniferous wood 02.20.15 Fuel wood of non-coniferous wood 02.3 Wild growing non-wood products 02.30 Wild growing non-wood products 02.30.1 Natural gums 02.30.11 Balata, gutta-percha, guayula, chicle and similar natural gums 02.30.12 Lac, balsams and other natural gums and resins 02.30.2 Natural cork, raw or simply prepared 02.30.20 Natural cork, raw or simply prepared 02.30.3 Parts of plants, grasses, mosses and lichens suitable for ornamental purposes 02.30.30 Parts of plants, grasses, mosses and lichens suitable for ornamental purposes 02.30.4 Wild growing edible products 02.30.40 Wild growing edible products 02.4 Support services to forestry 02.40 Support services to forestry 02.40.1 Support services to forestry 02.40.10 Support services to forestry 03 Fish and other fishing products; aquaculture products; support services to fishing 03.0 Fish and other fishing products; aquaculture products; support services to fishing 03.00 Fish and other fishing products; aquaculture products; support services to fishing 03.00.1 Fish, live, not for human consumption 03.00.11 Ornamental fish, wild 03.00.12 Ornamental fish, farmed 03.00.13 Other wild, live fish, not for human consumption, including seeds and feeds for aquaculture 03.00.14 Other farmed, live fish, not for human consumption, including seeds and feeds for aquaculture 03.00.2 Fish live, fresh or chilled, for human consumption 03.00.21 Fish, live, fresh or chilled, for human consumption, marine, not farmed 03.00.22 Fish, live, fresh or chilled, for human consumption, freshwater, not farmed 03.00.23 Fish, live, fresh or chilled, for human consumption, marine, farmed 03.00.24 Fish, live, fresh or chilled, for human consumption, freshwater, farmed 03.00.3 Crustaceans, not frozen 03.00.31 Crustaceans, not frozen, not farmed 03.00.32 Crustaceans, not frozen, farmed 03.00.4 Molluscs and other aquatic invertebrates, live, fresh or chilled 03.00.41 Oysters, live, fresh or chilled, not farmed 03.00.42 Other molluscs, live, fresh or chilled, not farmed 03.00.43 Oysters, live, fresh or chilled, farmed 03.00.44 Other molluscs, live, fresh or chilled, farmed 03.00.45 Other aquatic invertebrates, live, fresh or chilled, farmed 03.00.46 Other aquatic invertebrates, live, fresh or chilled, not farmed 03.00.5 Pearls, unworked 03.00.51 Natural pearls, unworked 03.00.52 Cultured pearls, unworked 03.00.6 Other aquatic plants, animals and their products 03.00.61 Coral and similar products, shells of molluscs, crustaceans or echinoderms and cuttle-bone 03.00.62 Natural sponges of animal origin 03.00.63 Seaweeds and other algae for human consumption, wild 03.00.64 Seaweeds and other algae for human consumption, farmed 03.00.65 Seaweeds and other algae not for human consumption, wild 03.00.66 Seaweeds and other algae not for human consumption, farmed 03.00.69 Other aquatic plants, animals and their products n.e.c. 03.00.7 Support services to fishing and aquaculture 03.00.71 Support services to fishing 03.00.72 Support services to aquaculture B MINING AND QUARRYING 05 Coal and lignite 05.1 Hard coal 05.10 Hard coal 05.10.1 Hard coal 05.10.10 Hard coal 05.2 Lignite 05.20 Lignite 05.20.1 Lignite 05.20.10 Lignite 06 Crude petroleum and natural gas 06.1 Crude petroleum 06.10 Crude petroleum 06.10.1 Petroleum oils and oils obtained from bituminous minerals, crude 06.10.10 Petroleum oils and oils obtained from bituminous minerals, crude 06.10.2 Bituminous or oil shale and tar sands 06.10.20 Bituminous or oil shale and tar sands 06.2 Natural gas, liquefied or in gaseous state 06.20 Natural gas, liquefied or in gaseous state 06.20.1 Natural gas, liquefied or in gaseous state 06.20.10 Natural gas, liquefied or in gaseous state 07 Metal ores 07.1 Iron ores 07.10 Iron ores 07.10.1 Iron ores 07.10.10 Iron ores 07.2 Non-ferrous metal ores 07.21 Uranium and thorium ores 07.21.1 Uranium and thorium ores 07.21.10 Uranium and thorium ores 07.29 Other non-ferrous metal ores and concentrates 07.29.1 Other non-ferrous metal ores and concentrates 07.29.11 Copper ores and concentrates 07.29.12 Nickel ores and concentrates 07.29.13 Aluminium ores and concentrates 07.29.14 Precious metal ores and concentrates 07.29.15 Lead, zinc and tin ores and concentrates 07.29.19 Other non-ferrous metal ores and concentrates n.e.c. 08 Other mining and quarrying products 08.1 Stone, sand and clay 08.11 Ornamental and building stone, limestone, gypsum, chalk and slate 08.11.1 Ornamental or building stone 08.11.11 Marble and other calcareous ornamental or building stone 08.11.12 Granite, sandstone and other ornamental or building stone 08.11.2 Limestone and gypsum 08.11.20 Limestone and gypsum 08.11.3 Chalk and uncalcined dolomite 08.11.30 Chalk and uncalcined dolomite 08.11.4 Slate 08.11.40 Slate 08.12 Gravel, sand, clays and kaolin 08.12.1 Gravel and sand 08.12.11 Natural sands 08.12.12 Granules, chippings and powder; pebbles, gravel 08.12.13 Mixtures of slag and similar industrial waste products, whether or not incorporating pebbles, gravel, shingle and flint for construction use 08.12.2 Clays and kaolin 08.12.21 Kaolin and other kaolinic clays 08.12.22 Other clays, andalusite, kyanite and sillimanite; mullite; chamotte or dinas earths 08.9 Mining and quarrying products n.e.c. 08.91 Chemical and fertiliser minerals 08.91.1 Chemical and fertiliser minerals 08.91.11 Natural calcium or aluminium calcium phosphates 08.91.12 Unroasted iron pyrites; crude or unrefined sulphur 08.91.19 Other chemical and fertiliser minerals 08.92 Peat 08.92.1 Peat 08.92.10 Peat 08.93 Salt and pure sodium chloride; sea water 08.93.1 Salt and pure sodium chloride; sea water 08.93.10 Salt and pure sodium chloride; sea water 08.99 Other mining and quarrying products n.e.c. 08.99.1 Bitumen and asphalt, natural; asphaltites and asphaltic rock 08.99.10 Bitumen and asphalt, natural; asphaltites and asphaltic rock 08.99.2 Precious and semi-precious stones; industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives; other minerals 08.99.21 Precious and semi-precious stones (excluding industrial diamonds), unworked or simply sawn or roughly shaped 08.99.22 Industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives 08.99.29 Other minerals 09 Mining support services 09.1 Support services to petroleum and natural gas extraction 09.10 Support services to petroleum and natural gas extraction 09.10.1 Support services to petroleum and natural gas extraction 09.10.11 Drilling services to petroleum and natural gas extraction 09.10.12 Derrick erection, repair and dismantling services and related support services to petroleum and natural gas extraction 09.10.13 Liquefaction and regasification services of natural gas for transportation done at the mine site 09.9 Support services to other mining and quarrying 09.90 Support services to other mining and quarrying 09.90.1 Support services to other mining and quarrying 09.90.11 Support services to hard coal extraction 09.90.19 Support services to other mining and quarrying n.e.c. C MANUFACTURED PRODUCTS 10 Food products 10.1 Preserved meat and meat products 10.11 Processed and preserved meat 10.11.1 Meat of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 10.11.11 Meat of bovine animals, fresh or chilled 10.11.12 Meat of swine, fresh or chilled 10.11.13 Meat of sheep, fresh or chilled 10.11.14 Meat of goats, fresh or chilled 10.11.15 Meat of horses and other equines, fresh or chilled 10.11.2 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 10.11.20 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 10.11.3 Frozen meat and edible offal; other meat and edible offal 10.11.31 Meat of bovine animals, frozen 10.11.32 Meat of swine, frozen 10.11.33 Meat of sheep, frozen 10.11.34 Meat of goats, frozen 10.11.35 Meat of horses and other equines, frozen 10.11.39 Other meat and edible offal, fresh, chilled or frozen 10.11.4 Pulled wool and raw hides and skins of bovine or equine animals, sheep and goats 10.11.41 Pulled wool, greasy, including fleece-washed pulled wool 10.11.42 Whole raw hides and skins of bovine or equine animals 10.11.43 Other raw hides and skins of bovine or equine animals 10.11.44 Raw hides and skins of sheep or lambs 10.11.45 Raw hides and skins of goats or kids 10.11.5 Fats of bovine animals, sheep, goats or pigs 10.11.50 Fats of bovine animals, sheep, goats or pigs 10.11.6 Raw offal, inedible 10.11.60 Raw offal, inedible 10.11.9 Sub-contracted operations as part of manufacturing of processed and preserved meat 10.11.99 Sub-contracted operations as part of manufacturing of processed and preserved meat 10.12 Processed and preserved poultry meat 10.12.1 Meat of poultry, fresh or chilled 10.12.10 Meat of poultry, fresh or chilled 10.12.2 Meat of poultry, frozen 10.12.20 Meat of poultry, frozen 10.12.3 Fats of poultry 10.12.30 Fats of poultry 10.12.4 Edible offal of poultry 10.12.40 Edible offal of poultry 10.12.5 Feathers and skins of birds with feathers 10.12.50 Feathers and skins of birds with feathers 10.12.9 Sub-contracted operations as part of manufacturing of processed and preserved poultry meat 10.12.99 Sub-contracted operations as part of manufacturing of processed and preserved poultry meat 10.13 Meat and poultry meat products 10.13.1 Preserves and preparations of meat, meat offal or blood 10.13.11 Swine meat, cuts, salted, dried or smoked (bacon and ham) 10.13.12 Bovine meat, salted, dried or smoked 10.13.13 Other meat and edible meat offal, salted, in brine, dried or smoked (excluding swine and bovine meat); edible flours and meals of meat or meat offal 10.13.14 Sausages and similar products of meat, offal or blood 10.13.15 Other prepared and preserved meat, meat offal or blood 10.13.16 Flours, meals and pellets of meat unfit for human consumption; greaves 10.13.9 Cooking and other preparation services for the production of meat products; sub-contracted operations as part of manufacturing of meat and poultry meat products 10.13.91 Cooking and other preparation services for the production of meat products 10.13.99 Sub-contracted operations as part of manufacturing of meat and poultry meat products 10.2 Processed and preserved fish, crustaceans and molluscs 10.20 Processed and preserved fish, crustaceans and molluscs 10.20.1 Fish, fresh, chilled or frozen 10.20.11 Fish fillets and other fish meat (whether or not minced), fresh or chilled 10.20.12 Fish livers and roes, fresh or chilled 10.20.13 Fish, frozen 10.20.14 Fish fillets, frozen 10.20.15 Fish meat (whether or not minced), frozen 10.20.16 Fish livers and roes, frozen 10.20.2 Fish, otherwise prepared or preserved; caviar and caviar substitutes 10.20.21 Fish fillets, dried, salted or in brine, but not smoked 10.20.22 Fish livers, roes, fins, heads, tails, maws and other edible offal dried, smoked, salted or in brine; flours, meals and pellets of fish, fit for human consumption 10.20.23 Fish, dried, whether or not salted, or in brine 10.20.24 Fish, including fillets, smoked 10.20.25 Fish, otherwise prepared or preserved, except prepared fish dishes 10.20.26 Caviar and caviar substitutes 10.20.3 Crustaceans, molluscs, seaweed and other aquatic invertebrates, frozen, prepared or preserved 10.20.31 Crustaceans frozen, dried, salted or in brine 10.20.32 Molluscs, frozen, dried, salted or in brine 10.20.33 Other aquatic invertebrates and seaweed, frozen, dried, salted or in brine 10.20.34 Crustaceans, molluscs and other aquatic invertebrates and seaweed, otherwise prepared or preserved 10.20.4 Flours, meals and pellets, unfit for human consumption, and other products n.e.c. of fish or of crustaceans, molluscs or other aquatic invertebrates or seaweed 10.20.41 Flours, meals and pellets of fish, crustaceans, molluscs or other aquatic invertebrates or seaweed, unfit for human consumption 10.20.42 Other inedible products of fish, crustaceans, molluscs or other aquatic invertebrates or seaweed 10.20.9 Smoking and other preservation and preparation services for manufacture of fish products; sub-contracted operations as part of manufacturing of processed and preserved fish, crustaceans and molluscs 10.20.91 Smoking and other preservation and preparation services for manufacture of fish products 10.20.99 Sub-contracted operations as part of manufacturing of processed and preserved fish, crustaceans and molluscs 10.3 Processed and preserved fruit and vegetables 10.31 Processed and preserved potatoes 10.31.1 Processed and preserved potatoes 10.31.11 Potatoes, frozen 10.31.12 Dried potatoes whether or not cut or sliced but not further prepared 10.31.13 Dried potatoes in the form of flour, meal, flakes, granulates and pellets 10.31.14 Potatoes prepared or preserved 10.31.9 Cooking and other preparation services for potatoes and potato products; sub-contracted operations as part of manufacturing of processed and preserved potatoes 10.31.91 Cooking and other preparation services for potatoes and potato products 10.31.99 Sub-contracted operations as part of manufacturing of processed and preserved potatoes 10.32 Fruit and vegetable juices 10.32.1 Fruit and vegetable juices 10.32.11 Tomato juice 10.32.12 Orange juice 10.32.13 Grapefruit juice 10.32.14 Pineapple juice 10.32.15 Grape juice 10.32.16 Apple juice 10.32.17 Mixtures of fruit and vegetable juices 10.32.19 Other fruit and vegetable juices 10.32.9 Sub-contracted operations as part of manufacturing of fruit and vegetable juice 10.32.99 Sub-contracted operations as part of manufacturing of fruit and vegetable juice 10.39 Other processed and preserved fruit and vegetables 10.39.1 Processed and preserved vegetables, excluding potatoes 10.39.11 Vegetables, frozen 10.39.12 Vegetables provisionally preserved 10.39.13 Dried vegetables 10.39.14 Cut and packaged vegetables and fruits 10.39.15 Beans, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 10.39.16 Peas, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 10.39.17 Other vegetables (except potatoes), preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 10.39.18 Vegetables (except potatoes), fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 10.39.2 Processed and preserved fruit and nuts 10.39.21 Fruit and nuts, uncooked or cooked, frozen 10.39.22 Jams, fruit jellies and fruit or nut puree and pastes 10.39.23 Nuts, groundnuts, roasted, salted or otherwise prepared 10.39.24 Fruit and nuts, provisionally preserved, not for immediate consumption 10.39.25 Groundnuts and nuts, shelled 10.39.29 Other prepared, dried or preserved fruits and nuts 10.39.3 Vegetable materials and vegetable waste, vegetable residues and by-products 10.39.30 Vegetable materials and vegetable waste, vegetable residues and by-products 10.39.9 Cooking and other preparation services for the preservation of fruit and vegetables; sub-contracted operations as part of manufacturing of other processed and preserved fruit and vegetables 10.39.91 Cooking and other preparation services for the preservation of fruit and vegetables 10.39.99 Sub-contracted operations as part of manufacturing of other processed and preserved fruit and vegetables 10.4 Vegetable and animal oils and fats 10.41 Oils and fats 10.41.1 Animal oils and fats, their fractions, crude 10.41.11 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared 10.41.12 Fats and oils and their fractions, of fish and marine mammals 10.41.19 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 10.41.2 Vegetable oils, crude 10.41.21 Groundnut oil, crude 10.41.22 Olive oil, crude 10.41.23 Sunflower-seed oil, crude 10.41.24 Rape, colza and mustard oil, crude 10.41.25 Palm oil, crude 10.41.29 Other vegetable oils, crude 10.41.3 Cotton linters 10.41.30 Cotton linters 10.41.4 Oil-cake and other solid residues, of vegetable fats or oils; flours and meals of oil seeds or oleaginous fruits 10.41.41 Oil-cake and other solid residues, of vegetable fats or oils 10.41.42 Flours and meals of oil seeds or oleaginous fruits, except those of mustard 10.41.5 Refined oils, except residues 10.41.51 Soya-bean oil and its fractions, refined but not chemically modified 10.41.52 Groundnut oil and its fractions, refined but not chemically modified 10.41.53 Olive oil and its fractions, refined but not chemically modified 10.41.54 Sunflower-seed oil and its fractions, refined but not chemically modified 10.41.55 Cotton-seed oil and its fractions, refined but not chemically modified 10.41.56 Rape, colza and mustard oil and their fractions, refined but not chemically modified 10.41.57 Palm oil and its fractions, refined but not chemically modified 10.41.58 Coconut oil and its fractions, refined but not chemically modified 10.41.59 Other oils and their fractions, refined but not chemically modified; fixed vegetable fats and other vegetable oils (except maize oil) and their fractions n.e.c. refined but not chemically modified 10.41.6 Animal or vegetable fats and oils and their fractions, hydrogenated, esterified, but not further prepared 10.41.60 Animal or vegetable fats and oils and their fractions, hydrogenated, esterified, but not further prepared 10.41.7 Vegetable waxes (excluding triglycerides); degras; residues resulting from treatment of fatty substances or animal or vegetable waxes 10.41.71 Vegetable waxes (excluding triglycerides) 10.41.72 Degras; residues resulting from treatment of fatty substances or animal or vegetable waxes 10.41.9 Sub-contracted operations as part of manufacturing of oils and fats 10.41.99 Sub-contracted operations as part of manufacturing of oils and fats 10.42 Margarine and similar edible fats 10.42.1 Margarine and similar edible fats 10.42.10 Margarine and similar edible fats 10.42.9 Sub-contracted operations as part of manufacturing of margarine and similar edible fats 10.42.99 Sub-contracted operations as part of manufacturing of margarine and similar edible fats 10.5 Dairy products 10.51 Dairy and cheese products 10.51.1 Processed liquid milk and cream 10.51.11 Processed liquid milk 10.51.12 Milk and cream of > 6 % fat, not concentrated or sweetened 10.51.2 Milk and cream in solid forms 10.51.21 Skimmed milk and cream powder 10.51.22 Whole milk and cream powder 10.51.3 Butter and dairy spreads 10.51.30 Butter and dairy spreads 10.51.4 Cheese and curd 10.51.40 Cheese and curd 10.51.5 Other dairy products 10.51.51 Milk and cream, concentrated or containing added sugar or other sweetening matter, other than in solid forms 10.51.52 Yoghurt and other fermented or acidified milk or cream 10.51.53 Casein 10.51.54 Lactose and lactose syrup 10.51.55 Whey 10.51.56 Dairy products n.e.c. 10.51.9 Sub-contracted operations as part of manufacturing of dairy and cheese products 10.51.99 Sub-contracted operations as part of manufacturing of dairy and cheese products 10.52 Ice cream 10.52.1 Ice cream and other edible ice 10.52.10 Ice cream and other edible ice 10.52.9 Sub-contracted operations as part of manufacturing of ice cream 10.52.99 Sub-contracted operations as part of manufacturing of ice cream 10.6 Grain mill products, starches and starch products 10.61 Grain mill products 10.61.1 Rice, semi- or wholly milled, or husked or broken 10.61.11 Husked rice 10.61.12 Rice, semi- or wholly milled or broken 10.61.2 Cereal and vegetable flour; mixes thereof 10.61.21 Wheat or maslin flour 10.61.22 Other cereal flour 10.61.23 Vegetable flour and meal 10.61.24 Mixes for preparation of bakers' wares 10.61.3 Groats, meal and pellets and other cereal grain products 10.61.31 Groats and meal of wheat 10.61.32 Cereal groats, meal and pellets n.e.c. 10.61.33 Breakfast cereals and other cereal grain products 10.61.4 Bran, sharps and other residues from the working of cereals 10.61.40 Bran, sharps and other residues from the working of cereals 10.61.9 Sub-contracted operations as part of manufacturing of grain mill products 10.61.99 Sub-contracted operations as part of manufacturing of grain mill products 10.62 Starches and starch products 10.62.1 Starches and starch products; sugars and sugar syrups n.e.c. 10.62.11 Starches; inulin; wheat gluten; dextrins and other modified starches 10.62.12 Tapioca and substitutes prepared from starch in flakes, grains and the like 10.62.13 Glucose and glucose syrup; fructose and fructose syrup; invert sugar; sugars and sugar syrups n.e.c. 10.62.14 Maize oil 10.62.2 Residues of starch manufacture and similar residues 10.62.20 Residues of starch manufacture and similar residues 10.62.9 Sub-contracted operations as part of manufacturing of starches and starch products 10.62.99 Sub-contracted operations as part of manufacturing of starches and starch products 10.7 Bakery and farinaceous products 10.71 Bread; fresh pastry goods and cakes 10.71.1 Bread, fresh pastry goods and cakes 10.71.11 Fresh bread 10.71.12 Fresh pastry goods and cakes 10.71.9 Sub-contracted operations as part of manufacturing of fresh or frozen bread, pastry goods and cakes 10.71.99 Sub-contracted operations as part of manufacturing of fresh or frozen bread, pastry goods and cakes 10.72 Rusks and biscuits; preserved pastry goods and cakes 10.72.1 Rusks and biscuits; preserved pastry goods and cakes 10.72.11 Crispbread, rusks, toasted bread and similar toasted products 10.72.12 Gingerbread and the like; sweet biscuits; waffles and wafers 10.72.19 Other dry or preserved bakers' wares 10.72.9 Sub-contracted operations as part of manufacturing of rusks and biscuits; preserved pastry goods and cakes 10.72.99 Sub-contracted operations as part of manufacturing of rusks and biscuits; preserved pastry goods and cakes 10.73 Macaroni, noodles, couscous and similar farinaceous products 10.73.1 Macaroni, noodles, couscous and similar farinaceous products 10.73.11 Macaroni, noodles and similar farinaceous products 10.73.12 Couscous 10.73.9 Sub-contracted operations as part of manufacturing of macaroni, noodles, couscous and similar farinaceous products 10.73.99 Sub-contracted operations as part of manufacturing of macaroni, noodles, couscous and similar farinaceous products 10.8 Other food products 10.81 Sugar 10.81.1 Raw or refined cane or beet sugar; molasses 10.81.11 Raw cane or beet sugar, in solid form 10.81.12 Refined cane or beet sugar and chemically pure sucrose, in solid form, not containing added flavouring or colouring matter 10.81.13 Refined cane or beet sugar, containing added flavouring or colouring matter; maple sugar and maple syrup 10.81.14 Molasses 10.81.2 Beet-pulp, bagasse and other waste of sugar manufacture 10.81.20 Beet-pulp, bagasse and other waste of sugar manufacture 10.81.9 Sub-contracted operations as part of manufacturing of sugar 10.81.99 Sub-contracted operations as part of manufacturing of sugar 10.82 Cocoa, chocolate and sugar confectionery 10.82.1 Cocoa paste, whether or not defatted, cocoa butter, fat and oil, cocoa powder 10.82.11 Cocoa paste, whether or not defatted 10.82.12 Cocoa butter, fat and oil 10.82.13 Cocoa powder, not containing added sugar or other sweetening matter 10.82.14 Cocoa powder, containing added sugar or other sweetening matter 10.82.2 Chocolate and sugar confectionery 10.82.21 Chocolate and food preparations containing cocoa (except sweetened cocoa powder), in bulk forms 10.82.22 Chocolate and food preparations containing cocoa (except sweetened cocoa powder), other than in bulk forms 10.82.23 Sugar confectionery (including white chocolate), not containing cocoa 10.82.24 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar 10.82.3 Cocoa shells, husks, skins and other cocoa waste 10.82.30 Cocoa shells, husks, skins and other cocoa waste 10.82.9 Sub-contracted operations as part of manufacturing of cocoa, chocolate and sugar confectionery 10.82.99 Sub-contracted operations as part of manufacturing of cocoa, chocolate and sugar confectionery 10.83 Processed tea and coffee 10.83.1 Processed tea and coffee 10.83.11 Coffee, decaffeinated or roasted 10.83.12 Coffee substitutes; extracts, essences and concentrates of coffee or coffee substitutes; coffee husks and skins 10.83.13 Green tea (not fermented), black tea (fermented) and partly fermented tea, in immediate packings of a content  ¤ 3 kg 10.83.14 Extracts, essences, concentrates and preparations of tea or matÃ © 10.83.15 Herb infusions 10.83.9 Sub-contracted operations as part of manufacturing of coffee and tea 10.83.99 Sub-contracted operations as part of manufacturing of coffee and tea 10.84 Condiments and seasonings 10.84.1 Vinegar; sauces; mixed condiments; mustard flour or meal; prepared mustard 10.84.11 Vinegar and substitutes for vinegar obtained from acetic acid 10.84.12 Sauces; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 10.84.2 Spices, processed 10.84.21 Pepper (piper spp.), processed 10.84.22 Chillies and peppers, dry (capsicum spp.), processed 10.84.23 Cinnamon (canella), processed; other processed spices 10.84.3 Food-grade salt 10.84.30 Food-grade salt 10.84.9 Sub-contracted operations as part of manufacturing of condiments and seasonings 10.84.99 Sub-contracted operations as part of manufacturing of condiments and seasonings 10.85 Prepared meals and dishes 10.85.1 Prepared meals and dishes 10.85.11 Prepared meals and dishes based on meat, meat offal or blood 10.85.12 Prepared meals and dishes based on fish, crustaceans and molluscs 10.85.13 Prepared meals and dishes based on vegetables 10.85.14 Prepared meals and dishes based on pasta 10.85.19 Other prepared dishes and meals 10.85.9 Sub-contracted operations as part of manufacturing of prepared meals and dishes 10.85.99 Sub-contracted operations as part of manufacturing of prepared meals and dishes 10.86 Homogenised food preparations and dietetic food 10.86.1 Homogenised food preparations and dietetic food 10.86.10 Homogenised food preparations and dietetic food 10.86.9 Sub-contracted operations as part of manufacturing of homogenised food preparations and dietetic food 10.86.99 Sub-contracted operations as part of manufacturing of homogenised food preparations and dietetic food 10.89 Other food products n.e.c. 10.89.1 Soups, eggs, yeasts and other food products; extracts and juices of meat, fish and aquatic invertebrates 10.89.11 Soups and broths and preparations thereof 10.89.12 Eggs, not in shell, and eggs yolks fresh or preserved; eggs in shells preserved or cooked; egg albumin 10.89.13 Yeasts (active or inactive); other single-cell micro-organisms, dead; prepared baking powders 10.89.14 Extracts and juices of meat, fish and aquatic invertebrates 10.89.15 Vegetable saps and extracts; pectic substances; mucilages and thickeners 10.89.16 Prepared perishable food products such as sandwiches and fresh pizza 10.89.17 Food supplements for human consumption 10.89.19 Miscellaneous food products n.e.c. 10.89.9 Sub-contracted operations as part of manufacturing of other food products n.e.c. 10.89.99 Sub-contracted operations as part of manufacturing of other food products n.e.c. 10.9 Prepared animal feeds 10.91 Prepared feeds for farm animals 10.91.1 Prepared feeds for farm animals, except lucerne meal and pellets 10.91.10 Prepared feeds for farm animals, except lucerne meal and pellets 10.91.2 Lucerne (alfalfa) meal and pellets 10.91.20 Lucerne (alfalfa) meal and pellets 10.91.9 Sub-contracted operations as part of manufacturing of prepared feeds for farm animals 10.91.99 Sub-contracted operations as part of manufacturing of prepared feeds for farm animals 10.92 Prepared pet foods 10.92.1 Prepared pet foods 10.92.10 Prepared pet foods 10.92.9 Sub-contracted operations as part of manufacturing of prepared pet foods 10.92.99 Sub-contracted operations as part of manufacturing of prepared pet foods 11 Beverages 11.0 Beverages 11.01 Distilled alcoholic beverages 11.01.1 Distilled alcoholic beverages 11.01.10 Distilled alcoholic beverages 11.01.9 Sub-contracted operations as part of manufacturing of distilled alcoholic beverages 11.01.99 Sub-contracted operations as part of manufacturing of distilled alcoholic beverages 11.02 Wine from grape 11.02.1 Wine of fresh grapes; grape must 11.02.11 Sparkling wine of fresh grapes 11.02.12 Wine of fresh grapes, except sparkling wine; grape must 11.02.2 Wine lees; argol 11.02.20 Wine lees; argol 11.02.9 Sub-contracted operations as part of manufacturing of wine from grape 11.02.99 Sub-contracted operations as part of manufacturing of wine from grape 11.03 Cider and other fruit wines 11.03.1 Other fermented beverages (e.g., cider, perry, mead); mixed beverages containing alcohol 11.03.10 Other fermented beverages (e.g., cider, perry, mead); mixed beverages containing alcohol 11.03.9 Sub-contracted operations as part of manufacturing of cider and other fruit wines 11.03.99 Sub-contracted operations as part of manufacturing of cider and other fruit wines 11.04 Other non-distilled fermented beverages 11.04.1 Vermouth and other flavoured wine of fresh grapes 11.04.10 Vermouth and other flavoured wine of fresh grapes 11.04.9 Sub-contracted operations as part of manufacturing of other non-distilled fermented beverages 11.04.99 Sub-contracted operations as part of manufacturing of other non-distilled fermented beverages 11.05 Beer 11.05.1 Beer, except dregs from brewing 11.05.10 Beer, except dregs from brewing 11.05.2 Brewing or distilling dregs 11.05.20 Brewing or distilling dregs 11.05.9 Sub-contracted operations as part of manufacturing of beer 11.05.99 Sub-contracted operations as part of manufacturing of beer 11.06 Malt 11.06.1 Malt 11.06.10 Malt 11.06.9 Sub-contracted operations as part of manufacturing of malt 11.06.99 Sub-contracted operations as part of manufacturing of malt 11.07 Soft drinks; mineral waters and other bottled waters 11.07.1 Mineral waters and soft drinks 11.07.11 Mineral waters and aerated waters, not sweetened nor flavoured 11.07.19 Other non alcoholic beverages 11.07.9 Sub-contracted operations as part of manufacturing of mineral waters and soft drinks 11.07.99 Sub-contracted operations as part of manufacturing of mineral waters and soft drinks 12 Tobacco products 12.0 Tobacco products 12.00 Tobacco products 12.00.1 Tobacco products, except refuse 12.00.11 Cigars, cheroots, cigarillos and cigarettes, of tobacco or tobacco substitutes 12.00.12 Cured stemmed/striped tobacco leaves 12.00.19 Other manufactured tobacco and substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 12.00.2 Tobacco refuse 12.00.20 Tobacco refuse 12.00.9 Sub-contracted operations as part of manufacturing of tobacco products 12.00.99 Sub-contracted operations as part of manufacturing of tobacco products 13 Textiles 13.1 Textile yarn and thread 13.10 Textile yarn and thread 13.10.1 Wool grease (including lanolin) 13.10.10 Wool grease (including lanolin) 13.10.2 Natural textile fibres prepared for spinning 13.10.21 Raw silk (not thrown) 13.10.22 Wool, degreased or carbonised, not carded or combed 13.10.23 Noils of wool or of fine animal hair 13.10.24 Wool and fine or coarse animal hair, carded or combed 13.10.25 Cotton, carded or combed 13.10.26 Jute and other textile fibres (except flax, true hemp and ramie), processed but not spun 13.10.29 Other vegetable textile fibres, processed but not spun 13.10.3 Man-made textile staple fibres processed for spinning 13.10.31 Synthetic staple fibres, carded, combed or otherwise processed for spinning 13.10.32 Artificial staple fibres, carded, combed or otherwise processed for spinning 13.10.4 Silk yarn and yarn spun from silk waste 13.10.40 Silk yarn and yarn spun from silk waste 13.10.5 Yarn of wool put up or not put up for retail store; yarn of fine or coarse animal hair or of horse hair 13.10.50 Yarn of wool put up or not put up for retail store; yarn of fine or coarse animal hair or of horse hair 13.10.6 Cotton yarn; cotton sewing thread 13.10.61 Cotton yarn (other than sewing thread) 13.10.62 Cotton sewing thread 13.10.7 Yarn of vegetable textile fibres other than cotton (including flax, jute, coir and true hemp); paper yarn 13.10.71 Flax yarn 13.10.72 Yarn of jute or of other textile bast fibres; yarn of other vegetable textile fibres; paper yarn 13.10.8 Textile yarn and thread of man-made filaments or staple fibres 13.10.81 Yarn of man made filaments, multiple or cabled (other than sewing thread, high tenacity yarn of polyamides, polyesters or viscose rayon), not put up for retail sale; man made filament yarn (other than sewing thread) put up for retail sale 13.10.82 Yarn other than sewing thread of synthetic staple fibres, containing  ¥ 85 % by weight of such fibres 13.10.83 Yarn (other than sewing thread) of synthetic staple fibres, containing < 85 % by weight of such fibres 13.10.84 Yarn (other than sewing thread) of artificial staple fibres 13.10.85 Sewing thread and yarn of artificial and synthetic filaments and fibres 13.10.9 Garnetted stock; preparation services of natural textile fibres; sub-contracted operations as part of manufacturing of textile yarn and thread 13.10.91 Garnetted stock of wool or of fine or coarse animal hair 13.10.92 Garnetted stock and other cotton waste 13.10.93 Preparation services of natural textile fibres 13.10.99 Sub-contracted operations as part of manufacturing of textile yarn and thread 13.2 Woven textiles 13.20 Woven textiles 13.20.1 Woven fabrics (except special fabrics), of natural fibres other than cotton 13.20.11 Woven fabrics of silk or of silk waste 13.20.12 Woven fabrics carded or combed wool or fine animal hair or of coarse animal hair or of horsehair 13.20.13 Woven fabrics of flax 13.20.14 Woven fabrics of jute and other textile bast fibres (except flax, true hemp and ramie) 13.20.19 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn 13.20.2 Woven fabrics of cotton 13.20.20 Woven fabrics of cotton 13.20.3 Woven fabrics (except special fabrics), of man-made filaments and staple fibres 13.20.31 Woven fabrics of synthetic filament yarn and artificial filament yarn 13.20.32 Woven fabrics of synthetic staple fibres 13.20.33 Woven fabrics of artificial staple fibres 13.20.4 Pile fabrics, terry towelling and other special fabrics 13.20.41 Woven pile fabrics and chenille fabrics (other than terry towelling and narrow fabrics) 13.20.42 Terry towelling and similar woven terry fabrics (other than narrow fabrics) of cotton 13.20.43 Other terry towelling and similar woven terry fabrics (other than narrow fabrics) 13.20.44 Gauze (other than narrow fabrics) 13.20.45 Tufted textile fabrics, other than carpets 13.20.46 Woven fabrics (including narrow fabrics) of glass fibres 13.20.5 Imitation fur by weaving 13.20.50 Imitation fur by weaving 13.20.9 Sub-contracted operations as part of manufacturing of textile fabrics 13.20.99 Sub-contracted operations as part of manufacturing of textile fabrics 13.3 Textile finishing services 13.30 Textile finishing services 13.30.1 Textile finishing services 13.30.11 Bleaching and dyeing services of textile fibres and yarns 13.30.12 Bleaching services of fabrics and textile articles (including wearing apparel) 13.30.13 Dyeing services of fabrics and textile articles (including wearing apparel) 13.30.19 Other finishing services of textiles and textile articles (including wearing apparel) 13.9 Other textiles 13.91 Knitted and crocheted fabrics 13.91.1 Knitted or crocheted fabrics 13.91.11 Pile fabrics, terry fabrics, knitted or crocheted 13.91.19 Other knitted or crocheted fabrics, including imitation fur by knitting 13.91.9 Sub-contracted operations as part of manufacturing of knitted or crocheted fabrics 13.91.99 Sub-contracted operations as part of manufacturing of knitted or crocheted fabrics 13.92 Made-up textile articles, except apparel 13.92.1 Made-up textile articles for the household 13.92.11 Blankets and travelling rugs, except electric blankets 13.92.12 Bed linen 13.92.13 Table linen 13.92.14 Toilet and kitchen linen 13.92.15 Curtains (including drapes) and interior blinds; curtain or bed valances 13.92.16 Furnishing articles n.e.c.; sets of woven fabric and yarn for making up into rugs, tapestries and the like 13.92.2 Other made-up textile articles 13.92.21 Sacks and bags, of a kind used for the packing of goods 13.92.22 Tarpaulins, awnings and sunblinds; sails for boats, sailboards or landcraft; tents and camping goods (including pneumatic mattresses) 13.92.23 Parachutes (including dirigible parachutes) and rotochutes; parts thereof 13.92.24 Quilts, eiderdowns, cushions, pouffes, pillows, sleeping bags and the like, fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics 13.92.29 Other made-up textile articles (including floor cloths, dish-cloths, dusters and similar cleaning cloths, life-jackets and life-belts) 13.92.9 Sub-contracted operations as part of manufacturing of made-up textile articles, except apparel 13.92.99 Sub-contracted operations as part of manufacturing of made-up textile articles, except apparel 13.93 Carpets and rugs 13.93.1 Carpets and rugs 13.93.11 Carpets and other textile floor coverings, knotted 13.93.12 Carpets and other textile floor coverings, woven, not tufted or flocked 13.93.13 Carpets and other textile floor coverings, tufted 13.93.19 Other carpets and textile floor coverings (including those of felt) 13.93.9 Sub-contracted operations as part of manufacturing of carpets and rugs 13.93.99 Sub-contracted operations as part of manufacturing of carpets and rugs 13.94 Cordage, rope, twine and netting 13.94.1 Cordage, rope, twine and netting, except waste 13.94.11 Twine, cordage, rope and cables, of jute or other textile bast fibres 13.94.12 Knotted netting of twine, cordage or rope, made up nets of textile materials; articles of yarn, strip n.e.c. 13.94.2 Rags, scrap twine, cordage, rope and cables and worn out articles of textile materials 13.94.20 Rags, scrap twine, cordage, rope and cables and worn out articles of textile materials 13.94.9 Sub-contracted operations as part of manufacturing of cordage, rope, twine and netting 13.94.99 Sub-contracted operations as part of manufacturing of cordage, rope, twine and netting 13.95 Non-wovens and articles made from non-wovens, except apparel 13.95.1 Non-wovens and articles made from non-wovens, except apparel 13.95.10 Non-wovens and articles made from non-wovens, except apparel 13.95.9 Sub-contracted operations as part of manufacturing of non-wovens and articles made from non-wovens, except apparel 13.95.99 Sub-contracted operations as part of manufacturing of non-wovens and articles made from non-wovens, except apparel 13.96 Other technical and industrial textiles 13.96.1 Metallised yarn or metallised gimped yarn; woven fabrics of metal thread and woven fabrics of metallised yarn; rubber thread and cord, textile covered and textile products and articles for technical uses 13.96.11 Metallised yarn or metallised gimped yarn 13.96.12 Woven fabrics of metal thread and woven fabrics of metallised yarn n.e.c. 13.96.13 Rubber thread and cord, textile covered; textile yarn and strip, impregnated or covered with rubber or plastics 13.96.14 Textile fabrics, impregnated, coated or covered n.e.c. 13.96.15 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon 13.96.16 Textile products and articles for technical uses (including wicks, gas mantles, hose piping, transmission or conveyor belts, bolting cloth and straining cloth) 13.96.17 Narrow woven fabrics; narrow fabrics of warp without weft assembled by adhesive (bolducs); trimmings and the like 13.96.9 Sub-contracted operations as part of manufacturing of technical and industrial textiles 13.96.99 Sub-contracted operations as part of manufacturing of technical and industrial textiles 13.99 Other textiles n.e.c. 13.99.1 Tulles, lace and embroidery; gimped yarn and strip; chenille yarn; loop wale-yarn 13.99.11 Tulles and other net fabrics, except woven, knitted or crocheted fabrics; lace in the piece, in strips or in motifs 13.99.12 Embroidery in the piece, in strips or in motifs 13.99.13 Felt, coated, covered or laminated 13.99.14 Textile fibres  ¤ 5 mm in length (flock), textile dust and mill neps 13.99.15 Gimped yarn and strip; chenille yarn; loop wale-yarn 13.99.16 Quilted textile products in the piece 13.99.19 Other textiles and textile products n.e.c. 13.99.9 Sub-contracted operations as part of manufacturing of other textiles n.e.c. 13.99.99 Sub-contracted operations as part of manufacturing of other textiles n.e.c. 14 Wearing apparel 14.1 Wearing apparel, except fur apparel 14.11 Leather clothes 14.11.1 Apparel of leather or of composition of leather 14.11.10 Apparel of leather or of composition of leather 14.11.9 Sub-contracted operations as part of manufacturing of leather clothes 14.11.99 Sub-contracted operations as part of manufacturing of leather clothes 14.12 Workwear 14.12.1 Men's workwear 14.12.11 Men's ensembles, jackets and blazers, industrial and occupational 14.12.12 Men's trousers, bib and brace overalls, breeches and shorts, industrial and occupational 14.12.2 Women's workwear 14.12.21 Women' s ensembles, jackets and blazers, industrial and occupational 14.12.22 Women's trousers, bib and brace overalls, breeches and sorts, industrial and occupational 14.12.3 Other workwear 14.12.30 Other workwear 14.12.9 Sub-contracted operations as part of manufacturing of workwear 14.12.99 Sub-contracted operations as part of manufacturing of workwear 14.13 Other outerwear 14.13.1 Outerwear, knitted or crocheted 14.13.11 Men's or boys' overcoats, car coats, capes, cloaks, anoraks, windcheaters, wind-jackets and similar articles, knitted or crocheted 14.13.12 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted 14.13.13 Women's or girls' overcoats, car coats, capes, cloaks, anoraks, windcheaters, wind-jackets and similar articles, knitted or crocheted 14.13.14 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted 14.13.2 Other outerwear, for men and boys 14.13.21 Men's or boys' overcoats, raincoats, car coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles of textile fabrics, not knitted or crocheted 14.13.22 Men's or boys' suits and ensembles of textile fabrics, not knitted or crocheted 14.13.23 Men's or boys' jackets and blazers, of textile fabrics, not knitted or crocheted 14.13.24 Men's or boys' trousers, bib and brace overalls, breeches and shorts of textile fabrics, not knitted or crocheted 14.13.3 Other outerwear, for women and girls 14.13.31 Women's or girls' overcoats, car coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles of textile fabrics, not knitted or crocheted 14.13.32 Women's or girls' suits and ensembles of textile fabrics, not knitted or crocheted 14.13.33 Women's or girls' jackets and blazers of textile fabrics, not knitted or crocheted 14.13.34 Women's or girls' dresses, skirts and divided skirts of textile fabrics, not knitted or crocheted 14.13.35 Women's or girls' trousers, bib and brace overalls, breeches and shorts of textile fabrics, not knitted or crocheted 14.13.4 Worn clothing and other worn articles 14.13.40 Worn clothing and other worn articles 14.13.9 Sub-contracted operations as part of manufacturing of outerwear 14.13.99 Sub-contracted operations as part of manufacturing of outerwear 14.14 Underwear 14.14.1 Underwear, knitted and crocheted 14.14.11 Men's or boys' shirts, knitted or crocheted 14.14.12 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 14.14.13 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted 14.14.14 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, dressing gowns, negligees, bathrobes and similar articles, knitted or crocheted 14.14.2 Underwear, not knitted or crocheted 14.14.21 Men's or boys' shirts, of textile fabric not knitted or crocheted 14.14.22 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns, of textile fabric not knitted or crocheted 14.14.23 Women's or girls' blouses, shirts and shirt-blouses, of textile fabric not knitted or crocheted 14.14.24 Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, of textile fabric not knitted or crocheted 14.14.25 Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted 14.14.3 T-shirts, singlets and other vests, knitted or crocheted 14.14.30 T-shirts, singlets and other vests, knitted or crocheted 14.14.9 Sub-contracted operations as part of manufacturing of underwear 14.14.99 Sub-contracted operations as part of manufacturing of underwear 14.19 Other wearing apparel and accessories 14.19.1 Babies' garments, tracksuits and other garments, clothing accessories and parts, knitted or crocheted 14.19.11 Babies' garments and clothing accessories, knitted or crocheted 14.19.12 Tracksuits, ski suits, swimwear and other garments, knitted or crocheted 14.19.13 Gloves, mittens and mitts, knitted or crocheted 14.19.19 Other made-up clothing accessories and parts of garments or of clothing accessories, knitted or crocheted 14.19.2 Babies' garments, other garments and other clothing accessories, of textile fabric, not knitted or crocheted 14.19.21 Babies' garments and clothing accessories, of textile fabric, not knitted or crocheted 14.19.22 Tracksuits, ski suits and swimwear; other garments of textile fabric, not knitted or crocheted 14.19.23 Handkerchiefs, shawls, scarves, veils, ties, cravats, gloves and other made-up clothing accessories; parts of garments or of clothing accessories, of textile fabric, not knitted or crocheted, n.e.c. 14.19.3 Clothing accessories of leather; garments made up of felt or non-wovens; garments made up of coated textile fabrics 14.19.31 Clothing accessories of leather or of composition leather, except sports gloves 14.19.32 Garments made up of felt or non-wovens, textile fabrics impregnated or coated 14.19.4 Hats and headgear 14.19.41 Hat forms, hat bodies and hoods of felt; plateaux and manchons of felt; hat shapes, plaited or made by assembling strips of any material 14.19.42 Hats and other headgear, of felt, or plaited or made by assembling strips of any material, or knitted or crocheted or made up from lace or other textile fabric in the piece; hairnets 14.19.43 Other headgear, except headgear of rubber or of plastics, safety headgear and asbestos headgear; headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 14.19.9 Sub-contracted operations as part of manufacturing of other wearing apparel and accessories 14.19.99 Sub-contracted operations as part of manufacturing of other wearing apparel and accessories 14.2 Articles of fur 14.20 Articles of fur 14.20.1 Articles of apparel, clothing accessories and other articles of fur skin, except headgear 14.20.10 Articles of apparel, clothing accessories and other articles of fur skin, except headgear 14.20.9 Sub-contracted operations as part of manufacturing of articles of fur 14.20.99 Sub-contracted operations as part of manufacturing of articles of fur 14.3 Knitted and crocheted apparel 14.31 Knitted and crocheted hosiery 14.31.1 Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted 14.31.10 Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted 14.31.9 Sub-contracted operations as part of manufacturing of knitted and crocheted hosiery 14.31.99 Sub-contracted operations as part of manufacturing of knitted and crocheted hosiery 14.39 Other knitted and crocheted apparel 14.39.1 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted 14.39.10 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted 14.39.9 Sub-contracted operations as part of manufacturing of other knitted and crocheted apparel 14.39.99 Sub-contracted operations as part of manufacturing of other knitted and crocheted apparel 15 Leather and related products 15.1 Tanned and dressed leather; luggage, handbags, saddlery and harness; dressed and dyed fur 15.11 Tanned and dressed leather; dressed and dyed fur 15.11.1 Tanned or dressed fur skins 15.11.10 Tanned or dressed fur skins 15.11.2 Chamois leather; patent leather and patent laminated leather; metallised leather 15.11.21 Chamois leather 15.11.22 Patent leather and patent laminated leather; metallised leather 15.11.3 Leather, of bovine or equine animals, without hair 15.11.31 Leather, of bovine animals, without hair on, whole 15.11.32 Leather, of bovine animals, without hair on, not whole 15.11.33 Leather, of equine animals, without hair on 15.11.4 Leather of sheep, goat or swine, without hair 15.11.41 Sheep or lamb skin leather, without wool on 15.11.42 Goat or kid skin leather, without hair on 15.11.43 Leather of swine 15.11.5 Leather of other animals; composition leather with a basis of leather 15.11.51 Leather of other animals, without hair on 15.11.52 Composition leather with a basis of leather or leather fibre 15.11.9 Sub-contracted operations as part of manufacturing of tanned and dressed leather; dressed and dyed fur 15.11.99 Sub-contracted operations as part of manufacturing of tanned and dressed leather; dressed and dyed fur 15.12 Luggage, handbags and the like, saddlery and harness 15.12.1 Saddlery and harness; luggage, handbags and the like; other articles of leather 15.12.11 Saddlery and harness for any animal, of any material 15.12.12 Luggage, handbags and the like, of leather, composition of leather, plastic sheeting, textile materials, vulcanised fibre or paperboard; travel sets for personal toilet, sewing or shoe or clothes cleaning 15.12.13 Watch straps (except metal), watch bands and watch bracelets and parts thereof 15.12.19 Other articles of leather or composition leather (including articles used in machinery or mechanical appliances of for other technical uses) n.e.c. 15.12.9 Sub-contracted operations as part of manufacturing of saddlery and harness luggage, handbags and the like 15.12.99 Sub-contracted operations as part of manufacturing of saddlery and harness luggage, handbags and the like 15.2 Footwear 15.20 Footwear 15.20.1 Footwear other than sports and protective footwear and orthopaedic shoes 15.20.11 Waterproof footwear, with outer soles and uppers of rubber or plastics, other than footwear incorporating a protective metal toe-cap 15.20.12 Footwear with outer soles and uppers of rubber or plastics, other than waterproof or sports footwear 15.20.13 Footwear with uppers of leather, other than sports footwear, footwear incorporating a protective metal toe-cap and miscellaneous special footwear 15.20.14 Footwear with uppers of textile materials, other than sports footwear 15.20.2 Sports footwear 15.20.21 Tennis shoes, basketball shoes, gym shoes, training shoes and the like 15.20.29 Other sports footwear, except snow-ski footwear and skating boots 15.20.3 Protective and other footwear n.e.c. 15.20.31 Footwear incorporating a protective metal toe-cap 15.20.32 Wooden footwear, miscellaneous special footwear and other footwear n.e.c. 15.20.4 Parts of footwear of leather; removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 15.20.40 Parts of footwear of leather; removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 15.20.9 Sub-contracted operations as part of manufacturing of footwear 15.20.99 Sub-contracted operations as part of manufacturing of footwear 16 Wood and of products of wood and cork, except furniture; articles of straw and plaiting materials 16.1 Wood, sawn and planed 16.10 Wood, sawn and planed 16.10.1 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm; railway or tramway sleepers of wood not impregnated 16.10.11 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, of coniferous wood 16.10.12 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, of non-coniferous wood 16.10.13 Railway or tramway sleepers (cross-ties) of wood, not impregnated 16.10.2 Wood continuously shaped along any of its edges or faces; wood wool; wood flour; wood in chips or particles 16.10.21 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings), of coniferous wood 16.10.22 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings) of bamboo 16.10.23 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings), of other wood 16.10.24 Wood wool; wood flour 16.10.25 Wood in chips or particles 16.10.3 Wood in the rough; railway or tramway sleepers (cross-ties) of wood, impregnated or otherwise treated 16.10.31 Wood in the rough, treated with paint, stains, creosote or other preservatives 16.10.32 Railway or tramway sleepers (cross-ties) of wood, impregnated 16.10.39 Other wood in the rough, including split poles and pickets 16.10.9 Drying, impregnation or chemical treatment services of timber; sub-contracted operations as part of manufacturing of wood, sawn and planed 16.10.91 Drying, impregnation or chemical treatment services of timber 16.10.99 Sub-contracted operations as part of manufacturing of wood, sawn and planed 16.2 Products of wood, cork, straw and plaiting materials 16.21 Veneer sheets and wood-based panels 16.21.1 Plywood, veneered panels and similar laminated wood; particle boards and similar boards of wood or other ligneous materials 16.21.11 Plywood, veneered panels and similar laminated wood, of bamboo 16.21.12 Particle board 16.21.13 Oriented strand board (OSB) 16.21.14 Other board of wood or other ligneous materials 16.21.15 Fibreboard of wood or other ligneous materials 16.21.16 Other plywood, veneered panels and similar laminated wood, of coniferous wood 16.21.17 Other plywood, veneered panels and similar laminated wood, with at least outer ply of tropical wood 16.21.18 Other plywood, veneered panels and similar laminated wood, of other wood 16.21.2 Veneer sheets; sheets for plywood; densified wood 16.21.21 Densified wood, in blocks, plates, strips or profile shapes 16.21.22 Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm of coniferous wood 16.21.23 Veneer sheets and sheets for plywood and other wood, sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm, of tropical wood 16.21.24 Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm of other wood 16.21.9 Finishing services of boards and panels; sub-contracted operations as part of manufacturing of veneer sheets and wood-based panels 16.21.91 Finishing services of boards and panels 16.21.99 Sub-contracted operations as part of manufacturing of veneer sheets and wood-based panels 16.22 Assembled parquet floors 16.22.1 Assembled parquet panels 16.22.10 Assembled parquet panels 16.22.9 Sub-contracted operations as part of manufacturing of assembled parquet floors 16.22.99 Sub-contracted operations as part of manufacturing of assembled parquet floors 16.23 Other builders' carpentry and joinery 16.23.1 Builders' joinery and carpentry (except prefabricated buildings), of wood 16.23.11 Windows, French windows and their frames, doors and their frames and thresholds, of wood 16.23.12 Shuttering for concrete constructional work, shingles and shakes, of wood 16.23.19 Builders' joinery and carpentry, of wood, n.e.c. 16.23.2 Prefabricated wooden buildings 16.23.20 Prefabricated wooden buildings 16.23.9 Sub-contracted operations as part of manufacturing of other builders' carpentry and joinery 16.23.99 Sub-contracted operations as part of manufacturing of other builders' carpentry and joinery 16.24 Wooden containers 16.24.1 Wooden containers 16.24.11 Pallets, box pallets and other load boards of wood 16.24.12 Barrels and coopers' products of wood 16.24.13 Other wooden containers and parts thereof 16.24.9 Sub-contracted operations as part of manufacturing of wooden containers 16.24.99 Sub-contracted operations as part of manufacturing of wooden containers 16.29 Other products of wood; articles of cork, straw and plaiting materials 16.29.1 Other products of wood 16.29.11 Tools, tool bodies, tool handles, broom or brush bodies and handles, blocks for the manufacture of smoking pipes, boot or shoe lasts and trees, of wood 16.29.12 Tableware and kitchenware, of wood 16.29.13 Wood marquetry and inlaid wood, cases for jewellery or cutlery and similar articles of wood, statuettes and other ornaments, of wood 16.29.14 Wooden frames for paintings, photographs, mirrors or similar objects and other articles of wood 16.29.15 Pellets and briquettes, of pressed and agglomerated wood and vegetable waste and scrap 16.29.2 Articles of cork, straw or other plaiting materials; basket ware and wickerwork 16.29.21 Natural cork, debacked or roughly squared or in blocks, plates, sheets or strip; crushed, granulated or ground cork; waste cork 16.29.22 Articles of natural cork 16.29.23 Blocks, plates, sheets and strips, tiles of any shape, solid cylinders, of agglomerated cork 16.29.24 Agglomerated cork; articles of agglomerated cork n.e.c. 16.29.25 Manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork 16.29.9 Wood and cork, except furniture, and straw and plaiting material manufacturing services; sub-contracted operations as part of manufacturing of other products of wood, articles of cork, straw and plaiting materials 16.29.91 Wood and cork, except furniture, and straw and plaiting material manufacturing services 16.29.99 Sub-contracted operations as part of manufacturing of other products of wood, articles of cork, straw and plaiting materials 17 Paper and paper products 17.1 Pulp, paper and paperboard 17.11 Pulp 17.11.1 Pulps of wood or other fibrous cellulosic material 17.11.11 Chemical wood pulp, dissolving grades 17.11.12 Chemical wood pulp, soda or sulphate, other than dissolving grades 17.11.13 Chemical wood pulp, sulphite, other than dissolving grades 17.11.14 Mechanical wood pulp; semi-chemical wood pulp; pulps of fibrous cellulosic material other than wood 17.11.9 Sub-contracted operations as part of manufacturing of pulp 17.11.99 Sub-contracted operations as part of manufacturing of pulp 17.12 Paper and paperboard 17.12.1 Newsprint, handmade paper and other uncoated paper or paperboard for graphic purposes 17.12.11 Newsprint, in rolls or sheets 17.12.12 Handmade paper and paperboard 17.12.13 Paper and paperboard used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper; carbonising base paper; wallpaper base 17.12.14 Other paper and paperboard for graphic purposes 17.12.2 Toilet or facial tissue stock, towel or napkin stock, cellulose wadding and webs of cellulose fibres 17.12.20 Toilet or facial tissue stock, towel or napkin stock, cellulose wadding and webs of cellulose fibres 17.12.3 Containerboard 17.12.31 Kraftliner, unbleached, uncoated 17.12.32 White top kraftliner; coated kraftliner 17.12.33 Semi chemical fluting 17.12.34 Recycled fluting and other fluting 17.12.35 Testliner (recycled liner board) 17.12.4 Uncoated paper 17.12.41 Uncoated kraft paper; sack kraft paper, creped or crinkled 17.12.42 Sulphite wrapping paper and other uncoated paper (other than that of a kind used for writing, printing or other graphic purposes) 17.12.43 Filter paper and paperboard; felt paper 17.12.44 Cigarette paper not cut to size or in form of booklets or tubes 17.12.5 Uncoated paperboard (other than that of a kind used for writing, printing or other graphic purposes) 17.12.51 Uncoated, inside grey paperboard 17.12.59 Other uncoated paperboard 17.12.6 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 17.12.60 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 17.12.7 Processed paper and paperboard 17.12.71 Composite paper and paperboard, not surface-coated or impregnated 17.12.72 Paper and paperboard, creped, crinkled, embossed or perforated 17.12.73 Paper and paperboard of a kind used for writing, printing or other graphic purposes, coated with kaolin or with other inorganic substances 17.12.74 Kraft paper (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.75 Kraft paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.76 Carbon paper, self-copy paper and other copying or transfer paper, in rolls or sheets 17.12.77 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface coloured or printed, in rolls or sheets 17.12.78 Inside grey paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.79 Other paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 17.12.9 Sub-contracted operations as part of manufacturing of paper and paperboard 17.12.99 Sub-contracted operations as part of manufacturing of paper and paperboard 17.2 Articles of paper and paperboard 17.21 Corrugated paper and paperboard and containers of paper and paperboard 17.21.1 Corrugated paper and paperboard and containers of paper and paperboard 17.21.11 Corrugated board, in rolls or sheets 17.21.12 Sacks and bags of paper 17.21.13 Cartons, boxes and cases, of corrugated board or corrugated paperboard 17.21.14 Folding cartons, boxes and cases, of non-corrugated paper or paperboard 17.21.15 Box files, letter trays, storage boxes and similar articles of a kind used in offices, shops or the like, of paper 17.21.9 Sub-contracted operations as part of manufacturing of corrugated paper and paperboard and containers of paper and paperboard 17.21.99 Sub-contracted operations as part of manufacturing of corrugated paper and paperboard and containers of paper and paperboard 17.22 Household and sanitary goods and toilet requisites 17.22.1 Household and toilet paper and paper products 17.22.11 Toilet paper, handkerchiefs, cleansing or facial tissues and towels, tablecloths and serviettes, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 17.22.12 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles and articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 17.22.13 Trays, dishes, plates and cups and the like, of paper or paperboard 17.22.9 Sub-contracted operations as part of manufacturing of household and sanitary goods and toilet requisites 17.22.99 Sub-contracted operations as part of manufacturing of household and sanitary goods and toilet requisites 17.23 Paper stationery 17.23.1 Paper stationery 17.23.11 Carbon paper, self-copy paper and other copying or transfer papers; duplicator stencil and offset plates of paper 17.23.12 Envelopes, letter cards, plain postcards and correspondence cards of paper or paperboard; boxes, pouches, wallets and writing compendiums of paper or paperboard, containing paper stationery 17.23.13 Registers, account books, binders, forms and other articles of stationery, of paper or paperboard 17.23.14 Other paper and paperboard, of a kind used for writing or printing or other graphic purposes, printed, embossed or perforated 17.23.9 Sub-contracted operations as part of manufacturing of paper stationery 17.23.99 Sub-contracted operations as part of manufacturing of paper stationery 17.24 Wallpaper 17.24.1 Wallpaper 17.24.11 Wallpaper and similar wall coverings; window transparencies of paper 17.24.12 Textile wall coverings 17.24.9 Sub-contracted operations as part of manufacturing of wallpaper 17.24.99 Sub-contracted operations as part of manufacturing of wallpaper 17.29 Other articles of paper and paperboard 17.29.1 Other articles of paper and paperboard 17.29.11 Labels of paper or paperboard 17.29.12 Filter blocks, slabs and plates, of paper pulp 17.29.19 Cigarette paper; bobbins, spools, cops and similar supports; filter paper and paperboard; other articles of paper and paperboard n.e.c. 17.29.9 Sub-contracted operations as part of manufacturing of other articles of paper and paperboard 17.29.99 Sub-contracted operations as part of manufacturing of other articles of paper and paperboard 18 Printing and recording services 18.1 Printing services and services related to printing 18.11 Newspaper printing services 18.11.1 Newspaper printing services 18.11.10 Newspaper printing services 18.12 Other printing services 18.12.1 Other printing services 18.12.11 Printing services for postage stamps, taxation stamps, documents of titles, smart cards, cheques and other security papers and the like 18.12.12 Printing services for advertising catalogues, prospects, posters and other printed advertising 18.12.13 Printing services for journals and periodicals, appearing less than four times a week 18.12.14 Printing services for books, maps, hydrographic or similar charts of all kinds, pictures, designs and photographs, postcards 18.12.15 Printing services for labels and tags 18.12.16 Printing services directly onto materials other than paper 18.12.19 Other printing services n.e.c. 18.13 Pre-press and pre-media services 18.13.1 Pre-press services 18.13.10 Pre-press services 18.13.2 Printing plates or cylinders and other impressed media for use in printing 18.13.20 Printing plates or cylinders and other impressed media for use in printing 18.13.3 Ancillary services related to printing 18.13.30 Ancillary services related to printing 18.14 Binding and related services 18.14.1 Binding and related services 18.14.10 Binding and related services 18.2 Reproduction services of recorded media 18.20 Reproduction services of recorded media 18.20.1 Reproduction services of sound recording 18.20.10 Reproduction services of sound recording 18.20.2 Reproduction services of video recording 18.20.20 Reproduction services of video recording 18.20.3 Reproduction services of software 18.20.30 Reproduction services of software 19 Coke and refined petroleum products 19.1 Coke oven products 19.10 Coke oven products 19.10.1 Coke and semi-coke of coal, of lignite or of peat; retort carbon 19.10.10 Coke and semi-coke of coal, of lignite or of peat; retort carbon 19.10.2 Tar distilled from coal, lignite or peat; other mineral tars 19.10.20 Tar distilled from coal, lignite or peat; other mineral tars 19.10.3 Pitch and pitch coke 19.10.30 Pitch and pitch coke 19.10.9 Sub-contracted operations as part of manufacturing of coke oven products 19.10.99 Sub-contracted operations as part of manufacturing of coke oven products 19.2 Refined petroleum products 19.20 Refined petroleum products 19.20.1 Briquettes, ovoids and similar solid fuels 19.20.11 Briquettes, ovoids and similar solid fuels manufactured from coal 19.20.12 Briquettes, ovoids and similar solid fuels manufactured from lignite 19.20.13 Briquettes, ovoids and similar solid fuels manufactured from peat 19.20.2 Fuel oil and gas; lubricating oils 19.20.21 Motor spirit (gasoline) 19.20.22 Aviation spirit 19.20.23 White spirit 19.20.24 Spirit type and kerosene jet fuel 19.20.25 Naphtha 19.20.26 Gas oils 19.20.27 Medium petroleum oils; medium preparations n.e.c. 19.20.28 Fuel oils n.e.c. 19.20.29 Lubricating petroleum oils; heavy preparations n.e.c. 19.20.3 Petroleum gases and other gaseous hydrocarbons, except natural gas 19.20.31 Propane and butane, liquefied 19.20.32 Ethylene, propylene, butylene, butadiene 19.20.39 Other petroleum gases or gaseous hydrocarbons, except natural gas 19.20.4 Other petroleum products 19.20.41 Petroleum jelly; paraffin wax; petroleum and other waxes 19.20.42 Petroleum coke; petroleum bitumen and other residues of petroleum oils 19.20.9 Sub-contracted operations as part of manufacturing of refined petroleum products 19.20.99 Sub-contracted operations as part of manufacturing of refined petroleum products 20 Chemicals and chemical products 20.1 Basic chemicals, fertilisers and nitrogen compounds, plastics and synthetic rubber in primary forms 20.11 Industrial gases 20.11.1 Industrial gases 20.11.11 Hydrogen, argon, rare gases, nitrogen and oxygen 20.11.12 Carbon dioxide and other inorganic oxygen compounds of non-metals 20.11.13 Liquid air and compressed air 20.11.9 Sub-contracted operations as part of manufacturing of industrial gases 20.11.99 Sub-contracted operations as part of manufacturing of industrial gases 20.12 Dyes and pigments 20.12.1 Oxides, peroxides and hydroxides 20.12.11 Zinc oxide and peroxide; titanium oxides 20.12.12 Chromium, manganese, lead and copper oxides and hydroxides 20.12.19 Other metal oxides, peroxides and hydroxides 20.12.2 Tanning or dyeing extracts; tannins and their derivatives; colouring matter n.e.c. 20.12.21 Synthetic organic colouring matter and preparations based thereon; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores; colour lakes and preparations based thereon 20.12.22 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives; colouring matter of vegetable or animal origin 20.12.23 Synthetic organic tanning substances; inorganic tanning substances; tanning preparations; enzymatic preparations for pre-tanning 20.12.24 Colouring matter n.e.c.; inorganic products of a kind used as luminophores 20.12.9 Sub-contracted operations as part of manufacturing of dyes and pigments 20.12.99 Sub-contracted operations as part of manufacturing of dyes and pigments 20.13 Other inorganic basic chemicals 20.13.1 Enriched uranium and plutonium; depleted uranium and thorium; other radioactive elements 20.13.11 Enriched uranium and plutonium and their compounds 20.13.12 Depleted uranium and thorium and their compounds 20.13.13 Other radioactive elements and isotopes and compounds; alloys, dispersions, ceramic products and mixtures containing these elements, isotopes or compounds 20.13.14 Fuel elements (cartridges), non-irradiated, for nuclear reactors 20.13.2 Chemical elements n.e.c.; inorganic acids and compounds 20.13.21 Metalloids 20.13.22 Halogen or sulphur compounds of non-metals 20.13.23 Alkali or alkaline-earth metals; rare earth metals, scandium and yttrium; mercury 20.13.24 Hydrogen chloride; oleum; diphosphorus pentaoxide; other inorganic acids; silicon and sulphur dioxide 20.13.25 Oxides, hydroxides and peroxides; hydrazine and hydroxylamine and their inorganic salts 20.13.3 Metallic halogenates; hypochlorites, chlorates and perchlorates 20.13.31 Metallic halogenates 20.13.32 Hypochlorites, chlorates and perchlorates 20.13.4 Sulphides, sulphates; nitrates, phosphates and carbonates 20.13.41 Sulphides, sulphites and sulphates 20.13.42 Phosphinates, phosphonates, phosphates, polyphosphates and nitrates (except of potassium) 20.13.43 Carbonates 20.13.5 Salts of other metals 20.13.51 Salts of oxometallic or peroxometallic acids; colloidal precious metals 20.13.52 Inorganic compounds n.e.c., including distilled water; amalgams other than amalgams of precious metals 20.13.6 Other inorganic basic chemicals n.e.c. 20.13.61 Isotopes n.e.c. and compounds thereof (including heavy water) 20.13.62 Cyanides, cyanide oxides and complex cyanides; fulminates, cyanates and thiocyanates; silicates; borates; perborates; other salts of inorganic acids or peroxoacids 20.13.63 Hydrogen peroxide 20.13.64 Phosphides, carbides, hydrides, nitrides, azides, silicides and borides 20.13.65 Compounds of rare earth metals, of yttrium or of scandium 20.13.66 Sulphur, except sublimed sulphur, precipitated sulphur and colloidal sulphur 20.13.67 Roasted iron pyrites 20.13.68 Piezo-electric quartz; other synthetic or reconstructed precious or semi-precious stones, unworked 20.13.9 Sub-contracted operations as part of manufacturing of other inorganic basic chemicals 20.13.99 Sub-contracted operations as part of manufacturing of other inorganic basic chemicals 20.14 Other organic basic chemicals 20.14.1 Hydrocarbons and their derivatives 20.14.11 Acyclic hydrocarbons 20.14.12 Cyclic hydrocarbons 20.14.13 Chlorinated derivatives of acyclic hydrocarbons 20.14.14 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated 20.14.19 Other derivatives of hydrocarbons 20.14.2 Alcohols, phenols, phenol-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives; industrial fatty alcohols 20.14.21 Industrial fatty alcohols 20.14.22 Monohydric alcohols 20.14.23 Diols, polyalcohols, cyclical alcohols and derivatives thereof 20.14.24 Phenols; phenol-alcohols and derivatives of phenols 20.14.3 Industrial monocarboxylic fatty acids; carboxylic acids and their derivatives 20.14.31 Industrial monocarboxylic fatty acids; acid oils from refining 20.14.32 Saturated acyclic monocarboxylic acids and their derivatives 20.14.33 Unsaturated monocarboxylic, cyclanic, cyclenic or cycloterpenic acyclic polycarboxylic acids and their derivatives 20.14.34 Aromatic polycarboxylic and carboxylic acids with additional oxygen functions; and their derivatives, except salicylic acid and its salts 20.14.4 Organic compounds with nitrogen functions 20.14.41 Amine function compounds 20.14.42 Oxygen-function amino-compounds, except lysine and glutamic acid 20.14.43 Ureines; carboxymide-function compounds, nitrile function compounds; derivatives thereof 20.14.44 Compounds with other nitrogen functions 20.14.5 Organo-sulphur compounds and other organo-inorganic compounds; heterocyclic compounds n.e.c. 20.14.51 Organo-sulphur and other organo-inorganic compounds 20.14.52 Heterocyclic compounds n.e.c.; nucleic acids and their salts 20.14.53 Phosphoric esters and their salts or esters of other inorganic acids (excluding esters of hydrogen halides) and their salts; and their halogenated, sulphonated, nitrated or nitrosated derivatives 20.14.6 Ethers, organic peroxides, epoxides, acetals and hemiacetals; other organic compounds 20.14.61 Aldehyde function compounds 20.14.62 Ketone and quinone function compounds 20.14.63 Ethers, organic peroxides, epoxides, acetals and hemiacetals and their derivatives 20.14.64 Enzymes and other organic compounds n.e.c. 20.14.7 Miscellaneous basic organic chemical products 20.14.71 Derivates of vegetable or resin products 20.14.72 Wood charcoal 20.14.73 Oils and other products of the distillation of high temperature coal tar, and similar products 20.14.74 Undenatured ethyl alcohol of alcoholic strength by volume of  ¥ 80 % 20.14.75 Ethyl alcohol and other spirits, denatured, of any strength 20.14.8 Residual lyes from the manufacture of wood pulp, excluding tall oil 20.14.80 Residual lyes from the manufacture of wood pulp, excluding tall oil 20.14.9 Sub-contracted operations as part of manufacturing of other organic basic chemicals 20.14.99 Sub-contracted operations as part of manufacturing of other organic basic chemicals 20.15 Fertilisers and nitrogen compounds 20.15.1 Nitric acid; sulphonitric acids; ammonia 20.15.10 Nitric acid; sulphonitric acids; ammonia 20.15.2 Ammonium chloride; nitrites 20.15.20 Ammonium chloride; nitrites 20.15.3 Nitrogenous fertilisers, mineral or chemical 20.15.31 Urea 20.15.32 Ammonium sulphate 20.15.33 Ammonium nitrate 20.15.34 Double salts and mixtures of calcium nitrate and ammonium nitrate 20.15.35 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances 20.15.36 Urea and ammonium nitrate solutions 20.15.39 Other nitrogenous fertilisers and mixtures n.e.c. 20.15.4 Phosphatic fertilisers, mineral or chemical 20.15.41 Superphosphates 20.15.49 Other phosphatic fertilisers 20.15.5 Potassic fertilisers, mineral or chemical 20.15.51 Potassium chloride (muriate of potash) 20.15.52 Potassium sulphate (sulphate of potash) 20.15.59 Other potassic fertilisers 20.15.6 Sodium nitrate 20.15.60 Sodium nitrate 20.15.7 Fertilisers n.e.c. 20.15.71 Fertilisers containing three nutrients: nitrogen, phosphorus and potassium 20.15.72 Diammonium hydrogenorthophosphate (diammonium phosphate) 20.15.73 Monoammonium phosphate 20.15.74 Fertilisers containing two nutrients: nitrogen and phosphorus 20.15.75 Fertilisers containing two nutrients: phosphorus and potassium 20.15.76 Potassium nitrates 20.15.79 Mineral or chemical fertilisers containing at least two nutrients (nitrogen, phosphate, potash) n.e.c. 20.15.8 Animal or vegetable fertilisers n.e.c. 20.15.80 Animal or vegetable fertilisers n.e.c. 20.15.9 Sub-contracted operations as part of manufacturing of fertilisers and nitrogen compounds 20.15.99 Sub-contracted operations as part of manufacturing of fertilisers and nitrogen compounds 20.16 Plastics in primary forms 20.16.1 Polymers of ethylene, in primary forms 20.16.10 Polymers of ethylene, in primary forms 20.16.2 Polymers of styrene, in primary forms 20.16.20 Polymers of styrene, in primary forms 20.16.3 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 20.16.30 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 20.16.4 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 20.16.40 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 20.16.5 Other plastics in primary forms; ion exchangers 20.16.51 Polymers of propylene or of other olefins, in primary forms 20.16.52 Polymers of vinyl acetate or of other vinyl esters and other vinyl polymers, in primary forms 20.16.53 Acrylic polymers, in primary forms 20.16.54 Polyamides, in primary forms 20.16.55 Urea resins, thiourea resins and melamine resins, in primary forms 20.16.56 Other amino-resins, phenolic resins and polyurethanes, in primary forms 20.16.57 Silicones, in primary forms 20.16.59 Other plastics, in primary forms, n.e.c. 20.16.9 Sub-contracted operations as part of manufacturing of plastics in primary forms 20.16.99 Sub-contracted operations as part of manufacturing of plastics in primary forms 20.17 Synthetic rubber in primary forms 20.17.1 Synthetic rubber in primary forms 20.17.10 Synthetic rubber in primary forms 20.17.9 Sub-contracted operations as part of manufacturing of synthetic rubber in primary forms 20.17.99 Sub-contracted operations as part of manufacturing of synthetic rubber in primary forms 20.2 Pesticides and other agrochemical products 20.20 Pesticides and other agrochemical products 20.20.1 Pesticides and other agrochemical products 20.20.11 Insecticides 20.20.12 Herbicides 20.20.13 Anti-sprouting products and plant growth regulators 20.20.14 Disinfectants 20.20.15 Fungicides 20.20.16 Hazardous pesticides 20.20.19 Other pesticides and other agrochemical products 20.20.9 Sub-contracted operations as part of manufacturing of pesticides and other agro-chemical products 20.20.99 Sub-contracted operations as part of manufacturing of pesticides and other agro-chemical products 20.3 Paints, varnishes and similar coatings, printing ink and mastics 20.30 Paints, varnishes and similar coatings, printing ink and mastics 20.30.1 Paints and varnishes based on polymers 20.30.11 Paints and varnishes based on acrylic or vinyl polymers, in an aqueous medium 20.30.12 Paints and varnishes based on polyesters, acrylic or vinyl polymers, in a non-aqueous medium; solutions 20.30.2 Other paints and varnishes and related products; artists' colour and printing ink 20.30.21 Prepared pigments, opacifiers and colours, vitrifiable enamels and glazes, engobes, liquid lustres and the like; glass frit 20.30.22 Other paints and varnishes; prepared driers 20.30.23 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like 20.30.24 Printing ink 20.30.9 Sub-contracted operations as part of manufacturing of paints, varnishes and similar coatings, printing ink and mastics 20.30.99 Sub-contracted operations as part of manufacturing of paints, varnishes and similar coatings, printing ink and mastics 20.4 Soap and detergents, cleaning and polishing preparations, perfumes and toilet preparations 20.41 Soap and detergents, cleaning and polishing preparations 20.41.1 Glycerol 20.41.10 Glycerol 20.41.2 Organic surface-active agents, except soap 20.41.20 Organic surface-active agents, except soap 20.41.3 Soap, washing and cleaning preparations 20.41.31 Soap and organic surface-active products and preparations for use as soap; paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or detergent 20.41.32 Detergents and washing preparations 20.41.4 Odoriferous preparations and waxes 20.41.41 Preparations for perfuming or deodorising rooms 20.41.42 Artificial waxes and prepared waxes 20.41.43 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal 20.41.44 Scouring pastes and powders and other scouring preparations 20.41.9 Sub-contracted operations as part of manufacturing of soap and detergents, cleaning and polishing preparations 20.41.99 Sub-contracted operations as part of manufacturing of soap and detergents, cleaning and polishing preparations 20.42 Perfumes and toilet preparations 20.42.1 Perfumes and toilet preparations 20.42.11 Perfumes and toilet waters 20.42.12 Lip and eye make-up preparations 20.42.13 Manicure or pedicure preparations 20.42.14 Powders for cosmetic or toilet use 20.42.15 Beauty, make-up or skin-care preparations (including sun tan preparations) n.e.c. 20.42.16 Shampoos, hair lacquers, preparations for permanent waving or straightening 20.42.17 Lotions and other preparations for use on the hair n.e.c. 20.42.18 Preparations for oral or dental hygiene (including denture fixative pastes and powders), dental floss 20.42.19 Shaving preparations; personal deodorants and antiperspirants; bath preparations; other perfumery, cosmetic or toilet preparations n.e.c. 20.42.9 Sub-contracted operations as part of manufacturing of perfumes and toilet preparations 20.42.99 Sub-contracted operations as part of manufacturing of perfumes and toilet preparations 20.5 Other chemical products 20.51 Explosives 20.51.1 Prepared explosives; safety fuses; percussion or detonating gaps; igniters; electric detonators; fireworks 20.51.11 Propellant powders and prepared explosives 20.51.12 Safety fuses; detonating fuses; caps; igniters; electric detonators 20.51.13 Fireworks 20.51.14 Signalling flares, rain rockets, fog signals and other pyrotechnic articles, excluding fireworks 20.51.2 Matches 20.51.20 Matches 20.51.9 Sub-contracted operations as part of manufacturing of explosives 20.51.99 Sub-contracted operations as part of manufacturing of explosives 20.52 Glues 20.52.1 Glues 20.52.10 Glues 20.52.9 Sub-contracted operations as part of manufacturing of glues 20.52.99 Sub-contracted operations as part of manufacturing of glues 20.53 Essential oils 20.53.1 Essential oils 20.53.10 Essential oils 20.53.9 Sub-contracted operations as part of manufacturing of essential oils 20.53.99 Sub-contracted operations as part of manufacturing of essential oils 20.59 Other chemical products n.e.c. 20.59.1 Photographic plates and film, instant print film; chemical preparations and unmixed products for photographic uses 20.59.11 Photographic plates and film and instant print film, sensitised, unexposed; photographic paper 20.59.12 Sensitising emulsions for photographic uses; chemical preparations for photographic uses n.e.c. 20.59.2 Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils 20.59.20 Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils 20.59.3 Writing or drawing ink and other inks 20.59.30 Writing or drawing ink and other inks 20.59.4 Lubricating preparations; additives; anti-freezing preparations 20.59.41 Lubricating preparations 20.59.42 Anti-knock preparations; additives for mineral oils and similar products 20.59.43 Hydraulic brake fluids; anti-freezing preparations and prepared de-icing fluids 20.59.5 Miscellaneous chemical products 20.59.51 Peptones, other protein substances and their derivatives n.e.c.; hide powder 20.59.52 Modelling pastes; dental wax and other preparations for use in dentistry with a basis of plaster; preparations and charges for fire extinguishers; prepared culture media for development of micro-organisms; composite diagnostic or laboratory reagents n.e.c. 20.59.53 Chemical elements in disk form and compounds doped for use in electronics 20.59.54 Activated carbon 20.59.55 Finishing agents, dye carriers to accelerate the dyeing or fixing of dye-stuffs and similar products 20.59.56 Pickling preparations; fluxes; prepared rubber accelerators; compound plasticisers and stabilisers for rubber or plastics; catalytic preparations n.e.c.; mixed alkylbenzenes and mixed alkylnaphthalenes n.e.c. 20.59.57 Prepared binders for foundry moulds or cores; chemical products 20.59.58 Biodiesel 20.59.59 Miscellaneous other chemical products n.e.c. 20.59.6 Gelatines and gelatine derivatives, including milk albumins 20.59.60 Gelatines and gelatine derivatives, including milk albumins 20.59.9 Sub-contracted operations as part of manufacturing of other chemical products n.e.c. 20.59.99 Sub-contracted operations as part of manufacturing of other chemical products n.e.c. 20.6 Man-made fibres 20.60 Man-made fibres 20.60.1 Synthetic fibres 20.60.11 Synthetic staple and tow, not carded or combed 20.60.12 Polyamide and polyester high tenacity filament yarn 20.60.13 Other synthetic filament yarn, single 20.60.14 Synthetic monofilament; strip and the like, of synthetic textile materials 20.60.2 Artificial fibres 20.60.21 Artificial staple and tow, not carded or combed 20.60.22 Viscose high tenacity filament yarn 20.60.23 Other artificial filament yarn, single 20.60.24 Artificial monofilament; strip and the like of artificial textile materials 20.60.9 Sub-contracted operations as part of manufacturing of man-made fibres 20.60.99 Sub-contracted operations as part of manufacturing of man-made fibres 21 Basic pharmaceutical products and pharmaceutical preparations 21.1 Basic pharmaceutical products 21.10 Basic pharmaceutical products 21.10.1 Salicylic acid, O-acetylsalicylic acid, their salts and esters 21.10.10 Salicylic acid, O-acetylsalicylic acid, their salts and esters 21.10.2 Lysine, glutamic acid and their salts; quaternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof 21.10.20 Lysine, glutamic acid and their salts; quarternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof 21.10.3 Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives; sulphonamides 21.10.31 Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives 21.10.32 Sulphonamides 21.10.4 Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts n.e.c. 21.10.40 Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts n.e.c. 21.10.5 Provitamins, vitamins and hormones; glycosides and vegetable alkaloids and their derivatives; antibiotics 21.10.51 Provitamins, vitamins and their derivatives 21.10.52 Hormones, derivatives thereof; other steroids, used primarily as hormones 21.10.53 Glycosides, vegetable alkaloids, their salts, ethers, esters and other derivatives 21.10.54 Antibiotics 21.10.6 Glands and other organs; extracts thereof and other human or animal substances n.e.c. 21.10.60 Glands and other organs; extracts thereof and other human or animal substances n.e.c. 21.10.9 Sub-contracted operations as part of manufacturing of basic pharmaceutical products 21.10.99 Sub-contracted operations as part of manufacturing of basic pharmaceutical products 21.2 Pharmaceutical preparations 21.20 Pharmaceutical preparations 21.20.1 Medicaments 21.20.11 Medicaments, containing penicillins or other antibiotics 21.20.12 Medicaments, containing hormones, but not antibiotics 21.20.13 Medicaments, containing alkaloids or derivatives thereof, but not hormones or antibiotics 21.20.2 Other pharmaceutical preparations 21.20.21 Antisera and vaccines 21.20.22 Chemical contraceptive preparations based on hormones or spermicides 21.20.23 Diagnostic reagents and other pharmaceutical preparations 21.20.24 Adhesive dressings, catgut and similar materials; first-aid boxes 21.20.9 Sub-contracted operations as part of manufacturing of pharmaceutical preparations 21.20.99 Sub-contracted operations as part of manufacturing of pharmaceutical preparations 22 Rubber and plastic products 22.1 Rubber products 22.11 Rubber tyres and tubes; retreading and rebuilding of rubber tyres 22.11.1 New rubber tyres and tubes 22.11.11 New pneumatic tyres, of rubber, of a kind used on motor cars 22.11.12 New pneumatic tyres, of rubber, of a kind used on motorcycles or bicycles 22.11.13 New pneumatic tyres, of rubber, of a kind used on buses, lorries or aircraft 22.11.14 Agrarian tyres; other new pneumatic tyres, of rubber 22.11.15 Inner tubes, solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber 22.11.16 Camel-back strips for retreading rubber tyres 22.11.2 Retreaded pneumatic tyres, of rubber 22.11.20 Retreaded pneumatic tyres, of rubber 22.11.9 Sub-contracted operations as part of manufacturing of rubber tyres and tubes; retreading and rebuilding of rubber tyres 22.11.99 Sub-contracted operations as part of manufacturing of rubber tyres and tubes; retreading and rebuilding of rubber tyres 22.19 Other rubber products 22.19.1 Reclaimed rubber in primary forms or in plates, sheets or strip 22.19.10 Reclaimed rubber in primary forms or in plates, sheets or strip 22.19.2 Unvulcanised rubber and articles thereof; vulcanised rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes 22.19.20 Unvulcanised rubber and articles thereof; vulcanised rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes 22.19.3 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber 22.19.30 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber 22.19.4 Conveyor or transmission belts or belting, of vulcanised rubber 22.19.40 Conveyor or transmission belts or belting, of vulcanised rubber 22.19.5 Rubberised textile fabrics, except tyre cord fabric 22.19.50 Rubberised textile fabrics, except tyre cord fabric 22.19.6 Articles of apparel and clothing accessories, of vulcanised rubber other than hard rubber 22.19.60 Articles of apparel and clothing accessories, of vulcanised rubber other than hard rubber 22.19.7 Articles of vulcanised rubber n.e.c.; hard rubber; articles of hard rubber 22.19.71 Hygienic or pharmaceutical articles (including teats), of vulcanised rubber other than hard rubber 22.19.72 Floor coverings and mats, of vulcanised rubber other than cellular 22.19.73 Other articles of vulcanised rubber n.e.c.; hard rubber in all forms and articles thereof; floor coverings and mats, of vulcanised cellular rubber 22.19.9 Sub-contracted operations as part of manufacturing of other rubber products 22.19.99 Sub-contracted operations as part of manufacturing of other rubber products 22.2 Plastic products 22.21 Plastic plates, sheets, tubes and profiles 22.21.1 Monofilament > 1 mm, rods, sticks and profile shapes, of plastics 22.21.10 Monofilament > 1 mm, rods, sticks and profile shapes, of plastics 22.21.2 Tubes, pipes and hoses and fittings thereof, of plastics 22.21.21 Artificial guts, of hardened proteins or of cellulosic materials; tubes, pipes and hoses, rigid, of plastics 22.21.29 Other tubes, pipes, hoses and fittings thereof, of plastics 22.21.3 Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials 22.21.30 Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials 22.21.4 Other plates, sheets, film, foil and strip, of plastics 22.21.41 Other plates, sheets, film, foil and strip, of plastics, cellular 22.21.42 Other plates, sheets, film, foil and strip, of plastics, non-cellular 22.21.9 Sub-contracted operations as part of manufacturing of plastic plates, sheets, tubes and profiles 22.21.99 Sub-contracted operations as part of manufacturing of plastic plates, sheets, tubes and profiles 22.22 Plastic packing goods 22.22.1 Plastic packing goods 22.22.11 Sacks and bags (including cones), of polymers of ethylene 22.22.12 Sacks and bags (including cones), of other plastics than polymers of ethylene 22.22.13 Boxes, cases, crates and similar articles of plastics 22.22.14 Carboys, bottles, flasks and similar articles of plastics 22.22.19 Other plastic packing goods 22.22.9 Sub-contracted operations as part of manufacturing of plastic packing goods 22.22.99 Sub-contracted operations as part of manufacturing of plastic packing goods 22.23 Builders' ware of plastic 22.23.1 Builders' ware of plastic; linoleum and hard non-plastic surface floor coverings 22.23.11 Floor, wall or ceiling coverings of plastics, in rolls or in the form of tiles 22.23.12 Baths, wash-basins, lavatory pans and covers, flushing cisterns and similar sanitary ware, of plastics 22.23.13 Reservoirs, tanks, vats and similar containers, capacity > 300 l, of plastics 22.23.14 Doors, windows and frames and thresholds for doors; shutters, blinds and similar articles and parts thereof, of plastics 22.23.15 Linoleum and hard non-plastic surface floor coverings, i.e. resilient floor coverings, such as vinyl, linoleum etc. 22.23.19 Builders' ware of plastics n.e.c. 22.23.2 Prefabricated buildings of plastics 22.23.20 Prefabricated buildings of plastics 22.23.9 Sub-contracted operations as part of manufacturing of builders' ware of plastics 22.23.99 Sub-contracted operations as part of manufacturing of builders' ware of plastics 22.29 Other plastic products 22.29.1 Apparel and clothing accessories (including gloves), of plastics 22.29.10 Apparel and clothing accessories (including gloves), of plastics 22.29.2 Other plastic products n.e.c. 22.29.21 Self-adhesive plates, sheets, film, foil, tapes, strip and other flat shapes of plastics, in rolls of width  ¤ 20 cm 22.29.22 Other self-adhesive plates, sheets, film, foil, tapes, strip and other flat shapes of plastics 22.29.23 Tableware, kitchenware, other household articles and toilet articles, of plastics 22.29.24 Parts n.e.c. for lamps and lighting fitting, illuminated name-plates and the like, of plastics 22.29.25 Office or school supplies of plastics 22.29.26 Fittings for furniture, coachwork or the like, of plastics; statuettes and other ornamental articles, of plastics 22.29.29 Other articles of plastics 22.29.9 Manufacturing services of other plastic products; sub-contracted operations as part of manufacturing of other plastic products 22.29.91 Manufacturing services of other plastic products 22.29.99 Sub-contracted operations as part of manufacturing of other plastic products 23 Other non-metallic mineral products 23.1 Glass and glass products 23.11 Flat glass 23.11.1 Flat glass 23.11.11 Glass cast, rolled, drawn or blown, in sheets, but not otherwise worked 23.11.12 Float glass and surface ground or polished glass, in sheets, but not otherwise worked 23.11.9 Sub-contracted operations as part of manufacturing of flat glass 23.11.99 Sub-contracted operations as part of manufacturing of flat glass 23.12 Shaped and processed flat glass 23.12.1 Shaped and processed flat glass 23.12.11 Glass in sheets, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or mounted 23.12.12 Safety glass 23.12.13 Glass mirrors; multiple walled insulating units of glass 23.12.9 Sub-contracted operations as part of manufacturing of shaped and processed flat glass 23.12.99 Sub-contracted operations as part of manufacturing of shaped and processed flat glass 23.13 Hollow glass 23.13.1 Hollow glass 23.13.11 Bottles, jars, phials and other containers, of glass, except ampoules; stoppers, lids and other closures, of glass 23.13.12 Drinking glasses other than of glass-ceramics 23.13.13 Glassware of a kind used for table or kitchen purposes, for toilet, office, indoor decorations and the like 23.13.14 Glass inners for vacuum flasks or for other vacuum vessels 23.13.9 Finishing services of hollow glass; sub-contracted operations as part of manufacturing of hollow glass 23.13.91 Finishing services of drinking glasses and other glassware of a kind used for table or kitchen purpose 23.13.92 Finishing services of glass containers 23.13.99 Sub-contracted operations as part of manufacturing of hollow glass 23.14 Glass fibres 23.14.1 Glass fibres 23.14.11 Slivers, rovings, yarn and chopped strands, of glass fibre 23.14.12 Voiles, webs, mats, mattresses, boards and other articles of glass fibres, except woven fabrics 23.14.9 Sub-contracted operations as part of manufacturing of glass fibres 23.14.99 Sub-contracted operations as part of manufacturing of glass fibres 23.19 Other processed glass, including technical glassware 23.19.1 Other glass, semi-finished 23.19.11 Glass in the mass, in balls (except microspheres), rods or tubes, unworked 23.19.12 Paving blocks, bricks, tiles and other articles of pressed or moulded glass; leaded lights and the like; multicellular or foam glass in blocks, plates or similar forms 23.19.2 Technical and other glass 23.19.21 Glass envelopes, open, and glass parts thereof, for electric lamps, cathode-ray tubes or the like 23.19.22 Glasses for clocks, watches or spectacles, not optically worked; hollow spheres and their segments, for the manufacture of such glasses 23.19.23 Laboratory, hygienic or pharmaceutical glassware; ampoules of glass 23.19.24 Glass parts for lamps and lighting fittings, illuminated signs, name-plates and the like 23.19.25 Electrical insulators of glass 23.19.26 Articles of glass n.e.c. 23.19.9 Finishing services of other glass, including technical glassware; sub-contracted operations as part of manufacturing of other processed glass, including technical glassware 23.19.91 Finishing services of other glass, including technical glassware 23.19.99 Sub-contracted operations as part of manufacturing of other processed glass, including technical glassware 23.2 Refractory products 23.20 Refractory products 23.20.1 Refractory products 23.20.11 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals or earth 23.20.12 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than of siliceous fossil meals or earths 23.20.13 Refractory cements, mortars, concretes and similar compositions n.e.c. 23.20.14 Unfired refractory products and other refractory ceramic goods 23.20.9 Sub-contracted operations as part of manufacturing of refractory products 23.20.99 Sub-contracted operations as part of manufacturing of refractory products 23.3 Clay building materials 23.31 Ceramic tiles and flags 23.31.1 Ceramic tiles and flags 23.31.10 Ceramic tiles and flags 23.31.9 Sub-contracted operations as part of manufacturing of ceramic tiles and flags 23.31.99 Sub-contracted operations as part of manufacturing of ceramic tiles and flags 23.32 Bricks, tiles and construction products, in baked clay 23.32.1 Bricks, tiles and construction products, in baked clay 23.32.11 Non-refractory ceramic building bricks, flooring blocks, support or filler tiles and the like 23.32.12 Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 23.32.13 Ceramic pipes, conduits, guttering and pipe fittings 23.32.9 Sub-contracted operations as part of manufacturing of bricks, tiles and construction products, in baked clay 23.32.99 Sub-contracted operations as part of manufacturing of bricks, tiles and construction products, in baked clay 23.4 Other porcelain and ceramic products 23.41 Ceramic household and ornamental articles 23.41.1 Ceramic household and ornamental articles 23.41.11 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china 23.41.12 Tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china 23.41.13 Statuettes and other ornamental ceramic articles 23.41.9 Sub-contracted operations as part of manufacturing of ceramic household and ornamental articles 23.41.99 Sub-contracted operations as part of manufacturing of ceramic household and ornamental articles 23.42 Ceramic sanitary fixtures 23.42.1 Ceramic sanitary fixtures 23.42.10 Ceramic sanitary fixtures 23.42.9 Sub-contracted operations as part of manufacturing of ceramic sanitary fixtures 23.42.99 Sub-contracted operations as part of manufacturing of ceramic sanitary fixtures 23.43 Ceramic insulators and insulating fittings 23.43.1 Electrical insulators of ceramics; insulating fittings, for electrical machines, appliances or equipment, of ceramics 23.43.10 Electrical insulators of ceramics; insulating fittings, for electrical machines, appliances or equipment, of ceramics 23.43.9 Sub-contracted operations as part of manufacturing of ceramic insulators and insulating fittings 23.43.99 Sub-contracted operations as part of manufacturing of ceramic insulators and insulating fittings 23.44 Other technical ceramic products 23.44.1 Other technical ceramic products 23.44.11 Ceramic wares for laboratory, chemical or other technical uses, of porcelain or china 23.44.12 Ceramic wares for laboratory, chemical or other technical uses, other than of porcelain or china 23.44.9 Sub-contracted operations as part of manufacturing of other technical ceramic products 23.44.99 Sub-contracted operations as part of manufacturing of other technical ceramic products 23.49 Other ceramic products 23.49.1 Other ceramic products 23.49.11 Ceramic articles for use in agriculture and for the conveyance or packing of goods 23.49.12 Other non-structural ceramic articles n.e.c. 23.49.9 Sub-contracted operations as part of manufacturing of other ceramic products 23.49.99 Sub-contracted operations as part of manufacturing of other ceramic products 23.5 Cement, lime and plaster 23.51 Cement 23.51.1 Cement 23.51.11 Cement clinkers 23.51.12 Portland cement, aluminous cement, slag cement and similar hydraulic cements 23.51.9 Sub-contracted operations as part of manufacturing of cement 23.51.99 Sub-contracted operations as part of manufacturing of cement 23.52 Lime and plaster 23.52.1 Quicklime, slaked lime and hydraulic lime 23.52.10 Quicklime, slaked lime and hydraulic lime 23.52.2 Plaster 23.52.20 Plaster 23.52.3 Calcined or agglomerated dolomite 23.52.30 Calcined or agglomerated dolomite 23.52.9 Sub-contracted operations as part of manufacturing of lime and plaster 23.52.99 Sub-contracted operations as part of manufacturing of lime and plaster 23.6 Articles of concrete, cement and plaster 23.61 Concrete products for construction purposes 23.61.1 Concrete products for construction 23.61.11 Tiles, flagstones, bricks and similar articles, of cement, concrete or artificial stone 23.61.12 Prefabricated structural components for building or civil engineering, of cement, concrete or artificial stone 23.61.2 Prefabricated buildings of concrete 23.61.20 Prefabricated buildings of concrete 23.61.9 Sub-contracted operations as part of manufacturing of concrete products for construction purposes 23.61.99 Sub-contracted operations as part of manufacturing of concrete products for construction purposes 23.62 Plaster products for construction purposes 23.62.1 Plaster products for construction purposes 23.62.10 Plaster products for construction purposes 23.62.9 Sub-contracted operations as part of manufacturing of plaster products for construction purposes 23.62.99 Sub-contracted operations as part of manufacturing of plaster products for construction purposes 23.63 Ready-mixed concrete 23.63.1 Ready-mixed concrete 23.63.10 Ready-mixed concrete 23.63.9 Sub-contracted operations as part of manufacturing of ready-mixed concrete 23.63.99 Sub-contracted operations as part of manufacturing of ready-mixed concrete 23.64 Mortars 23.64.1 Mortars 23.64.10 Mortars 23.64.9 Sub-contracted operations as part of manufacturing of mortars 23.64.99 Sub-contracted operations as part of manufacturing of mortars 23.65 Fibre cement 23.65.1 Articles of fibre cement 23.65.11 Boards, blocks and similar articles of vegetable fibre, straw or wood waste, agglomerated with mineral binders 23.65.12 Articles of asbestos-cement, cellulose fibre-cement or the like 23.65.9 Sub-contracted operations as part of manufacturing of articles of fibre cement 23.65.99 Sub-contracted operations as part of manufacturing of articles of fibre cement 23.69 Other articles of concrete, plaster and cement 23.69.1 Other articles of concrete, plaster and cement 23.69.11 Other articles of plaster or compositions based on plaster n.e.c. 23.69.19 Articles of cement, concrete or artificial stone n.e.c. 23.69.9 Sub-contracted operations as part of manufacturing of other articles of concrete, plaster and cement 23.69.99 Sub-contracted operations as part of manufacturing of other articles of concrete, plaster and cement 23.7 Cut, shaped and finished stone 23.70 Cut, shaped and finished stone 23.70.1 Cut, shaped and finished stone 23.70.11 Marble, travertine, alabaster, worked, and articles thereof (except setts, curbstones, flagstones, tiles, cubes and similar articles); artificially coloured granules, chippings and powder of marble, travertine and alabaster 23.70.12 Other worked ornamental or building stone and articles thereof; other artificially coloured granules and powder of natural stone; articles of agglomerated slate 23.70.9 Sub-contracted operations as part of manufacturing of cut, shaped and finished stone 23.70.99 Sub-contracted operations as part of manufacturing of cut, shaped and finished stone 23.9 Other non-metallic mineral products 23.91 Abrasive products 23.91.1 Abrasive products 23.91.11 Millstones, grindstones, grinding wheels and the like, without frameworks, for working stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics 23.91.12 Abrasive powder or grain, on a base of textile fabric, paper or paperboard 23.91.9 Sub-contracted operations as part of manufacturing of abrasive products 23.91.99 Sub-contracted operations as part of manufacturing of abrasive products 23.99 Other non-metallic mineral products n.e.c. 23.99.1 Other non-metallic mineral products n.e.c. 23.99.11 Fabricated asbestos fibres; mixtures with a basis of asbestos and magnesium carbonate; articles of such mixtures, or of asbestos; friction material for brakes, clutches and the like, not mounted 23.99.12 Articles of asphalt or of similar material 23.99.13 Bituminous mixtures based on natural and artificial stone materials and bitumen, natural asphalt or related substances as a binder 23.99.14 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of semi-manufactures 23.99.15 Artificial corundum 23.99.19 Non-metallic mineral products n.e.c. 23.99.9 Sub-contracted operations as part of manufacturing of other non-metallic mineral products n.e.c. 23.99.99 Sub-contracted operations as part of manufacturing of other non-metallic mineral products n.e.c. 24 Basic metals 24.1 Basic iron and steel and ferro-alloys 24.10 Basic iron and steel and ferro-alloys 24.10.1 Primary materials of iron and steel 24.10.11 Pig iron and spiegeleisen in pigs, blocks or other primary forms 24.10.12 Ferro-alloys 24.10.13 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 24.10.14 Granules and powders, of pig iron and spiegeleisen, or steel 24.10.2 Crude steel 24.10.21 Non alloy steel in ingots or other primary forms and semi-finished products of non alloy steel 24.10.22 Stainless steel in ingots or other primary forms and semi-finished products of stainless steel 24.10.23 Other alloy steel in ingots or other primary forms and semi-finished products of other alloy steel 24.10.3 Flat rolled products of steel, not further worked than hot rolled 24.10.31 Flat rolled products of non alloy steel, not further worked than hot rolled, of a width of  ¥ 600 mm 24.10.32 Flat rolled products of non alloy steel, not further worked than hot rolled, of a width of < 600 mm 24.10.33 Flat rolled products of stainless steel, not further worked than hot rolled, of a width  ¥ 600 mm 24.10.34 Flat rolled products of stainless steel, not further worked than hot rolled, of a width of < 600 mm 24.10.35 Flat rolled products of other alloy steel, not further worked than hot rolled, of a width of  ¥ 600 mm 24.10.36 Flat rolled products of other alloy steel, not further worked than hot rolled, of a width of < 600 mm (except products of silicon-electrical steel) 24.10.4 Flat rolled products of steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.41 Flat rolled products of non alloy steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.42 Flat rolled products of stainless steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.43 Flat rolled products of other-alloy steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.5 Flat rolled products of steel, clad, plated or coated and flat rolled products of high speed steel and of silicon-electrical steel 24.10.51 Flat rolled products of non alloy steel, of a width of  ¥ 600 mm, clad, plated or coated 24.10.52 Flat rolled products of other alloy steel, of a width of  ¥ 600 mm, clad, plated or coated 24.10.53 Flat rolled products of silicon-electrical steel, of a width of  ¥ 600 mm 24.10.54 Flat rolled products of silicon-electrical steel, of a width of < 600 mm 24.10.55 Flat rolled products of high speed steel, of a width of < 600 mm 24.10.6 Hot processed bars and rods of steel 24.10.61 Bars and rods, hot rolled, in irregularly wound coils, of non alloy steel 24.10.62 Other bars and rods of steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 24.10.63 Bars and rods, hot rolled, in irregularly wound coils, of stainless steel 24.10.64 Other bars and rods of stainless steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 24.10.65 Bars and rods, hot rolled, in irregularly wound coils, of other alloy steel 24.10.66 Other bars and rods of other alloy steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 24.10.67 Hollow drill bars and rods 24.10.7 Hot processed open sections of steel, sheet piling of steel and railway or tramway track construction material, of steel 24.10.71 Open sections, not further worked than hot rolled, hot-drawn or extruded, of non alloy steel 24.10.72 Open sections, not further worked than hot rolled, hot-drawn or extruded, of stainless steel 24.10.73 Open sections, not further worked than hot rolled, hot-drawn or extruded, of other alloy steel 24.10.74 Sheet piling, of steel and welded open sections of steel 24.10.75 Railway or tramway track construction material of steel 24.10.9 Sub-contracted operations as part of manufacturing of basic iron and steel and of ferro-alloys 24.10.99 Sub-contracted operations as part of manufacturing of basic iron and steel and of ferro-alloys 24.2 Tubes, pipes, hollow profiles and related fittings, of steel 24.20 Tubes, pipes, hollow profiles and related fittings, of steel 24.20.1 Tubes, pipes and hollow profiles, seamless, of steel 24.20.11 Line pipe of a kind used for oil or gas pipelines, seamless, of steel 24.20.12 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of steel 24.20.13 Other tubes and pipes, of circular cross section, of steel 24.20.14 Tubes and pipes, of non-circular cross-section and hollow profiles, of steel 24.20.2 Tubes and pipes, welded, of circular cross-section, of an external diameter of > 406,4 mm, of steel 24.20.21 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of > 406,4 mm, of steel 24.20.22 Casing and tubing of a kind used in drilling for oil or gas, welded, of an external diameter of > 406,4 mm, of steel 24.20.23 Other tubes and pipes, of circular cross section, welded, of an external diameter of > 406,4 mm, of steel 24.20.24 Other tubes and pipes, of circular cross section, such as open seam, riveted or similarly closed, of an external diameter of > 406,4 mm, of steel 24.20.3 Tubes and pipes, of an external diameter of  ¤ 406,4 mm, welded, of steel 24.20.31 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.32 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.33 Other tubes and pipes, of circular cross section, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.34 Tubes and pipes, of non-circular cross-section, welded, of an external diameter of  ¤ 406,4 mm, of steel 24.20.35 Other tubes and pipes, such as open seam, riveted or similarly closed, of an external diameter of  ¤ 406,4 mm, of steel 24.20.4 Tube or pipe fittings of steel, not cast 24.20.40 Tube or pipe fittings of steel, not cast 24.20.9 Sub-contracted operations as part of manufacturing of tubes, pipes, hollow profiles and related fittings, of steel 24.20.99 Sub-contracted operations as part of manufacturing of tubes, pipes, hollow profiles and related fittings, of steel 24.3 Other products of the first processing of steel 24.31 Cold drawn bars 24.31.1 Cold drawn bars and solid profiles of non alloy steel 24.31.10 Cold drawn bars and solid profiles of non alloy steel 24.31.2 Cold drawn bars and solid profiles of alloy steel, other than stainless steel 24.31.20 Cold drawn bars and solid profiles of alloy steel, other than stainless steel 24.31.3 Cold drawn bars and solid profiles of stainless steel 24.31.30 Cold drawn bars and solid profiles of stainless steel 24.31.9 Sub-contracted operations as part of manufacturing of cold drawn bars 24.31.99 Sub-contracted operations as part of manufacturing of cold drawn bars 24.32 Cold rolled narrow strip 24.32.1 Flat cold rolled steel products, uncoated, of a width of < 600 mm 24.32.10 Flat cold rolled steel products, uncoated, of a width of < 600 mm 24.32.2 Flat cold rolled steel products, clad, plated or coated, of a width of < 600 mm 24.32.20 Flat cold rolled steel products, clad, plated or coated, of a width of < 600 mm 24.32.9 Sub-contracted operations as part of manufacturing of cold rolled narrow strip 24.32.99 Sub-contracted operations as part of manufacturing of cold rolled narrow strip 24.33 Cold formed or folded products 24.33.1 Open sections cold formed or folded 24.33.11 Open sections cold formed or folded of non alloy steel 24.33.12 Open sections cold formed or folded of stainless steel 24.33.2 Ribbed sheets of non alloy steel 24.33.20 Ribbed sheets of non alloy steel 24.33.3 Sandwich panels of coated steel sheet 24.33.30 Sandwich panels of coated steel sheet 24.33.9 Sub-contracted operations as part of manufacturing of cold formed or folded products 24.33.99 Sub-contracted operations as part of manufacturing of cold formed or folded products 24.34 Cold drawn wire 24.34.1 Cold drawn wire 24.34.11 Cold drawn wire of non alloy steel 24.34.12 Cold drawn wire of stainless steel 24.34.13 Cold drawn wire of other alloy steel 24.34.9 Sub-contracted operations as part of manufacturing of cold drawn wire 24.34.99 Sub-contracted operations as part of manufacturing of cold drawn wire 24.4 Basic precious and other non-ferrous metals 24.41 Precious metals 24.41.1 Silver, unwrought or in semi-manufactured forms, or in powder form 24.41.10 Silver, unwrought or in semi-manufactured forms, or in powder form 24.41.2 Gold, unwrought or in semi-manufactured forms, or in powder form 24.41.20 Gold, unwrought or in semi-manufactured forms, or in powder form 24.41.3 Platinum, unwrought or in semi-manufactured forms, or in powder form 24.41.30 Platinum, unwrought or in semi-manufactured forms, or in powder form 24.41.4 Base metals or silver, clad with gold, not further worked than semi-manufactured 24.41.40 Base metals or silver, clad with gold, not further worked than semi-manufactured 24.41.5 Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured 24.41.50 Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured 24.41.9 Sub-contracted operations as part of manufacturing of precious metals 24.41.99 Sub-contracted operations as part of manufacturing of precious metals 24.42 Aluminium 24.42.1 Aluminium, unwrought; aluminium oxide 24.42.11 Aluminium, unwrought 24.42.12 Aluminium oxide, excluding artificial corundum 24.42.2 Semi-finished products of aluminium or aluminium alloys 24.42.21 Aluminium powders and flakes 24.42.22 Aluminium bars, rods and profiles 24.42.23 Aluminium wire 24.42.24 Aluminium plates, sheets and strip, of a thickness > 0,2 mm 24.42.25 Aluminium foil, of a thickness  ¤ 0,2 mm 24.42.26 Aluminium tubes, pipes and tube or pipe fittings 24.42.9 Sub-contracted operations as part of manufacturing of aluminium 24.42.99 Sub-contracted operations as part of manufacturing of aluminium 24.43 Lead, zinc and tin 24.43.1 Lead, zinc and tin, unwrought 24.43.11 Lead, unwrought 24.43.12 Zinc, unwrought 24.43.13 Tin, unwrought 24.43.2 Semi-finished products of lead, zinc and tin or their alloys 24.43.21 Lead plates, sheets, strip and foil; lead powders and flakes 24.43.22 Zinc dust, powders and flakes 24.43.23 Zinc bars, rods, profiles and wire; zinc plates, sheets, strip and foil 24.43.24 Tin bars, rods, profiles and wire 24.43.9 Sub-contracted operations as part of manufacturing of lead, zinc and tin 24.43.99 Sub-contracted operations as part of manufacturing of lead, zinc and tin 24.44 Copper 24.44.1 Copper, unwrought; copper mattes; cement copper 24.44.11 Copper mattes; cement copper 24.44.12 Copper, unrefined; copper anodes for electrolytic refining 24.44.13 Refined copper and copper alloys, unwrought; master alloys of copper 24.44.2 Semi-finished products of copper or copper alloys 24.44.21 Copper powders and flakes 24.44.22 Copper bars, rods and profiles 24.44.23 Copper wire 24.44.24 Copper plates, sheets and strip, of a thickness > 0,15 mm 24.44.25 Copper foil, of a thickness  ¤ 0,15 mm 24.44.26 Copper tubes, pipes and tube or pipe fittings 24.44.9 Sub-contracted operations as part of manufacturing of copper 24.44.99 Sub-contracted operations as part of manufacturing of copper 24.45 Other non-ferrous metal 24.45.1 Nickel, unwrought; intermediate products of nickel metallurgy 24.45.11 Nickel, unwrought 24.45.12 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 24.45.2 Semi-finished products of nickel or nickel alloys 24.45.21 Nickel powders and flakes 24.45.22 Nickel bars, rods, profiles and wire 24.45.23 Nickel plates, sheets, strip and foil 24.45.24 Nickel tubes, pipes and tube or pipe fittings 24.45.3 Other non-ferrous metals and articles thereof; cermets; ash and residues, containing metals or metallic compounds 24.45.30 Other non-ferrous metals and articles thereof: cermets; ash and residues, containing metals or metallic compounds 24.45.9 Sub-contracted operations as part of manufacturing of other non-ferrous metal 24.45.99 Sub-contracted operations as part of manufacturing of other non-ferrous metal 24.46 Processed nuclear fuel 24.46.1 Natural uranium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds 24.46.10 Natural uranium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds 24.46.9 Sub-contracted operations as part of manufacturing of processed nuclear fuel 24.46.99 Sub-contracted operations as part of manufacturing of processed nuclear fuel 24.5 Casting services of metals 24.51 Casting services of iron 24.51.1 Casting services of cast iron 24.51.11 Casting services of malleable cast iron 24.51.12 Casting services of spheroidal cast iron 24.51.13 Casting services of grey cast iron 24.51.2 Tubes, pipes and hollow profiles of cast-iron 24.51.20 Tubes, pipes and hollow profiles of cast-iron 24.51.3 Tube or pipe fittings, of cast-iron 24.51.30 Tube or pipe fittings, of cast-iron 24.51.9 Sub-contracted operations as part of manufacturing of casting of iron 24.51.99 Sub-contracted operations as part of manufacturing of casting of iron 24.52 Casting services of steel 24.52.1 Casting services of steel 24.52.10 Casting services of steel 24.52.2 Tubes and pipes of centrifugally cast-steel 24.52.20 Tubes and pipes of centrifugally cast-steel 24.52.3 Tube or pipe fittings, of cast-steel 24.52.30 Tube or pipe fittings, of cast-steel 24.53 Casting services of light metals 24.53.1 Casting services of light metals 24.53.10 Casting services of light metals 24.54 Casting services of other non-ferrous metals 24.54.1 Casting services of other non-ferrous metals 24.54.10 Casting services of other non-ferrous metals 25 Fabricated metal products, except machinery and equipment 25.1 Structural metal products 25.11 Metal structures and parts of structures 25.11.1 Prefabricated buildings of metal 25.11.10 Prefabricated buildings of metal 25.11.2 Structural metal products and parts thereof 25.11.21 Bridges and bridge-sections of iron or steel 25.11.22 Towers and lattice masts of iron or steel 25.11.23 Other structures and parts of structures, plates, rods, angles, shapes and the like, of iron, steel or aluminium 25.11.9 Sub-contracted operations as part of manufacturing of metal structures and parts of structures 25.11.99 Sub-contracted operations as part of manufacturing of metal structures and parts of structures 25.12 Doors and windows of metal 25.12.1 Doors, windows and their frames and thresholds for doors, of metal 25.12.10 Doors, windows and their frames and thresholds for doors, of metal 25.12.9 Sub-contracted operations as part of manufacturing of doors and windows of metal 25.12.99 Sub-contracted operations as part of manufacturing of doors and windows of metal 25.2 Tanks, reservoirs and containers of metal 25.21 Central heating radiators and boilers 25.21.1 Central heating radiators and boilers 25.21.11 Central heating radiators, not electrically heated, of iron or steel 25.21.12 Central heating boilers, for producing hot water or low pressure steam 25.21.13 Parts for central heating boilers 25.21.9 Sub-contracted operations as part of manufacturing of central heating radiators and boilers 25.21.99 Sub-contracted operations as part of manufacturing of central heating radiators and boilers 25.29 Other tanks, reservoirs and containers of metal 25.29.1 Other tanks, reservoirs and containers of metal 25.29.11 Reservoirs, tanks, vats and similar containers (other than for compressed or liquefied gas), of iron, steel or aluminium, of a capacity > 300 litres, not fitted with mechanical or thermal equipment) 25.29.12 Containers for compressed or liquefied gas, of metal 25.29.9 Sub-contracted operations as part of manufacturing of tanks, reservoirs and containers of metal 25.29.99 Sub-contracted operations as part of manufacturing of tanks, reservoirs and containers of metal 25.3 Steam generators, except central heating hot water boilers 25.30 Steam generators, except central heating hot water boilers 25.30.1 Steam generators and parts thereof 25.30.11 Steam or other vapour generating boilers; super-heated water boilers 25.30.12 Auxiliary plant for use with boilers; condensers for steam or other vapour power units 25.30.13 Parts of steam generators 25.30.2 Nuclear reactors and parts thereof 25.30.21 Nuclear reactors, except isotope separators 25.30.22 Parts of nuclear reactors, except isotope separators 25.30.9 Sub-contracted operations as part of manufacturing of steam generators, except central heating boilers 25.30.99 Sub-contracted operations as part of manufacturing of steam generators, except central heating boilers 25.4 Weapons and ammunition 25.40 Weapons and ammunition 25.40.1 Weapons and ammunition and parts thereof 25.40.11 Military weapons, other than revolvers, pistols and the like 25.40.12 Revolvers, pistols, non-military firearms and similar devices 25.40.13 Bombs, missiles and similar munitions of war; cartridges, other ammunition and projectiles and parts thereof 25.40.14 Parts of military weapons and other arms 25.40.9 Sub-contracted operations as part of manufacturing of weapons and ammunition 25.40.99 Sub-contracted operations as part of manufacturing of weapons and ammunition 25.5 Forging, pressing, stamping and roll-forming services of metal; powder metallurgy 25.50 Forging, pressing, stamping and roll-forming services of metal; powder metallurgy 25.50.1 Forging, pressing, stamping and roll forming services of metal 25.50.11 Forging services of metal 25.50.12 Stamping services of metal 25.50.13 Other forming services of metal 25.50.2 Powder metallurgy 25.50.20 Powder metallurgy 25.6 Treatment and coating services of metals; machining 25.61 Treatment and coating services of metals 25.61.1 Coating services of metal 25.61.11 Metallic coating services of metal 25.61.12 Non-metallic coating services of metal 25.61.2 Other treatment services of metal 25.61.21 Heat treatment services of metal, other than metallic coating 25.61.22 Other surface treatment services of metal 25.62 Machining services 25.62.1 Turning services of metal parts 25.62.10 Turning services of metal parts 25.62.2 Other machining services 25.62.20 Other machining services 25.7 Cutlery, tools and general hardware 25.71 Cutlery 25.71.1 Cutlery 25.71.11 Knives (except for machines) and scissors and blades thereof 25.71.12 Razors and razor blades, including razor blade blanks in strips 25.71.13 Other articles of cutlery; manicure or pedicure sets and instruments 25.71.14 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware 25.71.15 Swords, cutlasses, bayonets, lances and similar arms and parts thereof 25.71.9 Sub-contracted operations as part of manufacturing of cutlery 25.71.99 Sub-contracted operations as part of manufacturing of cutlery 25.72 Locks and hinges 25.72.1 Locks and hinges 25.72.11 Padlocks, locks used for motor vehicles and for furniture, of base metal 25.72.12 Other locks, of base metal 25.72.13 Clasps and frames with clasps, incorporating locks; parts 25.72.14 Hinges, mountings, fittings and similar articles, suitable for motor vehicles, doors, windows, furniture and the like, of base metal 25.72.9 Sub-contracted operations as part of manufacturing of locks and hinges 25.72.99 Sub-contracted operations as part of manufacturing of locks and hinges 25.73 Tools 25.73.1 Hand tools of a kind used in agriculture, horticulture or forestry 25.73.10 Hand tools of a kind used in agriculture, horticulture or forestry 25.73.2 Hand saws; blades for saws of all kinds 25.73.20 Hand saws; blades for saws of all kinds 25.73.3 Other hand tools 25.73.30 Other hand tools 25.73.4 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools 25.73.40 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools 25.73.5 Moulds; moulding boxes for metal foundry; mould bases; moulding patterns 25.73.50 Moulds; moulding boxes for metal foundry; mould bases; moulding patterns 25.73.6 Other tools 25.73.60 Other tools 25.73.9 Sub-contracted operations as part of manufacturing of tools 25.73.99 Sub-contracted operations as part of manufacturing of tools 25.9 Other fabricated metal products 25.91 Steel drums and similar containers 25.91.1 Steel drums and similar containers 25.91.11 Tanks, casks, drums, cans, boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity  ¥ 50 l but  ¤ 300 l, not fitted with mechanical or thermal equipment 25.91.12 Tanks, casks, drums, cans (except those to be closed by soldering or crimping), boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity < 50 l, not fitted with mechanical or thermal equipment 25.91.9 Sub-contracted operations as part of manufacturing of steel drums and similar containers 25.91.99 Sub-contracted operations as part of manufacturing of steel drums and similar containers 25.92 Light metal packaging 25.92.1 Light metal packaging 25.92.11 Cans, of iron or steel, to be closed by soldering or crimping, of a capacity < 50 l 25.92.12 Aluminium casks, drums, cans, boxes and similar containers, for any material (excluding gas), of a capacity  ¤ 300 l 25.92.13 Crown corks and stoppers, caps and lids, of base metal 25.92.9 Sub-contracted operations as part of manufacturing of light metal packaging 25.92.99 Sub-contracted operations as part of manufacturing of light metal packaging 25.93 Wire products, chain and springs 25.93.1 Wire products, chain and springs 25.93.11 Stranded wire, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated 25.93.12 Barbed wire, of iron or steel; stranded wire, cables, plaited bands and the like, of copper or aluminium, not electrically insulated 25.93.13 Cloth, grills, netting and fencing, of iron, steel or copper wire; expanded metal, of iron, steel or copper 25.93.14 Nails, tacks, drawing pins, staples and similar articles 25.93.15 Wire, rods, tubes, plates, electrodes, coated or cored with flux material 25.93.16 Springs and leaves for springs, of iron or steel; copper springs 25.93.17 Chain (except articulated link chain) and parts thereof 25.93.18 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles for use in the hand, of iron or steel; safety pins and other pins of iron or steel n.e.c. 25.93.9 Sub-contracted operations as part of manufacturing of wire products, chain and springs 25.93.99 Sub-contracted operations as part of manufacturing of wire products, chain and springs 25.94 Fasteners and screw machine products 25.94.1 Fasteners and screw machine products 25.94.11 Threaded fasteners, of iron or steel, n.e.c. 25.94.12 Non-threaded fasteners, of iron or steel, n.e.c. 25.94.13 Non-threaded and threaded fasteners, of copper 25.94.9 Sub-contracted operations as part of manufacturing of fasteners and screw machine products 25.94.99 Sub-contracted operations as part of manufacturing of fasteners and screw machine products 25.99 Other fabricated metal products n.e.c. 25.99.1 Metal articles for bathroom and kitchen 25.99.11 Sinks, wash-basins, baths and other sanitary ware, and parts thereof, of iron, steel, copper or aluminium 25.99.12 Table, kitchen or household articles and parts thereof, of iron, steel, copper or aluminium 25.99.2 Other articles of base metal 25.99.21 Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal 25.99.22 Paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture 25.99.23 Fittings for loose-leaf binders or files, letter clips and similar office articles, and staples in strips, of base metal 25.99.24 Statuettes and other ornaments and photograph, picture or similar frames and mirrors, of base metal 25.99.25 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made-up articles; tubular or bifurcated rivets, of base metal; beads and spangles of base metal 25.99.26 Ships' or boats' propellers and blades thereof 25.99.29 Other articles of base metal n.e.c. 25.99.9 Sub-contracted operations as part of manufacturing of other fabricated metal products n.e.c. 25.99.99 Sub-contracted operations as part of manufacturing of other fabricated metal products n.e.c. 26 Computer, electronic and optical products 26.1 Electronic components and boards 26.11 Electronic components 26.11.1 Thermionic, cold cathode or photo-cathode valves and tubes, including cathode ray tubes 26.11.11 Cathode-ray television picture tubes; television camera tubes; other cathode-ray tubes 26.11.12 Magnetrons, klystrons, microwave tubes and other valve tubes 26.11.2 Diodes and transistors 26.11.21 Diodes; transistors; thyristors, diacs and triacs 26.11.22 Semiconductor devices; light-emitting diodes; mounted piezo-electric crystals; parts thereof 26.11.3 Electronic integrated circuits 26.11.30 Electronic integrated circuits 26.11.4 Parts of electronic valves and tubes and of other electronic components n.e.c. 26.11.40 Parts of electronic valves and tubes and of other electronic components n.e.c. 26.11.5 Bare printed circuit boards 26.11.50 Bare printed circuit boards 26.11.9 Services connected with manufacturing of electronic integrated circuits; sub-contracted operations as part of manufacturing of electronic components 26.11.91 Services connected with manufacturing of electronic integrated circuits 26.11.99 Sub-contracted operations as part of manufacturing of electronic components 26.12 Loaded electronic boards 26.12.1 Loaded printed circuits 26.12.10 Loaded printed circuits 26.12.2 Sound, video, network and similar cards for automatic data processing machines 26.12.20 Sound, video, network and similar cards for automatic data processing machines 26.12.3 Smart cards 26.12.30 Smart cards 26.12.9 Services connected with printing of circuits; sub-contracted operations as part of manufacturing of loaded electronic boards 26.12.91 Services connected with printing of circuits and micro assembling on printed circuits 26.12.99 Sub-contracted operations as part of manufacturing of loaded electronic boards 26.2 Computers and peripheral equipment 26.20 Computers and peripheral equipment 26.20.1 Computing machinery and parts and accessories thereof 26.20.11 Portable automatic data processing machines weighing  ¤ 10 kg, such as laptop and notebook computers; personal digital assistants and similar computers 26.20.12 Point-of-sale terminals, ATMs and similar machines capable of being connected to a data processing machine or network 26.20.13 Digital automatic data processing machines, comprising in the same housing at least a central processing unit and an input and an output unit, whether or not combined 26.20.14 Digital automatic data processing machines presented in the form of systems 26.20.15 Other digital automatic data processing machines, whether or not containing in the same housing one or two of the following types of units: storage units, input units, output units 26.20.16 Input or output units, whether or not containing storage units in the same housing 26.20.17 Monitors and projectors, principally used in an automatic data processing system 26.20.18 Units performing two or more of the following functions: printing, scanning, copying, faxing 26.20.2 Storage units and other storage devices 26.20.21 Storage units 26.20.22 Solid-state non-volatile storage devices 26.20.3 Other units of automatic data processing machines 26.20.30 Other units of automatic data processing machines 26.20.4 Parts and accessories of computing machines 26.20.40 Parts and accessories of computing machines 26.20.9 Computers and peripheral equipment manufacturing services; sub-contracted operations as part of manufacturing of computers and peripheral equipment 26.20.91 Computers and peripheral equipment manufacturing services 26.20.99 Sub-contracted operations as part of manufacturing of computers and peripheral equipment 26.3 Communication equipment 26.30 Communication equipment 26.30.1 Radio or television transmission apparatus; television cameras 26.30.11 Transmission apparatus incorporating reception apparatus 26.30.12 Transmission apparatus not incorporating reception apparatus 26.30.13 Television cameras 26.30.2 Electrical apparatus for line telephony or line telegraphy; videophones 26.30.21 Line telephone sets with cordless handsets 26.30.22 Telephones for cellular networks or for other wireless networks 26.30.23 Other telephone sets and apparatus for transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network) 26.30.3 Parts of electrical telephonic or telegraphic apparatus 26.30.30 Parts of electrical telephonic or telegraphic apparatus 26.30.4 Aerials and aerial reflectors of all kind and parts thereof; parts of radio and television transmission apparatus and television cameras 26.30.40 Aerials and aerial reflectors of all kind and parts thereof; parts of radio and television transmission apparatus and television cameras 26.30.5 Burglar or fire alarms and similar apparatus 26.30.50 Burglar or fire alarms and similar apparatus 26.30.6 Parts of burglar or fire alarms and similar apparatus 26.30.60 Parts of burglar or fire alarms and similar apparatus 26.30.9 Sub-contracted operations as part of manufacturing of communication equipment 26.30.99 Sub-contracted operations as part of manufacturing of communication equipment 26.4 Consumer electronics 26.40 Consumer electronics 26.40.1 Radio broadcast receivers 26.40.11 Radio broadcast receivers (except of a kind used in motor vehicles), whether or not combined with sound recording or reproducing apparatus or a clock 26.40.12 Radio broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles 26.40.2 Television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus 26.40.20 Television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus 26.40.3 Apparatus for sound and video recording and reproducing 26.40.31 Turntables, record-players, cassette-players and other sound reproducing apparatus 26.40.32 Magnetic tape recorders and other sound recording apparatus 26.40.33 Video camera recorders and other video recording or reproducing apparatus 26.40.34 Monitors and projectors, not incorporating television reception apparatus and not principally used in an automatic data processing system 26.40.4 Microphones, loudspeakers, reception apparatus for radio-telephony or telegraphy 26.40.41 Microphones and stands thereof 26.40.42 Loudspeakers; headphones, earphones and combined microphone/speaker sets 26.40.43 Audio-frequency electric amplifiers; electric sound amplifier sets 26.40.44 Reception apparatus for radio-telephony or radio-telegraphy n.e.c. 26.40.5 Parts of sound and video equipment 26.40.51 Parts and accessories of sound and video equipment 26.40.52 Parts of radio receivers and transmitters 26.40.6 Video game consoles (used with a television receiver or having a self-contained screen) and other games of skill or chance with an electronic display 26.40.60 Video game consoles (used with a television receiver or having a self-contained screen) and other games of skill or chance with an electronic display 26.40.9 Sub-contracted operations as part of manufacturing of consumer electronics 26.40.99 Sub-contracted operations as part of manufacturing of consumer electronics 26.5 Measuring, testing and navigating equipment; watches and clocks 26.51 Measuring, testing and navigating equipment 26.51.1 Navigational, meteorological, geophysical and similar instruments and appliances 26.51.11 Direction-finding compasses; other navigational instruments and appliances 26.51.12 Theodolites and tachymetres (tachometers); other surveying, hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances 26.51.2 Radar apparatus and radio navigational aid apparatus 26.51.20 Radar apparatus and radio navigational aid apparatus 26.51.3 Precision balances; instruments for drawing, calculating, measuring length and the like 26.51.31 Balances of a sensitivity of 5 cg or better 26.51.32 Drafting tables and machines and other drawing, marking-out or mathematical calculating instruments 26.51.33 Instruments for measuring length, for use in the hand (including micrometers and callipers) n.e.c. 26.51.4 Instruments for measuring electrical quantities or ionising radiations 26.51.41 Instruments and apparatus for measuring or detecting ionising radiations 26.51.42 Cathode-ray oscilloscopes and cathode-ray oscillographs 26.51.43 Instruments for measuring electrical quantities without a recording device 26.51.44 Instruments and apparatus for telecommunications 26.51.45 Instruments and apparatus for measuring or checking electrical quantities n.e.c. 26.51.5 Instrument for checking other physical characteristics 26.51.51 Hydrometers, thermometers, pyrometers, barometers, hygrometers and psychrometers 26.51.52 Instruments for measuring or checking the flow, level, pressure or other variables of liquids and gases 26.51.53 Instruments and apparatus for physical or chemical analysis n.e.c. 26.51.6 Other measuring, checking and testing instruments and appliances 26.51.61 Microscopes (except optical microscopes) and diffraction apparatus 26.51.62 Machines and appliances for testing the mechanical properties of materials 26.51.63 Gas, liquid or electricity supply or production meters 26.51.64 Revolution and production counters, taximeters; speed indicators and tachometers 26.51.65 Automatic regulating or controlling instruments and apparatus, hydraulic or pneumatic 26.51.66 Measuring or checking instruments, appliances and machines n.e.c. 26.51.7 Thermostats, manostats and other automatic regulating or controlling instruments and apparatus 26.51.70 Thermostats, manostats and other automatic regulating or controlling instruments and apparatus 26.51.8 Parts and accessories for measuring, testing and navigating equipment 26.51.81 Parts of radar apparatus and radio navigational aid apparatus 26.51.82 Parts and accessories for the goods of 26.51.12, 26.51.32, 26.51.33, 26.51.4 and 26.51.5; microtomes; parts n.e.c. 26.51.83 Parts and accessories of microscopes (other than optical) and of diffraction apparatus 26.51.84 Parts and accessories for the goods of 26.51.63 and 26.51.64 26.51.85 Parts and accessories of instruments and apparatus of 26.51.65, 26.51.66 and 26.51.70 26.51.86 Parts and accessories of instruments and apparatus of 26.51.11 and 26.51.62 26.51.9 Sub-contracted operations as part of manufacturing of measuring, testing and navigating equipment 26.51.99 Sub-contracted operations as part of manufacturing of measuring, testing and navigating equipment 26.52 Watches and clocks 26.52.1 Watches and clocks, except movements and parts 26.52.11 Wrist-watches, pocket-watches, with case of precious metal or of metal clad with precious metal 26.52.12 Other wrist-watches, pocket-watches and other watches, including stop-watches 26.52.13 Instrument panel clocks and clocks of a similar type for vehicles 26.52.14 Clocks with watch movements; alarm clocks and wall clocks; other clocks 26.52.2 Watch and clock movements and parts 26.52.21 Watch and clock movements 26.52.22 Watch and clock cases and parts thereof 26.52.23 Other clock and watch parts 26.52.24 Time-registers, time-recorders, parking meters; time switches with clock or watch movement 26.52.9 Sub-contracted operations as part of manufacturing of watches and clocks 26.52.99 Sub-contracted operations as part of manufacturing of watches and clocks 26.6 Irradiation, electromedical and electrotherapeutic equipment 26.60 Irradiation, electromedical and electrotherapeutic equipment 26.60.1 Irradiation, electromedical and electrotherapeutic equipment 26.60.11 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations 26.60.12 Electro-diagnostic apparatus used in medical science 26.60.13 Ultra-violet or infra-red ray apparatus, used in medical, surgical, dental or veterinary sciences 26.60.14 Pacemakers; hearing aids 26.60.9 Medical instrument manufacturing services; sub-contracted operations as part of manufacturing of irradiation, electromedical and electrotherapeutic equipment 26.60.91 Medical instrument manufacturing services 26.60.99 Sub-contracted operations as part of manufacturing of irradiation, electromedical and electrotherapeutic equipment 26.7 Optical instruments and photographic equipment 26.70 Optical instruments and photographic equipment 26.70.1 Photographic equipment and parts thereof 26.70.11 Objective lenses for cameras, projectors or photographic enlargers or reducers 26.70.12 Cameras for preparing printing plates or cylinders; cameras for recording documents on microfilm, microfiche and the like 26.70.13 Digital cameras 26.70.14 Instant print cameras and other cameras 26.70.15 Cinematographic cameras 26.70.16 Cinematographic projectors 26.70.19 Other photographic equipment; parts and accessories of photographic equipment 26.70.2 Other optical instruments and parts thereof 26.70.21 Sheets and plates of polarising material; lenses, prisms, mirrors and other optical elements (except of glass not optically worked), whether or not mounted, other than for cameras, projectors or photographic enlargers or reducers 26.70.22 Binoculars, monoculars and other optical telescopes; other astronomical instruments; optical microscopes 26.70.23 Liquid crystal devices; lasers, except laser diodes; other optical appliances and instruments n.e.c. 26.70.24 Optical measuring and checking devices and instruments 26.70.25 Parts and accessories of binoculars, monoculars and other optical telescopes, of other astronomical instruments, and of optical microscopes 26.70.26 Parts and accessories of liquid crystal devices, lasers (except laser diodes), other optical appliances and instruments n.e.c. 26.70.9 Sub-contracted operations as part of manufacturing of optical instruments and photographic equipment 26.70.99 Sub-contracted operations as part of manufacturing of optical instruments and photographic equipment 26.8 Magnetic and optical media 26.80 Magnetic and optical media 26.80.1 Magnetic and optical media 26.80.11 Magnetic media, not recorded, except cards with a magnetic stripe 26.80.12 Optical media, not recorded 26.80.13 Other recording media, including matrices and masters for the production of disks 26.80.14 Cards with a magnetic stripe 26.80.9 Sub-contracted operations as part of manufacturing of magnetic and optical media 26.80.99 Sub-contracted operations as part of manufacturing of magnetic and optical media 27 Electrical equipment 27.1 Electric motors, generators, transformers and electricity distribution and control apparatus 27.11 Electric motors, generators and transformers 27.11.1 Motors of an output  ¤ 37,5 W; other DC motors; DC generators 27.11.10 Motors of an output  ¤ 37,5 W; other DC motors; DC generators 27.11.2 Universal AC/DC motors of an output > 37,5 W; other AC motors; AC generators (alternators) 27.11.21 Universal AC/DC motors of an output > 37,5 W 27.11.22 AC motors, single-phase 27.11.23 AC motors, multi-phase, of an output  ¤ 750 W 27.11.24 AC motors, multi-phase, of an output > 750 W but  ¤ 75 kW 27.11.25 AC motors, multi-phase, of an output > 75 kW 27.11.26 AC generators (alternators) 27.11.3 Electric generating sets and rotary converters 27.11.31 Generating sets with compression-ignition internal combustion piston engines 27.11.32 Generating sets with spark-ignition engines; other generating sets; electric rotary converters 27.11.4 Electrical transformers 27.11.41 Liquid dielectric transformers 27.11.42 Other transformers, having a power handling capacity  ¤ 16 kVA 27.11.43 Other transformers, having a power handling capacity > 16 kVA 27.11.5 Ballasts for discharge lamps or tubes; other inductors 27.11.50 Ballasts for discharge lamps or tubes; other inductors 27.11.6 Parts of electrical motors, generators and transformers 27.11.61 Parts suitable for electrical motors and generators 27.11.62 Parts of transformers and inductors 27.11.9 Sub-contracted operations as part of manufacturing of electric motors, generators and transformers 27.11.99 Sub-contracted operations as part of manufacturing of electric motors, generators and transformers 27.12 Electricity distribution and control apparatus 27.12.1 Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V 27.12.10 Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V 27.12.2 Electrical apparatus for switching or protecting electrical circuits, for a voltage  ¤ 1 000 V 27.12.21 Fuses, for a voltage  ¤ 1 000 V 27.12.22 Automatic circuit breakers, for a voltage  ¤ 1 000 V 27.12.23 Apparatus for protecting electrical circuits n.e.c., for a voltage  ¤ 1 000 V 27.12.24 Relays, for a voltage  ¤ 1 000 V 27.12.3 Boards 27.12.31 Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage  ¤ 1 000 V 27.12.32 Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage > 1 000 V 27.12.4 Parts of electricity distribution or control apparatus 27.12.40 Parts of electricity distribution or control apparatus 27.12.9 Sub-contracted operations as part of manufacturing of electricity distribution and control apparatus 27.12.99 Sub-contracted operations as part of manufacturing of electricity distribution and control apparatus 27.2 Batteries and accumulators 27.20 Batteries and accumulators 27.20.1 Primary cells and primary batteries and parts thereof 27.20.11 Primary cells and primary batteries 27.20.12 Parts of primary cells and primary batteries 27.20.2 Electric accumulators and parts thereof 27.20.21 Lead-acid accumulators for starting piston engines 27.20.22 Lead-acid accumulators, excluding for starting piston engines 27.20.23 Nickel-cadmium, nickel metal hydride, lithium-ion, lithium polymer, nickel-iron and other electric accumulators 27.20.24 Parts of electric accumulators including separators 27.20.9 Sub-contracted operations as part of manufacturing of batteries and accumulators 27.20.99 Sub-contracted operations as part of manufacturing of batteries and accumulators 27.3 Wiring and wiring devices 27.31 Fibre optic cables 27.31.1 Fibre optic cables 27.31.11 Optical fibre cables made up of individually sheathed fibres 27.31.12 Optical fibres and optical fibre bundles; optical fibre cables (except those made up of individually sheathed fibres) 27.31.9 Sub-contracted operations as part of manufacturing of fibre optic cables 27.31.99 Sub-contracted operations as part of manufacturing of fibre optic cables 27.32 Other electronic and electric wires and cables 27.32.1 Other electronic and electric wires and cables 27.32.11 Insulated winding wire 27.32.12 Coaxial cable and other coaxial electric conductors 27.32.13 Other electric conductors, for a voltage  ¤ 1 000 V 27.32.14 Other electric conductors, for a voltage > 1 000 V 27.32.9 Sub-contracted operations as part of manufacturing of other electronic and electric wires and cables 27.32.99 Sub-contracted operations as part of manufacturing of other electronic and electric wires and cables 27.33 Wiring devices 27.33.1 Wiring devices 27.33.11 Switches, for a voltage  ¤ 1 000 V 27.33.12 Lamp-holders, for a voltage  ¤ 1 000 V 27.33.13 Plugs, sockets and other apparatus for switching or protecting electrical circuits n.e.c. 27.33.14 Electrical insulating fittings of plastics 27.33.9 Sub-contracted operations as part of manufacturing of wiring devices 27.33.99 Sub-contracted operations as part of manufacturing of wiring devices 27.4 Electric lighting equipment 27.40 Electric lighting equipment 27.40.1 Electric filament or discharge lamps; arc lamps 27.40.11 Sealed beam lamp units 27.40.12 Tungsten halogen filament lamps, excluding ultraviolet or infra-red lamps 27.40.13 Filament lamps of a power  ¤ 200 W and for a voltage > 100 V n.e.c. 27.40.14 Filament lamps n.e.c. 27.40.15 Discharge lamps; ultra-violet or infra-red lamps; arc lamps 27.40.2 Lamps and lighting fittings 27.40.21 Portable electric lamps worked by dry batteries, accumulators, magnetos 27.40.22 Electric table, desk, bedside or floor-standing lamps 27.40.23 Non-electrical lamps and lighting fittings 27.40.24 Illuminated signs, illuminated name-plates and the like 27.40.25 Chandeliers and other electric ceiling or wall lighting fittings 27.40.3 Other lamps and lighting fittings 27.40.30 Other lamps and lighting fittings 27.40.4 Parts for lamps and lighting equipment 27.40.41 Parts for filament or discharge lamps 27.40.42 Parts of lamps and lighting fittings 27.40.9 Sub-contracted operations as part of manufacturing of electric lighting equipment 27.40.99 Sub-contracted operations as part of manufacturing of electric lighting equipment 27.5 Domestic appliances 27.51 Electric domestic appliances 27.51.1 Refrigerators and freezers; washing machines; electric blankets; fans 27.51.11 Refrigerators and freezers, of the household type 27.51.12 Dish washing machines, of the household type 27.51.13 Cloth washing and drying machines, of the household type 27.51.14 Electric blankets 27.51.15 Fans and ventilating or recycling hoods of the domestic type 27.51.2 Other electrical domestic appliances n.e.c. 27.51.21 Electro-mechanical domestic appliances, with self-contained electric motor 27.51.22 Shavers, hair-removing appliances and hair clippers, with self-contained electric motor 27.51.23 Electro-thermic hair-dressing or hand-drying apparatus; electric smoothing irons 27.51.24 Other electro-thermic appliances 27.51.25 Electrical instantaneous or storage water heaters and immersion heaters 27.51.26 Electric space heating apparatus and electric soil heating apparatus 27.51.27 Microwave ovens 27.51.28 Other ovens; cookers, cooking plates, boiling rings; grillers, roasters 27.51.29 Electric heating resistors 27.51.3 Parts of electric domestic appliances 27.51.30 Parts of electric domestic appliances 27.51.9 Sub-contracted operations as part of manufacturing of electric domestic appliances 27.51.99 Sub-contracted operations as part of manufacturing of electric domestic appliances 27.52 Non-electric domestic appliances 27.52.1 Domestic cooking and heating equipment, non-electric 27.52.11 Domestic cooking appliances and plate warmers, of iron or steel or of copper, non electric 27.52.12 Other domestic appliances, for gas fuel or for both gas and other fuels, for liquid fuel or for solid fuel 27.52.13 Air heaters or hot air distributors n.e.c., of iron or steel, non-electric 27.52.14 Water heaters, instantaneous or storage, non-electric 27.52.2 Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances 27.52.20 Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances 27.52.9 Sub-contracted operations as part of manufacturing of non-electric domestic appliances 27.52.99 Sub-contracted operations as part of manufacturing of non-electric domestic appliances 27.9 Other electrical equipment 27.90 Other electrical equipment 27.90.1 Other electrical equipment and parts thereof 27.90.11 Electrical machines and apparatus having individual functions 27.90.12 Electrical insulators; insulating fittings for electrical machines or equipment; electrical conduit tubing 27.90.13 Carbon electrodes and other articles of graphite or other carbon for electrical purposes 27.90.2 Indicator panels with liquid crystal devices or light emitting diodes; electric sound or visual signalling apparatus 27.90.20 Indicator panels with liquid crystal devices or light emitting diodes; electric sound or visual signalling apparatus 27.90.3 Electrical soldering, brazing and welding tools, surface tempering and hot spraying machines and apparatus 27.90.31 Electrical machinery and apparatus for soldering, brazing or welding; electric machines and apparatus for hot spraying of metals or sintered metal carbides 27.90.32 Parts of electrical machinery and apparatus for soldering, brazing or welding; electric machines and apparatus for hot spraying of metals or sintered metal carbides 27.90.33 Parts of other electrical equipment; electrical parts of machinery or apparatus n.e.c. 27.90.4 Other electrical equipment n.e.c. 27.90.41 Inverters, rectifiers, converters 27.90.42 Fuel cells 27.90.43 Surge suppressors, for a voltage > 1 000 V 27.90.44 Appliance cords, extension cords, and other electrical cord sets with insulated wire and connectors 27.90.45 Electro-magnets; electro-magnetic couplings and brakes; electro-magnetic lifting heads; electrical particle accelerators; electrical signal generators and other electrical equipment n.e.c. 27.90.5 Electrical capacitors 27.90.51 Fixed capacitors for 50/60 Hz circuits having a reactive power handling capacity  ¥ 0,5 kvar 27.90.52 Other fixed capacitors 27.90.53 Variable or adjustable (pre-set) capacitors 27.90.6 Electrical resistors, except heating resistors 27.90.60 Electrical resistors, except heating resistors 27.90.7 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 27.90.70 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 27.90.8 Parts of electrical capacitors, electrical resistors, rheostats and potentiometers 27.90.81 Parts of electrical capacitors 27.90.82 Parts of electrical resistors, rheostats and potentiometers 27.90.9 Sub-contracted operations as part of manufacturing of other electrical equipment 27.90.99 Sub-contracted operations as part of manufacturing of other electrical equipment 28 Machinery and equipment n.e.c. 28.1 General-purpose machinery 28.11 Engines and turbines, except aircraft, vehicle and cycle engines 28.11.1 Engines, except aircraft, vehicle and cycle engines 28.11.11 Outboard motors for marine propulsion 28.11.12 Marine propulsion spark-ignition engines; other engines 28.11.13 Other compression-ignition internal combustion piston engines 28.11.2 Turbines 28.11.21 Steam turbines and other vapour turbines 28.11.22 Hydraulic turbines and water wheels 28.11.23 Gas turbines, other than turbo-jets and turbo-propellers 28.11.24 Wind turbines 28.11.3 Parts of turbines 28.11.31 Parts of steam and other vapour turbines 28.11.32 Parts of hydraulic turbines, water wheels including regulators 28.11.33 Parts of gas turbines, excluding turbo-jets and turbo-propellers 28.11.4 Parts for engines 28.11.41 Parts for spark-ignition internal combustion engines, excluding parts for aircraft engines 28.11.42 Parts for other engines n.e.c. 28.11.9 Sub-contracted operations as part of manufacturing of engines and turbines, except aircraft, vehicle and cycle engines 28.11.99 Sub-contracted operations as part of manufacturing of engines and turbines, except aircraft, vehicle and cycle engines 28.12 Fluid power equipment 28.12.1 Fluid power equipment, except parts 28.12.11 Linear acting hydraulic and pneumatic motors (cylinders) 28.12.12 Rotating hydraulic and pneumatic motors 28.12.13 Hydraulic pumps 28.12.14 Hydraulic and pneumatic valves 28.12.15 Hydraulic assemblies 28.12.16 Hydraulic systems 28.12.2 Parts of fluid power equipment 28.12.20 Parts of fluid power equipment 28.12.9 Sub-contracted operations as part of manufacturing of fluid power equipment 28.12.99 Sub-contracted operations as part of manufacturing of fluid power equipment 28.13 Other pumps and compressors 28.13.1 Pumps for liquids; liquid elevators 28.13.11 Pumps for fuel, lubricants, cooling-medium and concrete 28.13.12 Other reciprocating positive displacement pumps for liquids 28.13.13 Other rotary positive displacement pumps for liquids 28.13.14 Other centrifugal pumps for liquids; other pumps 28.13.2 Air or vacuum pumps; air or other gas compressors 28.13.21 Vacuum pumps 28.13.22 Hand or foot-operated air pumps 28.13.23 Compressors for refrigeration equipment 28.13.24 Air compressors mounted on a wheeled chassis for towing 28.13.25 Turbo-compressors 28.13.26 Reciprocating displacement compressors 28.13.27 Rotary displacement compressors, single-shaft or multi-shaft 28.13.28 Other compressors 28.13.3 Parts of pumps and compressors 28.13.31 Parts of pumps; parts of liquid elevators 28.13.32 Parts of air or vacuum pumps, of air or gas compressors, of fans, of hoods 28.13.9 Sub-contracted operations as part of manufacturing of other pumps and compressors 28.13.99 Sub-contracted operations as part of manufacturing of other pumps and compressors 28.14 Other taps and valves 28.14.1 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like 28.14.11 Pressure-reducing, control, check and safety valves 28.14.12 Taps, cocks, valves for sinks, wash basins, bidets, water cisterns bath and similar fixtures; central heating radiator valves 28.14.13 Process control valves, gate valves, globe valves and other valves 28.14.2 Parts of taps and valves and similar articles 28.14.20 Parts of taps and valves and similar articles 28.14.9 Sub-contracted operations as part of manufacturing of other taps and valves 28.14.99 Sub-contracted operations as part of manufacturing of other taps and valves 28.15 Bearings, gears, gearing and driving elements 28.15.1 Ball or roller bearings 28.15.10 Ball or roller bearings 28.15.2 Other bearings, gears, gearing and driving elements 28.15.21 Articulated link chain, of iron or steel 28.15.22 Transmission shafts (including cam and crank shafts) and cranks 28.15.23 Bearing housings and plain shaft bearings 28.15.24 Gears and gearing; ball or roller screws; gear boxes and other speed changers 28.15.25 Flywheels and pulleys including pulley blocks 28.15.26 Clutches and shaft couplings including universal joints 28.15.3 Parts of bearings, gearings and driving elements 28.15.31 Balls, needles and rollers; parts of ball or roller bearings 28.15.32 Parts of articulated link chain of iron or steel 28.15.39 Parts of bearing and driving elements n.e.c. 28.15.9 Sub-contracted operations as part of manufacturing of bearings, gears, gearing and driving elements 28.15.99 Sub-contracted operations as part of manufacturing of bearings, gears, gearing and driving elements 28.2 Other general-purpose machinery 28.21 Ovens, furnaces and furnace burners 28.21.1 Ovens and furnace burners and parts thereof 28.21.11 Furnace burners; mechanical stokers and grates; mechanical ash dischargers and the like 28.21.12 Industrial or laboratory furnaces and ovens, non-electric, including incinerators, but excluding bakery ovens 28.21.13 Industrial or laboratory electric furnaces and ovens; induction or dielectric heating equipment 28.21.14 Parts of furnace burners, furnaces and ovens 28.21.9 Sub-contracted operations as part of manufacturing of ovens, furnaces and furnace burners 28.21.99 Sub-contracted operations as part of manufacturing of ovens, furnaces and furnace burners 28.22 Lifting and handling equipment 28.22.1 Lifting and handling equipment and parts thereof 28.22.11 Pulley tackle and hoists n.e.c. 28.22.12 Pit-head winding gear; winches specially designed for underground use; other winches; capstans 28.22.13 Jacks; hoists of a kind used for raising vehicles 28.22.14 Derricks; cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane 28.22.15 Fork-lift trucks, other works trucks; tractors of the type used on railway station platforms 28.22.16 Lifts, skip hoists, escalators and moving walkways 28.22.17 Pneumatic and other continuous action elevators and conveyors, for goods or materials 28.22.18 Other lifting, handling, loading or unloading machinery 28.22.19 Parts of lifting and handling equipment 28.22.2 Buckets, shovels, grabs and grips for cranes, excavators and the like 28.22.20 Buckets, shovels, grabs and grips for cranes, excavators and the like 28.22.9 Sub-contracted operations as part of manufacturing of lifting and handling equipment 28.22.99 Sub-contracted operations as part of manufacturing of lifting and handling equipment 28.23 Office machinery and equipment (except computers and peripheral equipment) 28.23.1 Accounting machines and similar machines incorporating a calculating device 28.23.10 Accounting machines and similar machines incorporating a calculating device 28.23.2 Office machinery and parts thereof 28.23.21 Office machines 28.23.22 Parts and accessories of office machines 28.23.9 Office and accounting machinery manufacturing services; sub-contracted operations as part of manufacturing of office machinery and equipment (except computers and peripheral equipment) 28.23.91 Office and accounting machinery manufacturing services (except computers and peripheral equipment) 28.23.99 Sub-contracted operations as part of manufacturing of office machinery and equipment (except computers and peripheral equipment) 28.24 Power-driven hand tools 28.24.1 Electromechanical tools for working in the hand; other portable hand held power tools 28.24.11 Electromechanical tools for working in the hand, with self-contained electric motor 28.24.12 Other portable hand held power tools 28.24.2 Parts of power-driven hand tools 28.24.21 Parts of electromechanical tools for working in the hand, with self-contained electric motor 28.24.22 Parts of other portable hand held power tools 28.24.9 Sub-contracted operations as part of manufacturing of power-driven hand tools 28.24.99 Sub-contracted operations as part of manufacturing of power-driven hand tools 28.25 Non-domestic cooling and ventilation equipment 28.25.1 Heat exchange units; non-domestic air conditioning machines, refrigeration and freezing equipment 28.25.11 Heat exchange units and machinery for liquefying air or other gases 28.25.12 Air conditioning machines 28.25.13 Refrigeration and freezing equipment and heat pumps, except household type equipment 28.25.14 Machinery and apparatus for filtering or purifying gases n.e.c. 28.25.2 Fans, other than table, floor, wall, window, ceiling or roof fans 28.25.20 Fans, other than table, floor, wall, window, ceiling or roof fans 28.25.3 Parts of refrigeration and freezing equipment and heat pumps 28.25.30 Parts of refrigeration and freezing equipment and heat pumps 28.25.9 Sub-contracted operations as part of manufacturing of non-domestic cooling and ventilation equipment 28.25.99 Sub-contracted operations as part of manufacturing of non-domestic cooling and ventilation equipment 28.29 Other general-purpose machinery n.e.c. 28.29.1 Gas generators, distilling and filtering apparatus 28.29.11 Producer gas or water gas generators; acetylene gas generators and the like; distilling or rectifying plant 28.29.12 Filtering or purifying machinery and apparatus, for liquid 28.29.13 Oil filters, petrol filters and intake air filters for internal combustion engines 28.29.2 Machinery for cleaning, filling, packing or wrapping bottles or other containers; fire extinguishers, spray guns, steam or sand blasting machines; gaskets 28.29.21 Machinery for cleaning, filling, packing or wrapping bottles or other containers 28.29.22 Fire extinguishers, spray guns, steam or sand blasting machines and similar mechanical appliances, except for use in agriculture 28.29.23 Gaskets of metal sheeting; mechanical seals 28.29.3 Industrial, household and other weighing and measuring machinery 28.29.31 Weighing machines for industrial purposes; scales for continuous weighing of goods on conveyors; constant weight scales and scales for discharging a predetermined weight 28.29.32 Personal and household weighing machines and scales 28.29.39 Other weighing and measuring machinery 28.29.4 Centrifuges, calendaring and vending machines 28.29.41 Centrifuges n.e.c. 28.29.42 Calendaring or other rolling machines, excluding metal or glass 28.29.43 Automatic goods-vending machines 28.29.5 Dish washing machines, of the industrial type 28.29.50 Dish washing machines, of the industrial type 28.29.6 Machinery n.e.c. for the treatment of materials by a process involving a change of temperature 28.29.60 Machinery n.e.c. for the treatment of materials by a process involving a change of temperature 28.29.7 Non-electrical machinery and apparatus for soldering, brazing or welding and parts thereof; gas-operated surface tempering machines and appliances 28.29.70 Non-electrical machinery and apparatus for soldering, brazing or welding and parts thereof; gas-operated surface tempering machines and appliances 28.29.8 Parts of other general-purpose machinery n.e.c. 28.29.81 Parts of gas or water gas generators 28.29.82 Parts of centrifuges; parts of filtering or purifying machinery and apparatus for liquids or gases 28.29.83 Parts of calendaring or other rolling machines; parts of spraying machinery, weights for weighing machines 28.29.84 Machinery parts, not containing electrical connectors n.e.c. 28.29.85 Parts of dish washing machines and machines for cleaning, filling, packing or wrapping 28.29.86 Parts of non-electrical machinery and apparatus for soldering, brazing or welding; gas-operated surface tempering machines and appliances 28.29.9 Sub-contracted operations as part of manufacturing of other general-purpose machinery n.e.c. 28.29.99 Sub-contracted operations as part of manufacturing of other general-purpose machinery n.e.c. 28.3 Agricultural and forestry machinery 28.30 Agricultural and forestry machinery 28.30.1 Pedestrian-controlled tractors 28.30.10 Pedestrian-controlled tractors 28.30.2 Other agricultural tractors 28.30.21 Tractors, with an engine power  ¤ 37 kW 28.30.22 Tractors, with an engine power > 37 kW but  ¤ 59 kW 28.30.23 Tractors, with an engine power > 59 kW 28.30.3 Soil machinery 28.30.31 Ploughs 28.30.32 Harrows, scarifiers, cultivators, weeders and hoes 28.30.33 Seeders, planters and transplanters 28.30.34 Manure spreaders and fertiliser distributors 28.30.39 Other soil machinery 28.30.4 Mowers for lawns, parks or sports grounds 28.30.40 Mowers for lawns, parks or sports grounds 28.30.5 Harvesting machinery 28.30.51 Mowers (including cutter bars for tractor mounting) n.e.c. 28.30.52 Hay-making machinery 28.30.53 Straw or fodder balers, including pick-up balers 28.30.54 Root or tuber harvesting machines 28.30.59 Harvesting and threshing machinery n.e.c. 28.30.6 Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture 28.30.60 Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture 28.30.7 Self-loading or unloading trailers and semi-trailers for agriculture 28.30.70 Self-loading or unloading trailers and semi-trailers for agriculture 28.30.8 Other agricultural machinery 28.30.81 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, except seed, grain or dried leguminous vegetables 28.30.82 Milking machines 28.30.83 Machinery for preparing animal feeding stuffs 28.30.84 Poultry incubators and brooders 28.30.85 Poultry keeping machinery 28.30.86 Agricultural, horticultural, forestry, poultry- or bee-keeping machinery n.e.c. 28.30.9 Parts of agricultural machinery and equipment; sub-contracted operations as part of manufacturing of agricultural and forestry machinery 28.30.91 Parts of harvester and threshers n.e.c. 28.30.92 Parts of soil machinery 28.30.93 Parts of other agricultural machinery 28.30.94 Parts of milking and dairy machines n.e.c. 28.30.99 Sub-contracted operations as part of manufacturing of agricultural and forestry machinery 28.4 Metal forming machinery and machine tools 28.41 Metal forming machinery 28.41.1 Machine tools for working metal, operated by laser and the like; machining centres for working metal and the like 28.41.11 Machine tools for working metal by removal of material by laser, ultrasonic, water-jet and the like 28.41.12 Machining centres, unit construction machines and multi-station transfer machines, for working metal 28.41.2 Lathes, boring and milling machine tools for working metal 28.41.21 Lathes for removing metal 28.41.22 Machine tools for drilling, boring or milling metal; machine tools for threading or tapping metal n.e.c. 28.41.23 Machine tools for deburring, sharpening, grinding or otherwise finishing metal 28.41.24 Machine tools for planing, sawing, cutting-off or otherwise cutting metal 28.41.3 Other machine tools for working metal 28.41.31 Machines for bending, folding and straightening metal 28.41.32 Machines for punching and notching metal 28.41.33 Forging or die-stamping machines and hammers; hydraulic presses and presses for working metal n.e.c. 28.41.34 Machine tools n.e.c. for working metal, sintered metal carbides or cermets, without removing material 28.41.4 Parts and accessories for metalworking machine tools 28.41.40 Parts and accessories for metalworking machine tools 28.41.9 Sub-contracted operations as part of manufacturing of metal forming machinery 28.41.99 Sub-contracted operations as part of manufacturing of metal forming machinery 28.49 Other machine tools 28.49.1 Machine tools for working stone, wood and similar hard materials 28.49.11 Machine tools for working stone, ceramics, concrete or similar mineral materials or for cold working glass 28.49.12 Machine tools for working wood, cork, bone, hard rubber, hard plastics or similar hard materials; electroplating machinery 28.49.13 Stationary rotary or rotary percussion drills, filing machines, riveters, sheet metal cutters 28.49.2 Tool holders 28.49.21 Tool holders and self-opening dieheads, for machine tools 28.49.22 Work holders for machine tools 28.49.23 Dividing heads and other special attachments for machine tools 28.49.24 Parts and accessories of machine tools for working wood, cork, stone, hard rubber and similar hard materials 28.49.9 Sub-contracted operations as part of manufacturing of other machine tools 28.49.99 Sub-contracted operations as part of manufacturing of other machine tools 28.9 Other special-purpose machinery 28.91 Machinery for metallurgy 28.91.1 Machinery for metallurgy and parts thereof 28.91.11 Converters, ladles, ingot moulds and casting machines; metal-rolling mills 28.91.12 Parts of machines for metallurgy; parts of metal-rolling mills 28.91.9 Sub-contracted operations as part of manufacturing of machinery for metallurgy 28.91.99 Sub-contracted operations as part of manufacturing of machinery for metallurgy 28.92 Machinery for mining, quarrying and construction 28.92.1 Machinery for mining 28.92.11 Continuous-action elevators and conveyors, for underground use 28.92.12 Coal or rock cutters and tunnelling machinery; other boring and sinking machinery 28.92.2 Other moving, grading, levelling, scraping, excavating, tamping, compacting or extracting machinery, self-propelled, for earth, minerals or ores (including bulldozers, mechanical shovels and road rollers) 28.92.21 Self propelled bulldozers and angledozers 28.92.22 Self-propelled graders and levellers; motor scrapers 28.92.23 Self-propelled tamping machines and road-rollers 28.92.24 Self-propelled front-end shovel loaders 28.92.25 Self-propelled mechanical shovels, excavators and shovel loaders, with a 360 degree revolving superstructure, except front-end shovel loaders 28.92.26 Other self-propelled mechanical shovels, excavators and shovel loaders; other self-propelled machinery for mining 28.92.27 Bulldozer or angledozer blades 28.92.28 Dumpers for off-highway use 28.92.3 Other excavating machinery 28.92.30 Other excavating machinery 28.92.4 Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances 28.92.40 Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances 28.92.5 Track-laying tractors 28.92.50 Track-laying tractors 28.92.6 Parts of machinery for mining, quarrying and construction 28.92.61 Parts for boring or sinking or excavating machinery; parts of cranes 28.92.62 Parts of machinery for sorting, grinding or other treatment of earth, stone and the like 28.92.9 Sub-contracted operations as part of manufacturing of machinery for mining, quarrying and construction 28.92.99 Sub-contracted operations as part of manufacturing of machinery for mining, quarrying and construction 28.93 Machinery for food, beverage and tobacco processing 28.93.1 Machinery for food, beverage and tobacco processing, except parts thereof 28.93.11 Centrifugal cream separators 28.93.12 Dairy machinery 28.93.13 Machinery for milling or working of cereals or dried vegetables n.e.c. 28.93.14 Machinery used in the manufacture of wine, cider, fruit juices and similar beverages 28.93.15 Non-electric bakery ovens; non-domestic equipment for cooking or heating 28.93.16 Dryers for agricultural products 28.93.17 Machinery for the industrial preparation or manufacture of food or drink, including fats or oils 28.93.18 Machinery for preparing or making up tobacco n.e.c. 28.93.2 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 28.93.20 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 28.93.3 Parts of machinery for food, beverage and tobacco processing 28.93.31 Parts of machinery for beverage processing 28.93.32 Parts of machinery for food processing 28.93.33 Parts of machinery for tobacco processing 28.93.34 Parts of machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 28.93.9 Sub-contracted operations as part of manufacturing of machinery for food, beverage and tobacco processing 28.93.99 Sub-contracted operations as part of manufacturing of machinery for food, beverage and tobacco processing 28.94 Machinery for textile, apparel and leather production 28.94.1 Machinery for preparing, spinning, weaving and knitting textiles 28.94.11 Machines for extruding, drawing, texturing or cutting man-made textile materials; machines for preparing textile fibres 28.94.12 Textile spinning machines; textile doubling, twisting, winding or reeling machines 28.94.13 Weaving machines 28.94.14 Knitting machines; stitch-bonding machines and similar machines; machines for tufting 28.94.15 Auxiliary machinery for use with machines for working textiles; textile printing machinery 28.94.2 Other machinery for textile and apparel production, including sewing machines 28.94.21 Machinery for washing, cleaning, wringing, ironing, pressing, dyeing, reeling and the like of textile yarn and fabrics; machinery for finishing of felt 28.94.22 Laundry-type washing machines; dry-cleaning machines; drying machines, with a capacity > 10 kg 28.94.23 Centrifugal clothes dryers 28.94.24 Sewing machines, except book sewing machines and household sewing machines 28.94.3 Machinery for working hides, skins or leather or for making or repairing footwear and other articles 28.94.30 Machinery for working hides, skins or leather or for making or repairing footwear and other articles 28.94.4 Sewing machines of the household type 28.94.40 Sewing machines of the household type 28.94.5 Parts and accessories of machines for weaving and spinning and for machinery for other production of textiles and apparel and for the working of leather 28.94.51 Parts and accessories of machines for spinning and weaving 28.94.52 Parts of machinery for other production of textiles and apparel and for the working of leather 28.94.9 Sub-contracted operations as part of manufacturing of machinery for textile, apparel and leather production 28.94.99 Sub-contracted operations as part of manufacturing of machinery for textile, apparel and leather production 28.95 Machinery for paper and paperboard production 28.95.1 Machinery for paper and paperboard production and parts thereof 28.95.11 Machinery for paper and paperboard production, except parts thereof 28.95.12 Parts of machinery for paper and paperboard production 28.95.9 Sub-contracted operations as part of manufacturing of machinery for paper and paperboard production 28.95.99 Sub-contracted operations as part of manufacturing of machinery for paper and paperboard production 28.96 Plastics and rubber machinery 28.96.1 Machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.10 Machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.2 Parts for machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.20 Parts for machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.9 Sub-contracted operations as part of manufacturing of plastics and rubber machinery 28.96.99 Sub-contracted operations as part of manufacturing of plastics and rubber machinery 28.99 Other special-purpose machinery n.e.c. 28.99.1 Printing and bookbinding machinery 28.99.11 Book-binding machinery, including book-sewing machines 28.99.12 Machinery, apparatus and equipment, for type-setting, for preparing or making printing blocks, plates 28.99.13 Offset printing machinery, excluding those of the office type 28.99.14 Other printing machinery, excluding those of the office type 28.99.2 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 28.99.20 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 28.99.3 Special-purpose machinery n.e.c. 28.99.31 Dryers for wood, paper pulp, paper or paperboard; non-domestic dryers n.e.c. 28.99.32 Roundabouts, swings, shooting galleries and other fairground amusements 28.99.39 Aircraft launching gear; deck-arrestors or similar gear; tyre balancing equipment; special-purpose machinery n.e.c. 28.99.4 Parts of printing and book-binding machinery 28.99.40 Parts of printing and book-binding machinery 28.99.5 Parts of machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays; parts of other special-purpose machinery 28.99.51 Parts of machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 28.99.52 Parts of other special-purpose machinery 28.99.9 Sub-contracted operations as part of manufacturing of other special-purpose machinery n.e.c. 28.99.99 Sub-contracted operations as part of manufacturing of other special-purpose machinery n.e.c. 29 Motor vehicles, trailers and semi-trailers 29.1 Motor vehicles 29.10 Motor vehicles 29.10.1 Internal combustion engines of a kind used for motor vehicles 29.10.11 Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity  ¤ 1 000 cm3 29.10.12 Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity > 1 000 cm3 29.10.13 Compression-ignition internal combustion piston engines for vehicles 29.10.2 Passenger cars 29.10.21 Vehicles with spark-ignition engine of a cylinder capacity  ¤ 1 500 cm3 29.10.22 Vehicles with spark-ignition engine of a cylinder capacity > 1 500 cm3 29.10.23 Vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel) 29.10.24 Other motor vehicles for the transport of persons 29.10.3 Motor vehicles for the transport of 10 or more persons 29.10.30 Motor vehicles for the transport of 10 or more persons 29.10.4 Motor vehicles for the transport of goods 29.10.41 Goods vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) 29.10.42 Goods vehicles, with spark-ignition internal combustion piston engine; other goods vehicles 29.10.43 Road tractors for semi-trailers 29.10.44 Chassis fitted with engines, for motor vehicles 29.10.5 Special-purpose motor vehicles 29.10.51 Crane lorries 29.10.52 Vehicles for travelling on snow, golf cars and the like, with engines 29.10.59 Special-purpose motor vehicles n.e.c. 29.10.9 Sub-contracted operations as part of manufacturing of motor vehicles 29.10.99 Sub-contracted operations as part of manufacturing of motor vehicles 29.2 Bodies (coachwork) for motor vehicles; trailers and semi-trailers 29.20 Bodies (coachwork) for motor vehicles; trailers and semi-trailers 29.20.1 Bodies for motor vehicles 29.20.10 Bodies for motor vehicles 29.20.2 Trailers and semi-trailers; containers 29.20.21 Containers specially designed for carriage by one or more modes of transport 29.20.22 Trailers and semi-trailers of the caravan type, for housing or camping 29.20.23 Other trailers and semi-trailers 29.20.3 Parts of trailers, semi-trailers and other vehicles, not mechanically propelled 29.20.30 Parts of trailers, semi-trailers and other vehicles, not mechanically propelled 29.20.4 Reconditioning, assembly, fitting out and bodywork services of motor vehicles 29.20.40 Reconditioning, assembly, fitting out and bodywork services of motor vehicles 29.20.5 Fitting out services of caravans and mobile homes 29.20.50 Fitting out services of caravans and mobile homes 29.20.9 Sub-contracted operations as part of manufacturing of bodies (coachwork) for motor vehicles, trailers and semi-trailers 29.20.99 Sub-contracted operations as part of manufacturing of bodies (coachwork) for motor vehicles, trailers and semi-trailers 29.3 Parts and accessories for motor vehicles 29.31 Electrical and electronic equipment for motor vehicles 29.31.1 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 29.31.10 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 29.31.2 Other electrical equipment for motor vehicles and parts thereof 29.31.21 Sparking plugs; ignition magnetos; magneto-dynamos; magnetic flywheels; distributors; ignition coils 29.31.22 Starter motors and dual purpose starter-generators; other generators and other equipment 29.31.23 Electrical signalling equipment, windscreen wipers, defrosters and demisters for motor vehicles and motorcycles 29.31.3 Parts of other electrical equipment for motor vehicles and motorcycles 29.31.30 Parts of other electrical equipment for motor vehicles and motorcycles 29.31.9 Sub-contracted operations as part of manufacturing of electrical and electronic equipment for motor vehicles 29.31.99 Sub-contracted operations as part of manufacturing of electrical and electronic equipment for motor vehicles 29.32 Other parts and accessories for motor vehicles 29.32.1 Seats for motor vehicles 29.32.10 Seats for motor vehicles 29.32.2 Safety seat belts, airbags and parts and accessories of bodies 29.32.20 Safety seat belts, airbags and parts and accessories of bodies 29.32.3 Parts and accessories n.e.c., for motor vehicles 29.32.30 Parts and accessories n.e.c., for motor vehicles 29.32.9 Assembly services of parts and accessories for motor vehicles n.e.c.; assembly services of complete construction kits for motor vehicles within the manufacturing process; sub-contracted operations as part of manufacturing of other parts and accessories for motor vehicles 29.32.91 Sub-contracted assembly services for complete sets for motor vehicles 29.32.92 Assembly services of parts and accessories for motor vehicles n.e.c. 29.32.99 Sub-contracted operations as part of manufacturing of other parts and accessories for motor vehicles 30 Other transport equipment 30.1 Ships and boats 30.11 Ships and floating structures 30.11.1 Naval ships 30.11.10 Naval ships 30.11.2 Ships and similar vessels for the transport of persons or goods 30.11.21 Cruise ships, excursion boats and similar vessels for the transport of persons; ferry-boats of all kinds 30.11.22 Tankers for the transport of crude oil, oil products, chemicals, liquefied gas 30.11.23 Refrigerated vessels, except tankers 30.11.24 Dry cargo ships 30.11.3 Fishing vessels and other special vessels 30.11.31 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 30.11.32 Tugs and pusher craft 30.11.33 Dredgers; light-vessels, floating cranes; other vessels 30.11.4 Offshore vessels and infrastructure 30.11.40 Offshore vessels and infrastructure 30.11.5 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons) 30.11.50 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons) 30.11.9 Conversion, reconstruction and fitting out services of ships, floating platforms and structures; sub-contracted operations as part of manufacturing of ships and floating structures 30.11.91 Conversion and reconstruction of ships, floating platforms and structures 30.11.92 Fitting out services of ships and floating platforms and structures 30.11.99 Sub-contracted operations as part of manufacturing of ships and floating structures 30.12 Pleasure and sporting boats 30.12.1 Pleasure and sporting boats 30.12.11 Sailboats (except inflatable) for pleasure or sports, with or without auxiliary motor 30.12.12 Inflatable vessels for pleasure or sports 30.12.19 Other vessels for pleasure or sports; rowing boats and canoes 30.12.9 Sub-contracted operations as part of manufacturing of pleasure and sporting boats 30.12.99 Sub-contracted operations as part of manufacturing of pleasure and sporting boats 30.2 Railway locomotives and rolling stock 30.20 Railway locomotives and rolling stock 30.20.1 Rail locomotives and locomotive tenders 30.20.11 Rail locomotives powered from an external source of electricity 30.20.12 Diesel-electric locomotives 30.20.13 Other rail locomotives; locomotive tenders 30.20.2 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 30.20.20 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 30.20.3 Other rolling-stock 30.20.31 Railway or tramway maintenance or service vehicles 30.20.32 Railway or tramway passenger coaches, not self-propelled; luggage vans and other specialised vans 30.20.33 Railway or tramway goods vans and wagons, not self-propelled 30.20.4 Parts of railway or tramway locomotives or rolling-stock; mechanical traffic control equipment 30.20.40 Parts of railway or tramway locomotives or rolling-stock; mechanical traffic control equipment 30.20.9 Reconditioning and fitting out services ( completing ) of railway and tramway locomotives and rolling-stock; sub-contracted operations as part of manufacturing of railway locomotives and rolling stock 30.20.91 Reconditioning and fitting out services ( completing ) of railway and tramway locomotives and rolling-stock 30.20.99 Sub-contracted operations as part of manufacturing of railway locomotives and rolling stock 30.3 Air and spacecraft and related machinery 30.30 Air and spacecraft and related machinery 30.30.1 Motors and engines for aircraft or spacecraft; ground flying trainers, and parts thereof 30.30.11 Aircraft spark-ignition engines 30.30.12 Turbo-jets and turbo-propellers 30.30.13 Reaction engines, excluding turbo-jets 30.30.14 Ground flying trainers and parts thereof 30.30.15 Parts for aircraft spark-ignition engines 30.30.16 Parts of turbo-jets or turbo-propellers 30.30.2 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 30.30.20 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 30.30.3 Helicopters and aeroplanes 30.30.31 Helicopters 30.30.32 Aeroplanes and other aircraft, of an unladen weight  ¤ 2 000 kg 30.30.33 Aeroplanes and other aircraft, of an unladen weight > 2 000 kg but  ¤ 15 000 kg 30.30.34 Aeroplanes and other aircraft, of an unladen weight > 15 000 kg 30.30.4 Spacecraft (including satellites) and spacecraft launch vehicles 30.30.40 Spacecraft (including satellites) and spacecraft launch vehicles 30.30.5 Other parts of aircraft and spacecraft 30.30.50 Other parts of aircraft and spacecraft 30.30.6 Overhaul and conversion services of aircraft and aircraft engines 30.30.60 Overhaul and conversion services of aircraft and aircraft engines 30.30.9 Sub-contracted operations as part of manufacturing of air and spacecraft and related machinery 30.30.99 Sub-contracted operations as part of manufacturing of air and spacecraft and related machinery 30.4 Military fighting vehicles 30.40 Military fighting vehicles 30.40.1 Motorised tanks and other armoured fighting vehicles and parts thereof 30.40.10 Motorised tanks and other armoured fighting vehicles and parts thereof 30.40.9 Sub-contracted operations as part of manufacturing of military fighting vehicles 30.40.99 Sub-contracted operations as part of manufacturing of military fighting vehicles 30.9 Transport equipment n.e.c. 30.91 Motorcycles 30.91.1 Motorcycles and side-cars 30.91.11 Motorcycles and cycles with an auxiliary motor with reciprocating internal combustion piston engine  ¤ 50 cm3 30.91.12 Motorcycles with reciprocating internal combustion piston engine > 50 cm3 30.91.13 Motorcycles n.e.c.; side-cars 30.91.2 Parts and accessories of motorcycles and side-cars 30.91.20 Parts and accessories of motorcycles and side-cars 30.91.3 Internal combustion engines of a kind used for motorcycles 30.91.31 Spark-ignition reciprocating internal combustion piston engines for motorcycles, of a cylinder capacity  ¤ 1 000 cm3 30.91.32 Spark-ignition reciprocating internal combustion piston engines for motorcycles, of a cylinder capacity > 1 000 cm3 30.91.9 Sub-contracted operations as part of manufacturing of motorcycles 30.91.99 Sub-contracted operations as part of manufacturing of motorcycles 30.92 Bicycles and invalid carriages 30.92.1 Bicycles and other cycles, not motorised 30.92.10 Bicycles and other cycles, not motorised 30.92.2 Invalid carriages, excluding parts and accessories 30.92.20 Invalid carriages, excluding parts and accessories 30.92.3 Parts and accessories of bicycles and other cycles, not motorised, and of invalid carriages 30.92.30 Parts and accessories of bicycles and other cycles, not motorised, and of invalid carriages 30.92.4 Baby carriages and parts thereof 30.92.40 Baby carriages and parts thereof 30.92.9 Sub-contracted operations as part of manufacturing of bicycles and invalid carriages 30.92.99 Sub-contracted operations as part of manufacturing of bicycles and invalid carriages 30.99 Other transport equipment n.e.c. 30.99.1 Other transport equipment n.e.c. 30.99.10 Other transport equipment n.e.c. 30.99.9 Sub-contracted operations as part of manufacturing of other transport equipment n.e.c. 30.99.99 Sub-contracted operations as part of manufacturing of other transport equipment n.e.c. 31 Furniture 31.0 Furniture 31.00 Seats and parts thereof; parts of furniture 31.00.1 Seats and parts thereof 31.00.11 Seats, primarily with metal frames 31.00.12 Seats, primarily with wooden frames 31.00.13 Other seats 31.00.14 Parts of seats 31.00.2 Parts of furniture (except seats) 31.00.20 Parts of furniture (except seats) 31.00.9 Upholstering services of chairs and seats; sub-contracted operations as part of manufacturing of seats, parts thereof and parts of furniture 31.00.91 Upholstering services of chairs and seats 31.00.99 Sub-contracted operations as part of manufacturing of seats, parts thereof and parts of furniture 31.01 Office and shop furniture 31.01.1 Office and shop furniture 31.01.11 Metal furniture of a kind used in offices 31.01.12 Wooden furniture of a kind used in offices 31.01.13 Wooden furniture for shops 31.01.9 Sub-contracted operations as part of manufacturing of office and shop furniture 31.01.99 Sub-contracted operations as part of manufacturing of office and shop furniture 31.02 Kitchen furniture 31.02.1 Kitchen furniture 31.02.10 Kitchen furniture 31.02.9 Sub-contracted operations as part of manufacturing of kitchen furniture 31.02.99 Sub-contracted operations as part of manufacturing of kitchen furniture 31.03 Mattresses 31.03.1 Mattresses 31.03.11 Mattress supports 31.03.12 Mattresses, excluding mattress supports 31.03.9 Sub-contracted operations as part of manufacturing of mattresses 31.03.99 Sub-contracted operations as part of manufacturing of mattresses 31.09 Other furniture 31.09.1 Other furniture 31.09.11 Metal furniture n.e.c. 31.09.12 Wooden furniture of a kind used in the bedroom, in the dining room and in the living room 31.09.13 Wooden furniture n.e.c. 31.09.14 Furniture of plastics or other materials (e.g., cane, osier or bamboo) 31.09.9 Finishing services of new furniture; sub-contracted operations as part of manufacturing of other furniture 31.09.91 Finishing services of new furniture (except upholstering of chairs and seats) 31.09.99 Sub-contracted operations as part of manufacturing of other furniture 32 Other manufactured goods 32.1 Jewellery, bijouterie and related articles 32.11 Coins 32.11.1 Coins 32.11.10 Coins 32.11.9 Sub-contracted operations as part of manufacturing of coins 32.11.99 Sub-contracted operations as part of manufacturing of coins 32.12 Jewellery and related articles 32.12.1 Jewellery and related articles 32.12.11 Cultured pearls, precious or semi-precious stones, including synthetic or reconstructed, worked but not set 32.12.12 Industrial diamonds, worked; dust and powder of natural or synthetic precious or semi-precious stones 32.12.13 Articles of jewellery and parts thereof; articles of goldsmiths' or silversmiths' wares and parts thereof 32.12.14 Other articles of precious metal; articles of natural or cultured pearls, precious or semi precious stones 32.12.9 Sub-contracted operations as part of manufacturing of jewellery and related articles 32.12.99 Sub-contracted operations as part of manufacturing of jewellery and related articles 32.13 Imitation jewellery and related articles 32.13.1 Imitation jewellery and related articles 32.13.10 Imitation jewellery and related articles 32.13.9 Sub-contracted operations as part of manufacturing of imitation jewellery and related articles 32.13.99 Sub-contracted operations as part of manufacturing of imitation jewellery and related articles 32.2 Musical instruments 32.20 Musical instruments 32.20.1 Pianos, organs and other string and wind musical instruments, keyboards; metronomes, tuning forks; mechanisms for musical boxes 32.20.11 Pianos and other keyboard stringed musical instruments 32.20.12 Other string musical instruments 32.20.13 Keyboard pipe organs, harmoniums and similar instruments; accordions and similar instruments; mouth organs; wind instruments 32.20.14 Musical or keyboard instruments, the sound of which is produced, or must be amplified, electrically 32.20.15 Other musical instruments 32.20.16 Metronomes, tuning forks and pitch pipes; mechanisms for musical boxes; musical instrument strings 32.20.2 Parts and accessories of musical instruments 32.20.20 Parts and accessories of musical instruments 32.20.9 Sub-contracted operations as part of manufacturing of musical instruments 32.20.99 Sub-contracted operations as part of manufacturing of musical instruments 32.3 Sports goods 32.30 Sports goods 32.30.1 Sports goods 32.30.11 Snow-skis and other snow-ski equipment, except footwear; ice skates and roller skates; parts thereof 32.30.12 Snow-ski footwear 32.30.13 Water-skis, surfboards, sailboards and other water-sport equipment 32.30.14 Gymnasium, fitness centre or athletics articles and equipment 32.30.15 Other articles and equipment for sports or outdoor games; swimming pools and paddling pools 32.30.16 Fishing rods, other line fishing tackle; articles for hunting or fishing n.e.c. 32.30.9 Sub-contracted operations as part of manufacturing of sports goods 32.30.99 Sub-contracted operations as part of manufacturing of sports goods 32.4 Games and toys 32.40 Games and toys 32.40.1 Dolls representing only human beings; toys representing animals or non-human creatures; parts thereof 32.40.11 Dolls representing only human beings 32.40.12 Toys representing animals or non-human creatures 32.40.13 Parts and accessories of dolls representing human beings 32.40.2 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 32.40.20 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 32.40.3 Other toys, including toy musical instruments 32.40.31 Wheeled toys designed to be ridden by children; dolls' carriages 32.40.32 Puzzles 32.40.39 Games and toys n.e.c. 32.40.4 Other games 32.40.41 Playing cards 32.40.42 Articles for billiards, articles for funfair, table or parlour games; other games, coin- or disc-operated 32.40.9 Sub-contracted operations as part of manufacturing of games and toys 32.40.99 Sub-contracted operations as part of manufacturing of games and toys 32.5 Medical and dental instruments and supplies 32.50 Medical and dental instruments and supplies 32.50.1 Medical, surgical and dental instruments and appliances 32.50.11 Instruments and appliances used in dental treatment 32.50.12 Medical, surgical or laboratory sterilisers 32.50.13 Syringes, needles, catheters, cannulae and the like; ophthalmic and other instruments and appliances n.e.c. 32.50.2 Therapeutic instruments and appliances; accessories, protheses and orthopaedic appliances 32.50.21 Therapeutic instruments and appliances; breathing appliances 32.50.22 Artificial joints; orthopaedic appliances; artificial teeth; dental fittings; artificial parts of the body n.e.c. 32.50.23 Parts and accessories of prostheses and orthopaedic appliances 32.50.3 Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof 32.50.30 Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof 32.50.4 Spectacles, lenses and parts thereof 32.50.41 Contact lenses; spectacle lenses of any material 32.50.42 Spectacles, goggles and the like, corrective, protective or other 32.50.43 Frames and mountings for spectacles, goggles or the like 32.50.44 Parts of frames and mountings for spectacles, goggles or the like 32.50.5 Other articles for medical or surgical purposes 32.50.50 Other articles for medical or surgical purposes 32.50.9 Sub-contracted operations as part of manufacturing of medical and surgical equipment and orthopaedic appliances 32.50.99 Sub-contracted operations as part of manufacturing of medical and surgical equipment and orthopaedic appliances 32.9 Manufactured goods n.e.c. 32.91 Brooms and brushes 32.91.1 Brooms and brushes 32.91.11 Brooms and brushes for household cleaning 32.91.12 Tooth brushes, hair brushes and other toilet brushes for use on the person; artists' brushes, writing brushes and brushes for cosmetics 32.91.19 Other brushes n.e.c. 32.91.9 Sub-contracted operations as part of manufacturing of brooms and brushes 32.91.99 Sub-contracted operations as part of manufacturing of brooms and brushes 32.99 Other manufactured goods n.e.c. 32.99.1 Safety headgear; pens and pencils, boards, date, sealing or numbering stamps; typewriter ribbons, ink-pads 32.99.11 Safety headgear and other safety products 32.99.12 Ball point pens; felt-tipped and other porous-tipped pens and markers; propelling or sliding pencils 32.99.13 Indian ink drawing pens; fountain pens, stylograph pens and other pens 32.99.14 Sets of writing implements, pen- and pencil-holders and similar holders; parts thereof 32.99.15 Pencils, crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 32.99.16 Slates and boards; date, sealing or numbering stamps and the like; typewriter or similar ribbons; ink-pads 32.99.2 Umbrellas; walking-sticks; buttons; button-moulds; fasteners; parts thereof 32.99.21 Umbrellas and sun umbrellas; walking-sticks, seat-sticks and the like 32.99.22 Parts, trimmings and accessories of umbrellas, sun umbrellas, walking-sticks, seat-sticks and the like 32.99.23 Press-fasteners, snap-fasteners, press-studs and parts thereof; buttons; slide fasteners 32.99.24 Button moulds and other parts of buttons; button blanks; parts of slide fasteners 32.99.3 Products of human or animal hair; similar products of textile materials 32.99.30 Products of human or animal hair; similar products of textile materials 32.99.4 Lighters, pipes and parts thereof; articles of combustible material; liquid or liquefied gas fuels 32.99.41 Cigarette lighters and other lighters; smoking pipes and cigar or cigarette holders and parts thereof 32.99.42 Parts of lighters; pyrophoric alloys; articles of combustible materials 32.99.43 Liquid or liquefied-gas fuels for lighters, in containers of a capacity  ¤ 300 cm3 32.99.5 Other articles n.e.c. 32.99.51 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes 32.99.52 Scent sprays and mounts and heads therefor 32.99.53 Instruments, apparatus and models designed for demonstrational purposes 32.99.54 Candles, tapers and the like 32.99.55 Artificial flowers, foliage and fruit and parts thereof 32.99.59 Other miscellaneous articles n.e.c. 32.99.6 Taxidermy services 32.99.60 Taxidermy services 32.99.9 Sub-contracted operations as part of manufacturing of other manufactured goods n.e.c. 32.99.99 Sub-contracted operations as part of manufacturing of other manufactured goods n.e.c. 33 Repair and installation services of machinery and equipment 33.1 Repair services of fabricated metal products, machinery and equipment 33.11 Repair services of fabricated metal products 33.11.1 Repair and maintenance services of fabricated metal products 33.11.11 Repair and maintenance services of structural metal products 33.11.12 Repair and maintenance services of tanks, reservoirs and containers of metal 33.11.13 Repair and maintenance services of steam generators, except central heating hot water boilers 33.11.14 Repair and maintenance services of weapons and ammunition 33.11.19 Repair and maintenance services of other fabricated metal products 33.12 Repair services of machinery 33.12.1 Repair and maintenance services of general-purpose machinery 33.12.11 Repair and maintenance services of engines and turbines, except aircraft, vehicle and cycle engines 33.12.12 Repair and maintenance services of fluid power equipment, other pumps, compressors, taps and valves 33.12.13 Repair and maintenance services of bearings, gears, gearing and driving elements 33.12.14 Repair and maintenance services of ovens, furnaces and furnace burners 33.12.15 Repair and maintenance services of lifting and handling equipment 33.12.16 Repair and maintenance services of office machinery and equipment (except computers and peripherical equipment) 33.12.17 Repair and maintenance services of power-driven hand tools 33.12.18 Repair and maintenance services of non-domestic cooling and ventilation equipment 33.12.19 Repair and maintenance services of other general-purpose machinery n.e.c. 33.12.2 Repair and maintenance services of special-purpose machinery 33.12.21 Repair and maintenance services of agricultural and forestry machinery 33.12.22 Repair and maintenance services of metal forming machinery and machine tools 33.12.23 Repair and maintenance services of machinery for metallurgy 33.12.24 Repair and maintenance services of machinery for mining, quarrying and construction 33.12.25 Repair and maintenance services of machinery for food, beverage and tobacco processing 33.12.26 Repair and maintenance services of machinery for textile, apparel and leather production 33.12.27 Repair and maintenance services of machinery for paper and paperboard production 33.12.28 Repair and maintenance services of machinery for plastics and rubber 33.12.29 Repair and maintenance services of other special-purpose machinery 33.13 Repair services of electronic and optical equipment 33.13.1 Repair and maintenance services of electronic and optical equipment 33.13.11 Repair and maintenance services of instruments and appliances for measuring, testing and navigation 33.13.12 Repair and maintenance services of irradiation, electromedical and electrotherapeutic equipment 33.13.13 Repair and maintenance services of professional optical instruments and photographic equipment 33.13.19 Repair and maintenance services of other professional electronic equipment 33.14 Repair services of electrical equipment 33.14.1 Repair and maintenance services of electrical equipment 33.14.11 Repair and maintenance of electric motors, generators, transformers and electricity distribution and control apparatus 33.14.19 Repair and maintenance services of other professional electrical equipment 33.15 Repair and maintenance services of ships and boats 33.15.1 Repair and maintenance services of ships and boats 33.15.10 Repair and maintenance services of ships and boats 33.16 Repair and maintenance services of aircraft and spacecraft 33.16.1 Repair and maintenance services of aircraft and spacecraft 33.16.10 Repair and maintenance services of aircraft and spacecraft 33.17 Repair and maintenance services of other transport equipment 33.17.1 Repair and maintenance services of other transport equipment 33.17.11 Repair and maintenance services of railway locomotives and rolling-stock 33.17.19 Repair and maintenance services of other transport equipment n.e.c. 33.19 Repair services of other equipment 33.19.1 Repair services of other equipment 33.19.10 Repair services of other equipment 33.2 Installation services of industrial machinery and equipment 33.20 Installation services of industrial machinery and equipment 33.20.1 Installation services of fabricated metal products, except machinery and equipment 33.20.11 Installation services of steam generators, except central heating hot water boilers, including installation services for metal pipe systems in industrial plants 33.20.12 Installation services of other fabricated metal products, except machinery and equipment 33.20.2 Installation services of general-purpose machinery 33.20.21 Installation services of office and accounting machinery 33.20.29 Installation services of other general-purpose machinery n.e.c. 33.20.3 Installation services of special-purpose machinery 33.20.31 Installation services of industrial machinery and equipment for agriculture 33.20.32 Installation services of metal forming machinery 33.20.33 Installation services of industrial machinery and equipment for metallurgy 33.20.34 Installation services of industrial machinery and equipment for mining 33.20.35 Installation services of industrial machinery and equipment for food, beverages and tobacco processing 33.20.36 Installation services of industrial machinery and equipment for textiles, apparel and leather production 33.20.37 Installation services of industrial machinery and equipment for paper and paperboard production 33.20.38 Installation services of industrial machinery and equipment for plastic and rubber production 33.20.39 Installation services of other special-purpose machinery 33.20.4 Installation services of electronic and optical equipment 33.20.41 Installation services of professional medical machinery and precision and optical instruments 33.20.42 Installation services of professional electronic equipment 33.20.5 Installation services of electrical equipment 33.20.50 Installation services of electrical equipment 33.20.6 Installation services of industrial process control equipment 33.20.60 Installation services of industrial process control equipment 33.20.7 Installation services of other goods n.e.c. 33.20.70 Installation services of other goods n.e.c. D ELECTRICITY, GAS, STEAM AND AIR CONDITIONING 35 Electricity, gas, steam and air conditioning 35.1 Electricity, transmission and distribution services 35.11 Electricity 35.11.1 Electricity 35.11.10 Electricity 35.12 Transmission services of electricity 35.12.1 Transmission services of electricity 35.12.10 Transmission services of electricity 35.13 Distribution services of electricity 35.13.1 Distribution services of electricity 35.13.10 Distribution services of electricity 35.14 Trade services of electricity 35.14.1 Trade services of electricity 35.14.10 Trade services of electricity 35.2 Manufactured gas; distribution services of gaseous fuels through mains 35.21 Manufactured gas 35.21.1 Coal gas, water gas, producer gas and similar gases, other than petroleum gases 35.21.10 Coal gas, water gas, producer gas and similar gases, other than petroleum gases 35.22 Distribution services of gaseous fuels through mains 35.22.1 Distribution services of gaseous fuels through mains 35.22.10 Distribution services of gaseous fuels through mains 35.23 Trade services of gas through mains 35.23.1 Trade services of gas through mains 35.23.10 Trade services of gas through mains 35.3 Steam and air conditioning supply services 35.30 Steam and air conditioning supply services 35.30.1 Steam and hot water; steam and hot water supply services 35.30.11 Steam and hot water 35.30.12 Steam and hot water supply services through mains 35.30.2 Ice; cooled air and chilled water supply services 35.30.21 Ice, including ice for cooling (i.e. non-food) purposes 35.30.22 Cooled air and chilled water supply services E WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION SERVICES 36 Natural water; water treatment and supply services 36.0 Natural water; water treatment and supply services 36.00 Natural water; water treatment and supply services 36.00.1 Natural water 36.00.11 Drinking water 36.00.12 Non-drinking water 36.00.2 Treatment and distribution services of water through mains 36.00.20 Treatment and distribution services of water through mains 36.00.3 Trade services of water through mains 36.00.30 Trade services of water through mains 37 Sewerage services; sewage sludge 37.0 Sewerage services; sewage sludge 37.00 Sewerage services; sewage sludge 37.00.1 Sewerage services 37.00.11 Sewage removal and treatment services 37.00.12 Treatment services of cesspools and septic tanks 37.00.2 Sewage sludge 37.00.20 Sewage sludge 38 Waste collection, treatment and disposal services; materials recovery services 38.1 Waste; waste collection services 38.11 Non-hazardous waste; collection services of non-hazardous waste 38.11.1 Collection services of non-hazardous recyclable waste 38.11.11 Collection services of non-hazardous recyclable waste, municipal 38.11.19 Collection services of non-hazardous recyclable waste, other 38.11.2 Collection services of non-hazardous non-recyclable waste 38.11.21 Collection services of non-hazardous non-recyclable waste, municipal 38.11.29 Collection services of non-hazardous non-recyclable waste, other 38.11.3 Non-recyclable non-hazardous waste, collected 38.11.31 Non-recyclable non-hazardous municipal waste 38.11.39 Other non-recyclable non-hazardous waste 38.11.4 Wrecks, for dismantling 38.11.41 Vessels and other floating structures, for breaking up 38.11.49 Used automobiles, computers, televisions and other equipment for dismantling 38.11.5 Other recyclable non-hazardous waste, collected 38.11.51 Glass waste 38.11.52 Paper and paperboard waste 38.11.53 Used pneumatic tyres of rubber 38.11.54 Other rubber waste 38.11.55 Plastic waste 38.11.56 Textile waste 38.11.57 Leather waste 38.11.58 Non-hazardous metal waste 38.11.59 Other non-hazardous recyclable waste n.e.c. 38.11.6 Services of transfer facilities for non-hazardous waste 38.11.61 Services of transfer facilities for non-hazardous recyclable waste 38.11.69 Services of transfer facilities for other non-hazardous waste 38.12 Hazardous waste; collection services of hazardous waste 38.12.1 Collection services of hazardous waste 38.12.11 Collection services of hazardous medical and other biohazardous waste 38.12.12 Collection services of other hazardous industrial waste 38.12.13 Collection services of hazardous municipal waste 38.12.2 Hazardous waste, collected 38.12.21 Spent (irradiated) fuel elements (cartridges) of nuclear reactors 38.12.22 Pharmaceutical waste 38.12.23 Other medical hazardous waste 38.12.24 Hazardous chemical waste 38.12.25 Waste oils 38.12.26 Hazardous metal waste 38.12.27 Waste and scrap of primary cells, primary batteries and electric accumulators 38.12.29 Other hazardous waste 38.12.3 Services of transfer facilities for hazardous waste 38.12.30 Services of transfer facilities for hazardous waste 38.2 Waste treatment and disposal services 38.21 Treatment and disposal services of non-hazardous waste 38.21.1 Non-hazardous waste treatment for final disposal services 38.21.10 Non-hazardous waste treatment for final disposal services 38.21.2 Non-hazardous waste disposal services 38.21.21 Sanitary landfill services 38.21.22 Other landfill services 38.21.23 Incineration services of non-hazardous waste 38.21.29 Other non-hazardous waste disposal services 38.21.3 Waste organic solvents 38.21.30 Waste organic solvents 38.21.4 Ashes and residues from waste incineration 38.21.40 Ashes and residues from waste incineration 38.21.5 Pellets of municipal waste 38.21.50 Pellets of municipal waste 38.22 Treatment and disposal services of hazardous waste 38.22.1 Nuclear and other hazardous waste treatment services 38.22.11 Nuclear waste treatment services 38.22.19 Other hazardous waste treatment services 38.22.2 Nuclear and other hazardous waste disposal services 38.22.21 Nuclear waste disposal services 38.22.29 Other hazardous waste disposal services 38.3 Materials recovery services; secondary raw materials 38.31 Dismantling services of wrecks 38.31.1 Dismantling services of wrecks 38.31.11 Shipbreaking services 38.31.12 Dismantling services of used automobiles, computers, televisions and other equipment 38.32 Sorted materials recovery services; secondary raw materials 38.32.1 Sorted materials recovery services 38.32.11 Sorted metal materials recovery services 38.32.12 Sorted non-metal materials recovery services 38.32.13 Briquette n.e.c (produced from several different industrial wastes etc.) 38.32.2 Metal secondary raw materials 38.32.21 Secondary raw material of precious metals 38.32.22 Secondary raw material of ferrous metals 38.32.23 Secondary raw material of copper 38.32.24 Secondary raw material of nickel 38.32.25 Secondary raw material of aluminium 38.32.29 Other metal secondary raw materials 38.32.3 Non-metal secondary raw materials 38.32.31 Secondary raw material of glass 38.32.32 Secondary raw material of paper and paperboard 38.32.33 Secondary raw material of plastic 38.32.34 Secondary raw material of rubber 38.32.35 Secondary raw material of textile 38.32.39 Other non-metal secondary raw materials 39 Remediation services and other waste management services 39.0 Remediation services and other waste management services 39.00 Remediation services and other waste management services 39.00.1 Remediation and clean-up services 39.00.11 Remediation and clean-up services, soil and groundwater 39.00.12 Remediation and clean-up services, surface water 39.00.13 Remediation and clean-up services, air 39.00.14 Building remediation services 39.00.2 Other remediation and specialised pollution control services 39.00.21 Site remediation containment, control and monitoring services and other site remediation services 39.00.22 Other remediation services 39.00.23 Other specialised pollution control services F CONSTRUCTIONS AND CONSTRUCTION WORKS 41 Buildings and building construction works 41.0 Buildings and building construction works 41.00 Buildings and building construction works 41.00.1 Residential buildings 41.00.11 One-dwelling buildings 41.00.12 Two-dwelling buildings 41.00.13 Three and more dwelling buildings 41.00.14 Residences for communities 41.00.2 Non-residential buildings 41.00.21 Industrial buildings 41.00.22 Farm buildings, non-residential 41.00.23 Office buildings 41.00.24 Wholesale and retail trade buildings 41.00.25 Traffic and communication buildings 41.00.26 Reservoirs, silos and warehouses 41.00.27 Hotels and similar buildings 41.00.28 Public entertainment, education, hospital, institutional care or religious buildings 41.00.29 Other non-residential buildings 41.00.3 Construction works for residential buildings (new works, additions, alterations and renovation works) 41.00.31 Construction works in one-dwelling buildings 41.00.32 Construction works in two-dwelling buildings 41.00.33 Construction works in three and more dwelling buildings 41.00.34 Construction works in residences for communities 41.00.4 Construction works for non-residential buildings (new works, additions, alterations and renovation works) 41.00.41 Construction works in industrial buildings 41.00.42 Construction works in non-residential farm buildings 41.00.43 Construction works in office buildings 41.00.44 Construction works in wholesale and retail trade buildings 41.00.45 Construction works in traffic and communication buildings 41.00.46 Construction works in reservoirs, silos and warehouses 41.00.47 Construction works in hotels and similar buildings 41.00.48 Construction works in public entertainment, education, hospital, institutional care or religious buildings 41.00.49 Construction works on other non-residential buildings 42 Constructions and construction works for civil engineering 42.1 Roads and railways; construction works for roads and railways 42.11 Roads and motorways; construction works for roads and motorways 42.11.1 Motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 42.11.10 Motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 42.11.2 Construction works for motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 42.11.20 Construction works for motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 42.12 Railways and underground railways; construction works for railways and underground railways 42.12.1 Railways and underground railways 42.12.10 Railways and underground railways 42.12.2 Construction works for railways and underground railways 42.12.20 Construction works for railways and underground railways 42.13 Bridges and tunnels; construction works for bridges and tunnels 42.13.1 Bridges and tunnels 42.13.10 Bridges and tunnels 42.13.2 Construction works for bridges and tunnels 42.13.20 Construction works for bridges and tunnels 42.2 Constructions and construction works for utility projects 42.21 Constructions and construction works for utility projects for fluids 42.21.1 Utility constructions for fluids 42.21.11 Long-distance pipelines for fluids 42.21.12 Local pipelines for fluids 42.21.13 Irrigation systems (canals); water main and line constructions; water treatment plants, sewage disposal plants and pumping stations 42.21.2 Construction works for utility projects for fluids 42.21.21 Construction works for long-distance pipelines 42.21.22 Construction works for local pipelines, including ancillary works 42.21.23 Construction works for irrigation systems (canals), water mains and lines, water treatment plants, sewage disposal plants and pumping stations 42.21.24 Water well drilling and septic system installation works 42.22 Constructions and construction works for utility projects for electricity and telecommunications 42.22.1 Utility constructions for electricity and telecommunications 42.22.11 Long-distance electricity power lines and communication lines 42.22.12 Local electricity power lines and communication lines 42.22.13 Power plants 42.22.2 Construction works for utility projects for electricity and telecommunications 42.22.21 Construction works for long-distance electricity power lines and communication lines 42.22.22 Construction works for local electricity power lines and communication lines 42.22.23 Construction works for power plants 42.9 Constructions and construction works for other civil engineering projects 42.91 Constructions and construction works for water projects 42.91.1 Coastal and port constructions, dams, locks and related hydro-mechanical structures 42.91.10 Coastal and port constructions, dams, locks and related hydro-mechanical structures 42.91.2 Construction works for coastal and port constructions, dams, locks and related hydro-mechanical structures 42.91.20 Construction works for coastal and port constructions, dams, locks and related hydro-mechanical structures 42.99 Constructions and construction works for other civil engineering projects n.e.c. 42.99.1 Other civil engineering constructions 42.99.11 Mining and manufacturing constructions 42.99.12 Sport and recreation constructions 42.99.19 Other civil engineering constructions n.e.c. 42.99.2 Construction works for other civil engineering constructions 42.99.21 Construction works for mining and manufacturing 42.99.22 Construction works for structures of outdoor stadia and sport grounds 42.99.29 Construction works for civil engineering constructions n.e.c. 43 Specialised construction works 43.1 Demolition and site preparation works 43.11 Demolition works 43.11.1 Demolition works 43.11.10 Demolition works 43.12 Site preparation works 43.12.1 Site preparation works 43.12.11 Soil and land preparation works; clearance works 43.12.12 Excavating and earthmoving works 43.13 Test drilling and boring works 43.13.1 Test drilling and boring works 43.13.10 Test drilling and boring works 43.2 Electrical, plumbing and other construction installation works 43.21 Electrical installation works 43.21.1 Electrical installation works 43.21.10 Electrical installation works 43.22 Plumbing, heat and air-conditioning installation works 43.22.1 Water plumbing, drain laying, heating, ventilation and air conditioning installation works 43.22.11 Water plumbing and drain laying works 43.22.12 Heating, ventilation and air conditioning installation works 43.22.2 Gas fitting installation works 43.22.20 Gas fitting installation works 43.29 Other construction installation works 43.29.1 Other construction installation works 43.29.11 Insulation works 43.29.12 Fencing and railing installation works 43.29.19 Other installation works n.e.c. 43.3 Building completion and finishing works 43.31 Plastering works 43.31.1 Plastering works 43.31.10 Plastering works 43.32 Joinery installation works 43.32.1 Joinery installation works 43.32.10 Joinery installation works 43.33 Floor and wall covering works 43.33.1 Tiling works 43.33.10 Tiling works 43.33.2 Other floor laying and covering, wall covering and wallpapering works 43.33.21 Terrazzo, marble, granite and slate works 43.33.29 Other floor laying and covering, wall covering and wallpapering works n.e.c. 43.34 Painting and glazing works 43.34.1 Painting works 43.34.10 Painting works 43.34.2 Glazing works 43.34.20 Glazing works 43.39 Other building completion and finishing works 43.39.1 Other building completion and finishing works 43.39.11 Ornamentation fitting works 43.39.19 Other building completion and finishing works n.e.c. 43.9 Other specialised construction works 43.91 Roofing works 43.91.1 Roofing works 43.91.11 Roof framing works 43.91.19 Other roofing works 43.99 Other specialised construction works n.e.c. 43.99.1 Waterproofing works 43.99.10 Waterproofing works 43.99.2 Scaffolding works 43.99.20 Scaffolding works 43.99.3 Pile driving works; foundation works 43.99.30 Pile driving works; foundation works 43.99.4 Concreting works 43.99.40 Concreting works 43.99.5 Structural steel components erection works 43.99.50 Structural steel components erection works 43.99.6 Masonry and bricklaying works 43.99.60 Masonry and bricklaying works 43.99.7 Assembly and erection works of prefabricated constructions 43.99.70 Assembly and erection works of prefabricated constructions 43.99.9 Specialised construction works n.e.c. 43.99.90 Specialised construction works n.e.c. G WHOLESALE AND RETAIL TRADE SERVICES; REPAIR SERVICES OF MOTOR VEHICLES AND MOTORCYCLES 45 Wholesale and retail trade and repair services of motor vehicles and motorcycles 45.1 Trade services of motor vehicles 45.11 Trade services of cars and light motor vehicles 45.11.1 Wholesale trade services of cars and light motor vehicles 45.11.11 Wholesale trade services of passenger motor vehicles 45.11.12 Wholesale trade services of specialised passenger motor vehicles such as ambulances and minibuses, etc. and off road motor vehicles (with a weight  ¤ 3,5 tons) 45.11.2 Specialised store retail trade services of cars and light motor vehicles 45.11.21 Specialised store retail trade services of new passenger motor vehicles 45.11.22 Specialised store retail trade services of used passenger motor vehicles 45.11.23 Specialised store retail trade services of new specialised passenger motor vehicles such as ambulances and minibuses, etc. and off-road motor vehicles (with a weight  ¤ 3,5 tons) 45.11.24 Specialised store retail trade services of used specialised passenger motor vehicles such as ambulances and minibuses, etc. and off-road motor vehicles (with a weight  ¤ 3,5 tons) 45.11.3 Other retail trade services of cars and light motor vehicles 45.11.31 Internet retail trade services of cars and light motor vehicles 45.11.39 Other retail trade services of cars and light motor vehicles n.e.c. 45.11.4 Wholesale trade services on a fee or contract basis of cars and light motor vehicles 45.11.41 Internet wholesale trade services on a fee or contract basis of cars and light motor vehicles 45.11.49 Other wholesale trade services on a fee or contract basis of cars and light motor vehicles 45.19 Trade services of other motor vehicles 45.19.1 Wholesale trade services of other motor vehicles 45.19.11 Wholesale trade services of lorries, trucks, trailers, semi-trailers and buses 45.19.12 Wholesale trade services of camping vehicles such as caravans and motor homes 45.19.2 Specialised store retail trade services of other motor vehicles 45.19.21 Specialised store retail trade services of lorries, trucks, trailers, semi-trailers and buses 45.19.22 Specialised store retail trade services of camping vehicles such as caravans and motor homes 45.19.3 Other retail trade services of other motor vehicles 45.19.31 Internet retail trade services of other motor vehicles 45.19.39 Other retail trade services of motor vehicles n.e.c. 45.19.4 Wholesale trade services on a fee or contract basis of other motor vehicles 45.19.41 Internet wholesale trade services on a fee or contract basis of other motor vehicles 45.19.49 Other wholesale trade services on a fee or contract basis of other motor vehicles 45.2 Maintenance and repair services of motor vehicles 45.20 Maintenance and repair services of motor vehicles 45.20.1 Maintenance and repair services of cars and light goods motor vehicles 45.20.11 Ordinary maintenance and repair services (except electrical system, tyre and body repair services) of cars and light goods motor vehicles 45.20.12 Electrical system repair services of cars and light goods motor vehicles 45.20.13 Tyre repair services, including wheel adjustment and balancing of cars and light goods motor vehicles 45.20.14 Body repair and similar services (door, lock, window, repainting, collision repair) of cars and light goods motor vehicles 45.20.2 Maintenance and repair services of other motor vehicles 45.20.21 Ordinary maintenance and repair services (except electrical system and body repair services) of other motor vehicles 45.20.22 Electrical system repair services of other motor vehicles 45.20.23 Body repair and similar services (door, lock, window, repainting, collision repair) of other motor vehicles 45.20.3 Car-washing, polishing and similar services 45.20.30 Car-washing, polishing and similar services 45.3 Trade services of motor vehicle parts and accessories 45.31 Wholesale trade services of motor vehicle parts and accessories 45.31.1 Wholesale trade services of motor vehicle parts and accessories 45.31.11 Wholesale trade services of rubber tyres and inner tubes for tyres 45.31.12 Wholesale trade services of other motor vehicle parts and accessories 45.31.2 Wholesale trade services on a fee or contract basis of motor vehicle parts and accessories 45.31.20 Wholesale trade services on a fee or contract basis of motor vehicle parts and accessories 45.32 Retail trade services of motor vehicle parts and accessories 45.32.1 Specialised store retail trade services of motor vehicle parts and accessories 45.32.11 Specialised store retail trade services of tyres 45.32.12 Specialised store retail trade services of other motor vehicle parts and accessories 45.32.2 Other retail trade services of parts and accessories of motor vehicles 45.32.21 Internet retail trade services of parts and accessories of motor vehicles 45.32.22 Mail order retail trade services of parts and accessories of motor vehicles 45.32.29 Other retail trade services of parts and accessories of motor vehicles n.e.c. 45.4 Trade, maintenance and repair services of motorcycles and related parts and accessories 45.40 Trade, maintenance and repair services of motorcycles and related parts and accessories 45.40.1 Wholesale trade services of motorcycles and related parts and accessories 45.40.10 Wholesale trade services of motorcycles and related parts and accessories 45.40.2 Specialised store retail trade services of motorcycles and related parts and accessories 45.40.20 Specialised store retail trade services of motorcycles and related parts and accessories 45.40.3 Other retail trade services of motorcycles and related parts and accessories 45.40.30 Other retail trade services of motorcycles and related parts and accessories 45.40.4 Wholesale trade services on a fee or contract basis of motorcycles and related parts and accessories 45.40.40 Wholesale trade services on a fee or contract basis of motorcycles and related parts and accessories 45.40.5 Maintenance and repair services of motorcycles 45.40.50 Maintenance and repair services of motorcycles 46 Wholesale trade services, except of motor vehicles and motorcycles 46.1 Wholesale trade services on a fee or contract basis 46.11 Wholesale trade services on a fee or contract basis of agricultural raw materials, live animals, textile raw materials and semi-finished goods 46.11.1 Wholesale trade services on a fee or contract basis of agricultural raw materials, live animals, textile raw materials and semi-finished goods 46.11.11 Wholesale trade services on a fee or contract basis of live animals 46.11.12 Wholesale trade services on a fee or contract basis of flowers and plants 46.11.19 Wholesale trade services on a fee or contract basis of other agricultural raw materials, textile raw materials and semi-finished goods 46.12 Wholesale trade services on a fee or contract basis of fuels, ores, metals and industrial chemicals 46.12.1 Wholesale trade services on a fee or contract basis of fuels, ores, metals and industrial chemicals 46.12.11 Wholesale trade services on a fee or contract basis of solid, liquid and gaseous fuels and related products 46.12.12 Wholesale trade services on a fee or contract basis of metal ores and metal in primary forms 46.12.13 Wholesale trade services on a fee or contract basis of industrial chemicals, fertilisers and agrochemical products 46.13 Wholesale trade services on a fee or contract basis of timber and building materials 46.13.1 Wholesale trade services on a fee or contract basis of timber and building materials 46.13.11 Wholesale trade services on a fee or contract basis of timber and products of timber 46.13.12 Wholesale trade services on a fee or contract basis of building materials 46.14 Wholesale trade services on a fee or contract basis of machinery, industrial equipment, ships and aircraft 46.14.1 Wholesale trade services on a fee or contract basis of machinery, industrial equipment, ships and aircraft 46.14.11 Wholesale trade services on a fee or contract basis of computers, software, electronic and telecommunications equipment and other office equipment 46.14.12 Wholesale trade services on a fee or contract basis of ships, aircraft and other transport equipment n.e.c. 46.14.19 Wholesale trade services on a fee or contract basis of other machinery and industrial equipment n.e.c. 46.15 Wholesale trade services on a fee or contract basis of furniture, household goods, hardware and ironmongery 46.15.1 Wholesale trade services on a fee or contract basis of furniture, household goods, hardware and ironmongery 46.15.11 Wholesale trade services on a fee or contract basis of furniture 46.15.12 Wholesale trade services on a fee or contract basis of radio, television and video equipment 46.15.13 Wholesale trade services on a fee or contract basis of hardware and hand tools 46.15.19 Wholesale trade services on a fee or contract basis of cutlery and household goods n.e.c. 46.16 Wholesale trade services on a fee or contract basis of textiles, clothing, fur, footwear and leather goods 46.16.1 Wholesale trade services on a fee or contract basis of textiles, clothing, fur, footwear and leather goods 46.16.11 Wholesale trade services on a fee or contract basis of textiles 46.16.12 Wholesale trade services on a fee or contract basis of clothing, fur and footwear 46.16.13 Wholesale trade services on a fee or contract basis of leather goods and travel accessories 46.17 Wholesale trade services on a fee or contract basis of food, beverages and tobacco 46.17.1 Wholesale trade services on a fee or contract basis of food, beverages and tobacco 46.17.11 Wholesale trade services on a fee or contract basis of food 46.17.12 Wholesale trade services on a fee or contract basis of beverages 46.17.13 Wholesale trade services on a fee or contract basis of tobacco 46.18 Wholesale trade services on a fee or contract basis of other particular products 46.18.1 Wholesale trade services on a fee or contract basis of other particular products 46.18.11 Wholesale trade services on a fee or contract basis of pharmaceutical and medical goods, perfumery and toilet articles and cleaning materials 46.18.12 Wholesale trade services on a fee or contract basis of games and toys, sports goods, bicycles, books, newspapers, magazines and stationary, musical instruments, watches, clocks and jewellery, photographic and optical equipment 46.18.19 Wholesale trade services on a fee or contract basis of other particular products n.e.c. 46.19 Wholesale trade services on a fee or contract basis of a variety of goods 46.19.1 Wholesale trade services on a fee or contract basis of a variety of goods 46.19.10 Wholesale trade services on a fee or contract basis of a variety of goods 46.2 Wholesale trade services of agricultural raw materials and live animals 46.21 Wholesale trade services of grain, unmanufactured tobacco, seeds and animal feeds 46.21.1 Wholesale trade services of grain, seeds and animal feeds 46.21.11 Wholesale trade services of grain 46.21.12 Wholesale trade services of seeds (other than oil seeds) 46.21.13 Wholesale trade services of oil seeds and oleaginous fruits 46.21.14 Wholesale trade services of animal feeds 46.21.19 Wholesale trade services of other agricultural raw materials n.e.c. 46.21.2 Wholesale trade services of unmanufactured tobacco 46.21.20 Wholesale trade services of unmanufactured tobacco 46.22 Wholesale trade services of flowers and plants 46.22.1 Wholesale trade services of flowers and plants 46.22.10 Wholesale trade services of flowers and plants 46.23 Wholesale trade services of live animals 46.23.1 Wholesale trade services of live animals 46.23.10 Wholesale trade services of live animals 46.24 Wholesale trade services of hides, skins and leather 46.24.1 Wholesale trade services of hides, skins and leather 46.24.10 Wholesale trade services of hides, skins and leather 46.3 Wholesale trade services of food, beverages and tobacco 46.31 Wholesale trade services of fruit and vegetables 46.31.1 Wholesale trade services of fruits and vegetables 46.31.11 Wholesale trade services of fresh fruit and vegetables 46.31.12 Wholesale trade services of processed fruit and vegetables 46.32 Wholesale trade services of meat and meat products 46.32.1 Wholesale trade services of meat and meat products 46.32.11 Wholesale trade services of meat (including poultry) 46.32.12 Wholesale trade services of meat products (including poultry products) 46.33 Wholesale trade services of dairy products, eggs and edible oils and fats 46.33.1 Wholesale trade services of dairy products, eggs and edible oils and fats 46.33.11 Wholesale trade services of dairy products 46.33.12 Wholesale trade services of eggs 46.33.13 Wholesale trade services of edible oils and fats 46.34 Wholesale trade services of beverages 46.34.1 Wholesale trade services of beverages 46.34.11 Wholesale trade services of juices, mineral waters, soft drinks and other non-alcoholic beverages 46.34.12 Wholesale trade services of alcoholic beverages 46.35 Wholesale trade services of tobacco products 46.35.1 Wholesale trade services of tobacco products 46.35.10 Wholesale trade services of tobacco products 46.36 Wholesale trade services of sugar and chocolate and sugar confectionery 46.36.1 Wholesale trade services of sugar, chocolate and sugar confectionery 46.36.11 Wholesale trade services of sugar 46.36.12 Wholesale trade services of bakery products 46.36.13 Wholesale trade services of chocolate and sugar confectionery 46.37 Wholesale trade services of coffee, tea, cocoa and spices 46.37.1 Wholesale trade services of coffee, tea, cocoa and spices 46.37.10 Wholesale trade services of coffee, tea, cocoa and spices 46.38 Wholesale trade services of other food, including fish, crustaceans and molluscs 46.38.1 Wholesale trade services of fish, crustaceans and molluscs 46.38.10 Wholesale trade services of fish, crustaceans and molluscs 46.38.2 Wholesale trade services of other food products 46.38.21 Wholesale trade services of homogenised food preparations and dietetic food 46.38.29 Wholesale trade services of other food products n.e.c. 46.39 Non-specialised wholesale trade services of food, beverages and tobacco 46.39.1 Wholesale trade services of food, beverages and tobacco, non-specialised 46.39.11 Wholesale trade services of frozen food, non-specialised 46.39.12 Wholesale trade services of food, not frozen, beverages and tobacco, non-specialised 46.4 Wholesale trade services of household goods 46.41 Wholesale trade services of textiles 46.41.1 Wholesale trade services of textiles 46.41.11 Wholesale trade services of yarn 46.41.12 Wholesale trade services of fabrics 46.41.13 Wholesale trade services of household linens, curtains and diverse household articles of textile materials 46.41.14 Wholesale trade services of haberdashery 46.42 Wholesale trade services of clothing and footwear 46.42.1 Wholesale trade services of clothing and footwear 46.42.11 Wholesale trade services of clothing 46.42.12 Wholesale trade services of footwear 46.43 Wholesale trade services of electrical household appliances 46.43.1 Wholesale trade services of electrical household appliances 46.43.11 Wholesale trade services of electrical household appliances, except radio, television and photographic goods 46.43.12 Wholesale trade services of radio, television, video and DVD equipment 46.43.13 Wholesale trade services of records, audio and video tapes, CDs and DVDs (except blank tapes) 46.43.14 Wholesale trade services of photographic and optical goods 46.44 Wholesale trade services of china and glassware and cleaning materials 46.44.1 Wholesale trade services of china and glassware and cleaning materials 46.44.11 Wholesale trade services of glassware, china and pottery 46.44.12 Wholesale trade services of cleaning materials 46.45 Wholesale trade services of perfume and cosmetics 46.45.1 Wholesale trade services of perfume and cosmetics 46.45.10 Wholesale trade services of perfume and cosmetics 46.46 Wholesale trade services of pharmaceutical goods 46.46.1 Wholesale trade services of pharmaceutical goods 46.46.11 Wholesale trade services of basic pharmaceutical products and pharmaceutical preparations 46.46.12 Wholesale trade services of surgical, medical and orthopaedic instruments and devices 46.47 Wholesale trade services of furniture, carpets and lighting equipment 46.47.1 Wholesale trade services of furniture, carpets and lighting equipment 46.47.11 Wholesale trade services of household furniture 46.47.12 Wholesale trade services of lighting equipment 46.47.13 Wholesale trade services of carpets and rugs 46.48 Wholesale trade services of watches and jewellery 46.48.1 Wholesale trade services of watches and jewellery 46.48.10 Wholesale trade services of watches and jewellery 46.49 Wholesale trade services of other household goods 46.49.1 Wholesale trade services of cutlery and domestic metal ware, wickerwork, cork goods and other household articles n.e.c. 46.49.11 Wholesale trade services of cutlery and domestic metal ware 46.49.12 Wholesale trade services of wickerwork, cork goods, cooper's ware and other wooden ware 46.49.19 Wholesale trade services of household articles and equipment n.e.c. 46.49.2 Wholesale trade services of books, magazines and stationery 46.49.21 Wholesale trade services of books 46.49.22 Wholesale trade services of magazines and newspapers 46.49.23 Wholesale trade services of stationery 46.49.3 Wholesale trade services of other consumer goods 46.49.31 Wholesale trade services of musical instruments 46.49.32 Wholesale trade services of games and toys 46.49.33 Wholesale trade services of sports goods (incl. bicycles) 46.49.34 Wholesale trade services of leather goods and travel accessories 46.49.35 Wholesale trade services of stamps and coins 46.49.36 Wholesale trade services of souvenirs and arts 46.49.39 Wholesale trade services of other consumer goods n.e.c. 46.5 Wholesale trade services of information and communication equipment 46.51 Wholesale trade services of computers, computer peripheral equipment and software 46.51.1 Wholesale trade services of computers, computer peripheral equipment and software 46.51.10 Wholesale trade services of computers, computer peripheral equipment and software 46.52 Wholesale trade services of electronic and telecommunications equipment and parts 46.52.1 Wholesale trade services of electronic and telecommunications equipment and parts 46.52.11 Wholesale trade services of telecommunications equipment and parts 46.52.12 Wholesale trade services of electronic equipment and parts 46.52.13 Wholesale trade services of blank audio and video tapes and diskettes, magnetic and optical disks CDs and DVDs 46.6 Wholesale trade services of other machinery, equipment and supplies 46.61 Wholesale trade services of agricultural machinery, equipment and supplies 46.61.1 Wholesale trade services of agricultural machinery, equipment and supplies 46.61.11 Wholesale trade services of agricultural and forestry machinery, equipment and supplies, including tractors 46.61.12 Wholesale trade services of lawn and garden machinery, equipment and supplies 46.62 Wholesale trade services of machine tools 46.62.1 Wholesale trade services of machine tools 46.62.11 Wholesale trade services of machine tools for working wood 46.62.12 Wholesale trade services of machine tools for working metal 46.62.19 Wholesale trade services of machine tools for working other materials 46.63 Wholesale trade services of mining, construction and civil engineering machinery 46.63.1 Wholesale trade services of mining, construction and civil engineering machinery 46.63.10 Wholesale trade services of mining, construction and civil engineering machinery 46.64 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46.64.1 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46.64.10 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46.65 Wholesale trade services of office furniture 46.65.1 Wholesale trade services of office furniture 46.65.10 Wholesale trade services of office furniture 46.66 Wholesale trade services of other office machinery and equipment 46.66.1 Wholesale trade services of other office machinery and equipment 46.66.10 Wholesale trade services of other office machinery and equipment 46.69 Wholesale trade services of other machinery and equipment 46.69.1 Wholesale trade services of other machinery and equipment 46.69.11 Wholesale trade services of transport equipment other than motor vehicles, motorcycles and bicycles 46.69.12 Wholesale trade services of machinery and equipment related supplies 46.69.13 Wholesale trade services of lifting and handling equipment 46.69.14 Wholesale trade services of machinery for the food, beverages and tobacco industry 46.69.15 Wholesale trade services of professional electrical machinery, apparatus and materials 46.69.16 Wholesale trade services of weapons and ammunitions 46.69.19 Wholesale trade services of other general and special-purpose machinery, apparatus and equipment 46.7 Other specialised wholesale trade services 46.71 Wholesale trade services of solid, liquid and gaseous fuels and related products 46.71.1 Wholesale trade services of solid, liquid and gaseous fuels and related products 46.71.11 Wholesale trade services of solid fuels 46.71.12 Wholesale trade services of motor spirit, including aviation spirit 46.71.13 Wholesale trade services of other liquid and gaseous fuels and related products 46.72 Wholesale trade services of metals and metal ores 46.72.1 Wholesale trade services of metals and metal ores 46.72.11 Wholesale trade services of iron ores 46.72.12 Wholesale trade services of non-iron ores 46.72.13 Wholesale trade services of iron and steel in primary forms 46.72.14 Wholesale trade services of non-iron metals in primary forms 46.73 Wholesale trade services of wood, construction materials and sanitary equipment 46.73.1 Wholesale trade services of wood, construction materials and sanitary equipment 46.73.11 Wholesale trade services of wood in the rough 46.73.12 Wholesale trade services of products of primary processing of wood 46.73.13 Wholesale trade services of sanitary equipment 46.73.14 Wholesale trade services of paints, varnishes and lacquers 46.73.15 Wholesale trade services of flat glass 46.73.16 Wholesale trade services of other construction materials 46.73.17 Wholesale trade services of wallpaper 46.73.18 Wholesale trade services of floor coverings (except carpets) 46.74 Wholesale trade services of hardware, plumbing and heating equipment and supplies 46.74.1 Wholesale trade services of hardware, plumbing and heating equipment and supplies 46.74.11 Wholesale trade services of hardware 46.74.12 Wholesale trade services of plumbing and heating equipment and supplies 46.74.13 Wholesale trade services of hand tools 46.75 Wholesale trade services of chemical products 46.75.1 Wholesale trade services of chemical products 46.75.11 Wholesale trade services of fertilisers and agro-chemical products 46.75.12 Wholesale trade services of industrial chemicals 46.76 Wholesale trade services of other intermediate products 46.76.1 Wholesale trade services of other intermediate products 46.76.11 Wholesale trade services of paper and paperboard 46.76.12 Wholesale trade services of textile fibres 46.76.13 Wholesale trade services of plastics and rubber in primary forms 46.76.19 Wholesale trade services of intermediate products, other than agricultural, n.e.c. 46.77 Wholesale trade services of waste and scrap 46.77.1 Wholesale trade services of waste and scrap 46.77.10 Wholesale trade services of waste and scrap 46.9 Non-specialised wholesale trade services 46.90 Non-specialised wholesale trade services 46.90.1 Non-specialised wholesale trade services 46.90.10 Non-specialised wholesale trade services 47 Retail trade services, except of motor vehicles and motorcycles 47.0 Retail trade services, except of motor vehicles and motorcycles 47.00 Retail trade services, except of motor vehicles and motorcycles 47.00.1 Retail trade services of fruit, vegetables, meat, fish, bakery and dairy products and eggs 47.00.11 Retail trade services of fresh fruit and vegetables 47.00.12 Retail trade services of processed fruit and vegetables 47.00.13 Retail trade services of meat 47.00.14 Retail trade services of meat products 47.00.15 Retail trade services of fish, crustaceans and molluscs 47.00.16 Retail trade services of bakery products 47.00.17 Retail trade services of sugar confectionery 47.00.18 Retail trade services of dairy products 47.00.19 Retail trade services of eggs 47.00.2 Retail trade services of other food products, beverages and tobacco 47.00.21 Retail trade services of coffee, tea, cocoa and spices 47.00.22 Retail trade services of edible oils and fats 47.00.23 Retail trade services of homogenised food preparations and dietetic food 47.00.24 Retail trade services of other food products n.e.c. 47.00.25 Retail trade services of alcoholic beverages 47.00.26 Retail trade services of other beverages 47.00.27 Retail trade services of tobacco products 47.00.3 Retail trade services of information and communication equipment 47.00.31 Retail trade services of computers, peripheral units and software 47.00.32 Retail trade services of telecommunications equipment 47.00.33 Retail trade services of audio and video equipment 47.00.4 Retail trade services of construction materials and hardware 47.00.41 Retail trade services of hardware 47.00.42 Retail trade services of paints, varnishes and lacquers 47.00.43 Retail trade services of flat glass 47.00.44 Retail trade services lawn and garden equipment 47.00.45 Retail trade services of plumbing and heating equipment and supplies 47.00.46 Retail trade services of sanitary equipment 47.00.47 Retail trade services of hand tools 47.00.49 Retail trade services of construction materials n.e.c. 47.00.5 Retail trade services of household articles 47.00.51 Retail trade services of textiles 47.00.52 Retail trade services of curtains and net curtains 47.00.53 Retail trade services of wallpaper and floor coverings, carpets and rugs 47.00.54 Retail trade services of electrical household appliances 47.00.55 Retail trade services of furniture 47.00.56 Retail trade services of articles for lighting 47.00.57 Retail trade services of wooden ware, cork goods and wickerwork goods 47.00.58 Retail trade services of musical instruments and music scores 47.00.59 Retail trade services of crockery, glassware, china, pottery, cutlery and non-electrical household appliances, articles and equipment n.e.c. 47.00.6 Retail trade services of cultural and recreational goods 47.00.61 Retail trade services of books 47.00.62 Retail trade services of newspapers and magazines 47.00.63 Retail trade services of stationery 47.00.64 Retail trade services of music and video recordings 47.00.65 Retail trade services of sporting equipment 47.00.66 Retail trade services of camping equipment 47.00.67 Retail trade services of games and toys 47.00.68 Retail trade services of stamps and coins 47.00.69 Retail trade services of souvenirs and arts 47.00.7 Retail trade services of clothing, pharmaceutical and medical goods, toilet articles, flowers, plants, pet animals and pet food 47.00.71 Retail trade services of clothing 47.00.72 Retail trade services of footwear 47.00.73 Retail trade services of leather goods and travel accessories 47.00.74 Retail trade services of pharmaceutical goods 47.00.75 Retail trade services of medical and orthopaedic goods 47.00.76 Retail trade services of cosmetic and toilet articles 47.00.77 Retail trade services of flowers, plants and seeds 47.00.78 Retail trade services of fertilisers and agro-chemical products 47.00.79 Retail trade services of pet animals and pet food 47.00.8 Retail trade services of automotive fuel and other new goods n.e.c. 47.00.81 Retail trade services of automotive fuel 47.00.82 Retail trade services of watches and jewellery 47.00.83 Retail trade services of photographic, optical and precision equipment, services of opticians 47.00.84 Retail trade services of cleaning materials 47.00.85 Retail trade services of household fuel oil, bottled gas, coal and wood 47.00.86 Retail trade services of other non-food consumer products n.e.c. 47.00.87 Retail trade services of agricultural raw materials n.e.c. 47.00.88 Retail trade services of machinery and equipment n.e.c. 47.00.89 Retail trade services of non-food non-consumer products n.e.c. 47.00.9 Retail trade services of second-hand goods 47.00.91 Retail trade services of antiques 47.00.92 Retail trade services of second-hand books 47.00.99 Retail trade services of other second-hand goods H TRANSPORTATION AND STORAGE SERVICES 49 Land transport services and transport services via pipelines 49.1 Passenger rail transport services, interurban 49.10 Passenger rail transport services, interurban 49.10.1 Passenger rail transport services, interurban 49.10.11 Passenger rail transport services for sightseeing 49.10.19 Other passenger rail transport services, interurban 49.2 Freight rail transport services 49.20 Freight rail transport services 49.20.1 Freight rail transport services 49.20.11 Railway transport services of freight by refrigerator cars 49.20.12 Railway transport services of freight by tanker cars, petroleum products 49.20.13 Railway transport services of freight by tanker cars, bulk liquids and gases 49.20.14 Railway transport services of intermodal containers 49.20.15 Railway transport services of letters and parcels 49.20.16 Railway transport services of dry bulk goods 49.20.19 Other railway transport services of freight 49.3 Other passenger land transport services 49.31 Urban and suburban passenger land transport services 49.31.1 Urban and suburban railway transport services of passengers 49.31.10 Urban and suburban railway transport services of passengers 49.31.2 Other urban and suburban passenger land transport services 49.31.21 Urban and suburban scheduled road transport services of passengers 49.31.22 Mixed mode urban and suburban scheduled transport services of passengers 49.32 Taxi operation services 49.32.1 Taxi operation services 49.32.11 Taxi services 49.32.12 Rental services of passenger cars with driver 49.39 Other passenger land transport services n.e.c. 49.39.1 Interurban and special-purpose scheduled passenger land transport services 49.39.11 Interurban scheduled road transport services of passengers 49.39.12 Interurban special-purpose scheduled road transport services of passengers 49.39.13 Other special-purpose scheduled road transport services of passengers 49.39.2 Passenger transport services by funiculars, teleferics and ski-lifts 49.39.20 Passenger transport services by funiculars, teleferics and ski-lifts 49.39.3 Non-scheduled passenger land transport services 49.39.31 Rental services of buses and coaches with driver 49.39.32 Road transport services of passengers for sightseeing 49.39.33 Non-scheduled local bus and coach charter services 49.39.34 Non-scheduled long distance bus and coach charter services 49.39.35 Road transport services of passengers by man- or animal-drawn vehicles 49.39.39 Passenger land transport services n.e.c. 49.4 Freight transport services by road and removal services 49.41 Freight transport services by road 49.41.1 Freight transport services by road 49.41.11 Road transport services of freight by refrigerator vehicles 49.41.12 Road transport services of freight by tank trucks or semi-trailers, petroleum products 49.41.13 Road transport services of freight by tank trucks or semi-trailers, other bulk liquids or gases 49.41.14 Road transport services of intermodal containers 49.41.15 Road transport services of dry bulk goods 49.41.16 Road transport services of live animals 49.41.17 Road transport services of freight by man- or animal-drawn vehicles 49.41.18 Road transport services of letters and parcels 49.41.19 Other road transport services of freight 49.41.2 Rental services of trucks with operator 49.41.20 Rental services of trucks with operator 49.42 Removal services 49.42.1 Removal services 49.42.11 Removal services for households 49.42.19 Other removal services 49.5 Transport services via pipeline 49.50 Transport services via pipeline 49.50.1 Transport services via pipeline 49.50.11 Transport services via pipeline of crude or refined petroleum and petroleum products 49.50.12 Transport services via pipeline of natural gas 49.50.19 Transport services via pipeline of other goods 50 Water transport services 50.1 Sea and coastal passenger water transport services 50.10 Sea and coastal passenger water transport services 50.10.1 Sea and coastal passenger water transport services 50.10.11 Sea and coastal passenger water transport services by ferries 50.10.12 Sea and coastal passenger water transport services on cruise ships 50.10.19 Other sea and coastal passenger water transport services 50.10.2 Rental services of sea and coastal water vessels for passengers with operator 50.10.20 Rental services of sea and coastal water vessels for passengers with operator 50.2 Sea and coastal freight water transport services 50.20 Sea and coastal freight water transport services 50.20.1 Sea and coastal freight water transport services 50.20.11 Sea and coastal water transport services of frozen or refrigerated goods by refrigerator vessels 50.20.12 Sea and coastal water transport services of crude oil by tankers 50.20.13 Sea and coastal water transport services of other bulk liquids or gases by tankers 50.20.14 Sea and coastal water transport services of intermodal containers by container ships 50.20.15 Sea and coastal water transport services of dry bulk good 50.20.19 Other sea and coastal freight water transport services 50.20.2 Rental services of sea and coastal water vessels for freight with operator; towing and pushing services 50.20.21 Rental services of sea and coastal water vessels for freight with operator 50.20.22 Towing and pushing services on sea and coastal waters 50.3 Inland passenger water transport services 50.30 Inland passenger water transport services 50.30.1 Inland passenger water transport services 50.30.11 Inland passenger water transport services by ferries 50.30.12 Inland passenger water transport services on cruises 50.30.13 Sightseeing and excursion boat services 50.30.19 Other inland passenger water transport services 50.30.2 Rental services of inland water vessels for passengers with operator 50.30.20 Rental services of inland water vessels for passengers with operator 50.4 Inland freight water transport services 50.40 Inland freight water transport services 50.40.1 Inland freight water transport services 50.40.11 Inland water transport services of frozen and refrigerated goods by refrigerator vessels 50.40.12 Inland water transport services of crude oil by tankers 50.40.13 Inland water transport services of other bulk liquids and gases by tankers 50.40.14 Inland water transport services of intermodal containers by container ships 50.40.19 Other inland freight water transport services 50.40.2 Rental services of inland water vessels for freight with operator; towing and pushing services 50.40.21 Rental services of inland water vessels for freight with operator 50.40.22 Towing and pushing services on inland waters 51 Air transport services 51.1 Passenger air transport services 51.10 Passenger air transport services 51.10.1 Passenger air transport services 51.10.11 Domestic scheduled air transport services of passengers 51.10.12 Domestic non-scheduled air transport services of passengers, except for sightseeing 51.10.13 International scheduled air transport services of passengers 51.10.14 International non-scheduled air transport services of passengers 51.10.15 Non-scheduled passenger air transport services for sightseeing 51.10.2 Rental services of passenger air transport equipment with operator 51.10.20 Rental services of passenger air transport equipment with operator 51.2 Freight air transport and space transport services 51.21 Freight air transport services 51.21.1 Freight air transport services 51.21.11 Scheduled air transport services of intermodal containers 51.21.12 Air transport services of letters and parcels 51.21.13 Scheduled air transport services of other freight 51.21.14 Non-scheduled air transport services of other freight 51.21.2 Rental services of freight air transport equipment with operator 51.21.20 Rental services of freight air transport equipment with operator 51.22 Space transport services 51.22.1 Space transport services 51.22.11 Space transport services of passengers 51.22.12 Space transport services of freight 52 Warehousing and support services for transportation 52.1 Warehousing and storage services 52.10 Warehousing and storage services 52.10.1 Warehousing and storage services 52.10.11 Refrigerated storage services 52.10.12 Bulk liquid or gas storage services 52.10.13 Grain storage services 52.10.19 Other warehousing and storage services 52.2 Support services for transportation 52.21 Services incidental to land transportation 52.21.1 Services incidental to railway transportation 52.21.11 Railway pushing or towing services 52.21.19 Other services incidental to railway transportation 52.21.2 Services incidental to road transportation 52.21.21 Bus station services 52.21.22 Highway operation services 52.21.23 Bridges and tunnel operation services 52.21.24 Parking lot services 52.21.25 Towing services for private and commercial vehicles 52.21.29 Other services incidental to road transportation 52.21.3 Services incidental to transportation via pipelines 52.21.30 Services incidental to transportation via pipelines 52.22 Services incidental to water transportation 52.22.1 Services incidental to water transportation 52.22.11 Port and waterway operation services (except cargo handling) on sea and coastal waters 52.22.12 Inland waterway operation services (except cargo handling) 52.22.13 Pilotage and berthing services on sea and coastal waters 52.22.14 Pilotage and berthing services on inland waters 52.22.15 Vessel salvage and refloating services on sea and coastal waters 52.22.16 Vessel salvage and refloating services in inland waters 52.22.19 Other services incidental to water transportation 52.23 Services incidental to air transportation 52.23.1 Airport operation services (excluding cargo handling), air traffic control services and other services incidental to air transportation 52.23.11 Airport operation services, excluding cargo handling 52.23.12 Air traffic control services 52.23.19 Other service activities incidental to air transportation 52.23.2 Services incidental to space transportation 52.23.20 Services incidental to space transportation 52.24 Cargo handling services 52.24.1 Cargo handling services 52.24.11 Container handling services at ports 52.24.12 Other container handling services 52.24.13 Other cargo handling services at ports 52.24.19 Other cargo handling services 52.29 Other transportation support services 52.29.1 Freight transport agency services 52.29.11 Ship-broker services 52.29.12 Other freight brokerage services 52.29.19 Other freight transport agency services 52.29.2 Other transportation support services n.e.c. 52.29.20 Other transportation support services n.e.c. 53 Postal and courier services 53.1 Postal services under universal service obligation 53.10 Postal services under universal service obligation 53.10.1 Postal services under universal service obligation 53.10.11 Postal services under universal service obligation related to newspapers and periodicals 53.10.12 Postal services under universal service obligation related to letters 53.10.13 Postal services under universal service obligation related to parcels 53.10.14 Post office counter services 53.10.19 Other postal services under universal service obligation 53.2 Other postal and courier services 53.20 Other postal and courier services 53.20.1 Other postal and courier services 53.20.11 Multi-modal courier services 53.20.12 Food home delivery services 53.20.19 Other postal and courier services n.e.c. I ACCOMMODATION AND FOOD SERVICES 55 Accommodation services 55.1 Hotel and similar accommodation services 55.10 Hotel and similar accommodation services 55.10.1 Room or unit accommodation services for visitors, with daily housekeeping (except time-share) 55.10.10 Room or unit accommodation services for visitors, with daily housekeeping (except time-share) 55.2 Holiday and other short stay accommodation services 55.20 Holiday and other short stay accommodation services 55.20.1 Holiday and other short stay accommodation services 55.20.11 Room or unit accommodation services for visitors in youth hostels and holiday cabins 55.20.12 Room or unit accommodation services for visitors in time-share properties 55.20.19 Other room or unit accommodation services for visitors, without daily housekeeping 55.3 Camping ground, recreational and vacation camp services 55.30 Camping ground, recreational and vacation camp services 55.30.1 Camping ground, recreational and vacation camp services 55.30.11 Camping ground services 55.30.12 Recreational and vacation camp services 55.9 Other accommodation services 55.90 Other accommodation services 55.90.1 Other accommodation services 55.90.11 Room or unit accommodation services for students in student residences and school dormitories 55.90.12 Room or unit accommodation services for workers in workers hostels or camps 55.90.13 Sleeping car and similar services in other transport media 55.90.19 Other accommodation services n.e.c. 56 Food and beverage serving services 56.1 Restaurant and mobile food serving services 56.10 Restaurant and mobile food serving services 56.10.1 Restaurant and mobile food serving services 56.10.11 Meal serving services with full restaurant service 56.10.12 Meal serving services in railway dining cars and on ships 56.10.13 Meal serving services in self-service establishments 56.10.19 Other meal serving services 56.2 Event catering services and other food serving services 56.21 Event catering services 56.21.1 Event catering services 56.21.11 Event catering services for private households 56.21.19 Other event catering services 56.29 Other food serving services 56.29.1 Contract food services 56.29.11 Contract food services for transportation operators 56.29.19 Other contract food services 56.29.2 Canteen services 56.29.20 Canteen services 56.3 Beverage serving services 56.30 Beverage serving services 56.30.1 Beverage serving services 56.30.10 Beverage serving services J INFORMATION AND COMMUNICATION SERVICES 58 Publishing services 58.1 Publishing services of books, periodicals and other publishing services 58.11 Book publishing services 58.11.1 Printed books 58.11.11 Printed educational textbooks 58.11.12 Printed professional, technical and scholarly books 58.11.13 Printed children books 58.11.14 Printed dictionaries and encyclopaedias 58.11.15 Printed atlases and other books with maps 58.11.16 Printed maps and hydrographic or similar charts, other than in book form 58.11.19 Other printed books, brochures, leaflets and the like 58.11.2 Books on disk, tape or other physical media 58.11.20 Books on disk, tape or other physical media 58.11.3 On-line books 58.11.30 On-line books 58.11.4 Advertising space in books 58.11.41 Advertising space in books, printed 58.11.42 Advertising space in books, electronic 58.11.5 Publishing of books on a fee or contract basis 58.11.50 Publishing of books on a fee or contract basis 58.11.6 Licensing services for books 58.11.60 Licensing services for books 58.12 Publishing services of directories and mailing lists 58.12.1 Directories and mailing lists printed or on physical media 58.12.10 Directories and mailing lists printed or on physical media 58.12.2 On-line directories and mailing lists 58.12.20 On-line directories and mailing lists 58.12.3 Licensing services for the right to use directories and mailing lists 58.12.30 Licensing services for the right to use directories and mailing lists 58.12.4 Sale of advertising space in directories and mailing lists 58.12.40 Sale of advertising space in directories and mailing lists 58.13 Publishing services of newspapers 58.13.1 Printed newspapers 58.13.10 Printed newspapers 58.13.2 On-line newspapers 58.13.20 On-line newspapers 58.13.3 Advertising space in newspapers 58.13.31 Advertising space in newspapers, printed 58.13.32 Advertising space in newspapers, electronic 58.14 Publishing services of journals and periodicals 58.14.1 Printed journals and periodicals 58.14.11 Printed general interest journals and periodicals 58.14.12 Printed business, professional and academic journals and periodicals 58.14.19 Other printed journals and periodicals 58.14.2 On-line journals and periodicals 58.14.20 On-line journals and periodicals 58.14.3 Advertising space in journals and periodicals 58.14.31 Advertising space in journals and periodicals, printed 58.14.32 Advertising space in journals and periodicals, electronic 58.14.4 Licensing services for journals and periodicals 58.14.40 Licensing services for journals and periodicals 58.19 Other publishing services 58.19.1 Other printed matter publishing services 58.19.11 Printed postcards, cards bearing greetings and the like 58.19.12 Printed pictures, designs and photographs 58.19.13 Printed transfers (decalcomanias), calendars 58.19.14 Printed unused postage, revenue or similar stamps; stamp-impressed paper; cheque forms; banknotes, stock, share or bond certificates and similar documents of title 58.19.15 Printed trade advertising material, commercial catalogues and the like 58.19.19 Other printed matter 58.19.2 Other on-line content 58.19.21 On-line adult content 58.19.29 Other on-line content n.e.c. 58.19.3 Licensing services for other printed matter 58.19.30 Licensing services for other printed matter 58.2 Software publishing services 58.21 Publishing services of computer games 58.21.1 Computer games, packaged 58.21.10 Computer games, packaged 58.21.2 Computer games downloads 58.21.20 Computer games downloads 58.21.3 On-line games 58.21.30 On-line games 58.21.4 Licensing services for the right to use computer games 58.21.40 Licensing services for the right to use computer games 58.29 Other software publishing services 58.29.1 Systems software, packaged 58.29.11 Operating systems, packaged 58.29.12 Network software, packaged 58.29.13 Database management software, packaged 58.29.14 Development tools and programming languages software, packaged 58.29.2 Application software, packaged 58.29.21 General business productivity and home use applications, packaged 58.29.29 Other application software, packaged 58.29.3 Software downloads 58.29.31 System software downloads 58.29.32 Application software downloads 58.29.4 On-line software 58.29.40 On-line software 58.29.5 Licensing services for the right to use computer software 58.29.50 Licensing services for the right to use computer software 59 Motion picture, video and television programme production services, sound recording and music publishing 59.1 Motion picture, video and television programme services 59.11 Motion picture, video and television programme production services 59.11.1 Production services of motion picture, video and television programmes 59.11.11 Motion picture production services 59.11.12 Promotional or advertisement motion picture and video production services 59.11.13 Other television programme production services 59.11.2 Motion picture, video and television programme products 59.11.21 Motion picture, video and television programme originals 59.11.22 Cinematographic film 59.11.23 Films and other video content on disk, tape or other physical media 59.11.24 Films and other video downloads 59.11.25 Streamed video content 59.11.3 Sale of advertising space or time in motion picture, video and television products 59.11.30 Sale of advertising space or time in motion picture, video and television products 59.12 Motion picture, video and television programme post-production services 59.12.1 Motion picture, video and television programme post-production services 59.12.11 Audiovisual editing services 59.12.12 Transfers and duplication of masters services 59.12.13 Colour correction and digital restoration services 59.12.14 Visual effects services 59.12.15 Animation services 59.12.16 Captioning, titling and subtitling services 59.12.17 Sound editing and design services 59.12.19 Other motion picture, video and television programme post-production services 59.13 Motion picture, video and television programme distribution services 59.13.1 Motion picture, video and television programme licensing and distribution services 59.13.11 Licensing services for film rights and their revenues 59.13.12 Other motion picture, video and television programme distribution services 59.14 Motion picture projection services 59.14.1 Motion picture projection services 59.14.10 Motion picture projection services 59.2 Sound recording and music publishing services 59.20 Sound recording and music publishing services 59.20.1 Sound recording and live recording services; sound recording originals 59.20.11 Sound recording services 59.20.12 Live recording services 59.20.13 Sound recording originals 59.20.2 Radio programme production services; radio programme originals 59.20.21 Radio programme production services 59.20.22 Radio programme originals 59.20.3 Music publishing services 59.20.31 Printed music 59.20.32 Electronic scores 59.20.33 Musical audio disks, tapes or other physical media 59.20.34 Other audio disks and tapes 59.20.35 Music downloads 59.20.36 Streamed audio content 59.20.4 Licensing services for the right to use acoustic originals 59.20.40 Licensing services for the right to use acoustic originals 60 Programming and broadcasting services 60.1 Radio broadcasting services 60.10 Radio broadcasting services 60.10.1 Radio broadcasting services; broadcast originals 60.10.11 Radio programming and broadcasting services 60.10.12 Radio broadcasting originals 60.10.2 Radio channel programmes 60.10.20 Radio channel programmes 60.10.3 Radio advertising time 60.10.30 Radio advertising time 60.2 Television programming and broadcasting services; broadcasting originals 60.20 Television programming and broadcasting services; broadcasting originals 60.20.1 Television programming and broadcasting services 60.20.11 Linear television programming and broadcasting services 60.20.12 On-line video-on-demand services 60.20.13 Other video-on-demand services 60.20.2 Television broadcasting originals 60.20.20 Television broadcasting originals 60.20.3 Television advertising time 60.20.30 Television advertising time 61 Telecommunications services 61.1 Wired telecommunications services 61.10 Wired telecommunications services 61.10.1 Data and message transmitting services 61.10.11 Fixed telephony services  access and use 61.10.12 Fixed telephony services  calling features 61.10.13 Private network services for wired telecommunications systems 61.10.2 Carrier services for wired telecommunications 61.10.20 Carrier services for wired telecommunications 61.10.3 Data transmission services over wired telecommunications networks 61.10.30 Data transmission services over wired telecommunications networks 61.10.4 Wired internet telecommunications services 61.10.41 Internet backbone services 61.10.42 Narrow-band internet access services over wired networks 61.10.43 Broad-band internet access services over wired networks 61.10.49 Other wired internet telecommunications services 61.10.5 Home programme distribution services over wired infrastructure 61.10.51 Home programme distribution services over wired infrastructure, basic programming package 61.10.52 Home programme distribution services over wired infrastructure, discretionary programming package 61.10.53 Home programme distribution services over wired infrastructure, pay-per-view 61.2 Wireless telecommunications services 61.20 Wireless telecommunications services 61.20.1 Mobile telecommunications services and private network services for wireless telecommunications systems 61.20.11 Private network services for wireless telecommunications systems 61.20.12 Mobile voice services 61.20.13 Mobile text services 61.20.14 Mobile data services, except text services 61.20.2 Carrier services for wireless telecommunications 61.20.20 Carrier services for wireless telecommunications 61.20.3 Data transmission services over wireless telecommunications networks 61.20.30 Data transmission services over wireless telecommunications networks 61.20.4 Wireless internet telecommunications services 61.20.41 Narrow-band internet access services over wireless networks 61.20.42 Broad-band internet access services over wireless networks 61.20.49 Other wireless internet telecommunications services 61.20.5 Home programme distribution services over wireless networks 61.20.50 Home programme distribution services over wireless networks 61.3 Satellite telecommunications services 61.30 Satellite telecommunications services 61.30.1 Satellite telecommunications services, except home programme distribution services via satellite 61.30.10 Satellite telecommunications services, except home programme distribution services via satellite 61.30.2 Home programme distribution services via satellite 61.30.20 Home programme distribution services via satellite 61.9 Other telecommunications services 61.90 Other telecommunications services 61.90.1 Other telecommunications services 61.90.10 Other telecommunications services 62 Computer programming, consultancy and related services 62.0 Computer programming, consultancy and related services 62.01 Computer programming services 62.01.1 IT design and development services 62.01.11 IT design and development services for applications 62.01.12 IT design and development services for networks and systems 62.01.2 Software originals 62.01.21 Computer games software originals 62.01.29 Other software originals 62.02 Computer consultancy services 62.02.1 Hardware consultancy services 62.02.10 Hardware consultancy services 62.02.2 Systems and software consultancy services 62.02.20 Systems and software consultancy services 62.02.3 IT technical support services 62.02.30 IT technical support services 62.03 Computer facilities management services 62.03.1 Computer facilities management services 62.03.11 Network management services 62.03.12 Computer systems management services 62.09 Other information technology and computer services 62.09.1 Installation services of computers and peripheral equipment 62.09.10 Installation services of computers and peripheral equipment 62.09.2 Other information technology and computer services n.e.c. 62.09.20 Other information technology and computer services n.e.c. 63 Information services 63.1 Data processing, hosting and related services; web portals 63.11 Data processing, hosting and related services 63.11.1 Data processing, hosting, application services and other IT infrastructure provisioning services 63.11.11 Data processing services 63.11.12 Web hosting services 63.11.13 Application service provisioning 63.11.19 Other hosting and IT infrastructure provisioning services 63.11.2 Advertising space or time in internet 63.11.20 Advertising space or time in internet 63.12 Web portal services 63.12.1 Web portal content 63.12.10 Web portal content 63.12.2 Internet advertising space in web portals 63.12.20 Internet advertising space in web portals 63.9 Other information services 63.91 News agency services 63.91.1 News agency services 63.91.11 News agency services to newspapers and periodicals 63.91.12 News agency services to audiovisual media 63.99 Other information services n.e.c. 63.99.1 Information services n.e.c. 63.99.10 Information services n.e.c. 63.99.2 Original compilations of facts/information 63.99.20 Original compilations of facts/information K FINANCIAL AND INSURANCE SERVICES 64 Financial services, except insurance and pension funding 64.1 Monetary intermediation services 64.11 Central banking services 64.11.1 Central banking services 64.11.10 Central banking services 64.19 Other monetary intermediation services 64.19.1 Deposit services 64.19.11 Deposit services to corporate and institutional depositors 64.19.12 Deposit services to other depositors 64.19.2 Credit granting services by monetary institutions 64.19.21 Inter-industry credit granting services by monetary institutions 64.19.22 Consumer credit granting services by monetary institutions 64.19.23 Residential mortgage credit granting services by monetary institutions 64.19.24 Non-residential mortgage credit granting services by monetary institutions 64.19.25 Commercial non-mortgage credit granting services by monetary institutions 64.19.26 Credit card services by monetary institutions 64.19.29 Other credit granting services by monetary institutions 64.19.3 Other monetary intermediation services n.e.c. 64.19.30 Other monetary intermediation services n.e.c. 64.2 Services of holding companies 64.20 Services of holding companies 64.20.1 Services of holding companies 64.20.10 Services of holding companies 64.3 Services of trusts, funds and similar financial entities 64.30 Services of trusts, funds and similar financial entities 64.30.1 Services of trusts, funds and similar financial entities 64.30.10 Services of trusts, funds and similar financial entities 64.9 Other financial services, except insurance and pension funding 64.91 Financial leasing services 64.91.1 Financial leasing services 64.91.10 Financial leasing services 64.92 Other credit granting services 64.92.1 Other credit granting services, other than by monetary institutions 64.92.11 Inter-industry credit granting services, other than by monetary institutions 64.92.12 Consumer credit granting services, other than by monetary institutions 64.92.13 Residential mortgage credit granting services, other than by monetary institutions 64.92.14 Non-residential mortgage credit granting services, other than by monetary institutions 64.92.15 Commercial non-mortgage credit granting services, other than by monetary institutions 64.92.16 Credit card services, other than by monetary institutions 64.92.19 Other credit granting services, other than by monetary institutions, n.e.c. 64.99 Other financial services, except insurance and pension funding, n.e.c. 64.99.1 Other financial services, except insurance and pension funding, n.e.c. 64.99.11 Investment banking services 64.99.19 Financial services, except insurance and pension funding, n.e.c. 65 Insurance, reinsurance and pension funding services, except compulsory social security 65.1 Insurance services 65.11 Life insurance services 65.11.1 Life insurance services 65.11.10 Life insurance services 65.12 Non-life insurance services 65.12.1 Accident and health insurance services 65.12.11 Accident insurance services 65.12.12 Health insurance services 65.12.2 Motor vehicle insurance services 65.12.21 Motor vehicle insurance services, third party liability 65.12.29 Other motor vehicle insurance services 65.12.3 Marine, aviation and other transport insurance services 65.12.31 Railway rolling stock insurance services 65.12.32 Aircraft liability insurance services 65.12.33 Other aircraft insurance services 65.12.34 Ships liability insurance services 65.12.35 Other ships insurance services 65.12.36 Freight insurance services 65.12.4 Fire and other damage to property insurance services 65.12.41 Fire damage to property insurance services 65.12.49 Other damage to property insurance services 65.12.5 General liability insurance services 65.12.50 General liability insurance services 65.12.6 Credit and suretyship insurance services 65.12.61 Credit insurance services 65.12.62 Suretyship insurance services 65.12.7 Travelling and assistance, legal expenses and miscellaneous financial loss insurance services 65.12.71 Travelling and assistance insurance services 65.12.72 Legal expenses insurance services 65.12.73 Miscellaneous financial loss insurance services 65.12.9 Other non-life insurance services 65.12.90 Other non-life insurance services 65.2 Reinsurance services 65.20 Reinsurance services 65.20.1 Life, accident and health reinsurance services 65.20.11 Life reinsurance services 65.20.12 Accident reinsurance services 65.20.13 Health reinsurance services 65.20.2 Transport and property reinsurance services 65.20.21 Motor vehicle reinsurance services, third party liability 65.20.22 Other motor vehicle reinsurance services 65.20.23 Marine, aviation and other transport reinsurance services 65.20.24 Freight reinsurance services 65.20.25 Fire and other damage to property reinsurance services 65.20.3 General liability and credit and surety reinsurance services 65.20.31 General liability reinsurance services 65.20.32 Credit and surety reinsurance services 65.20.4 Legal expenses and miscellaneous financial loss reinsurance services 65.20.41 Legal expenses reinsurance services 65.20.42 Miscellaneous financial loss reinsurance services 65.20.5 Reinsurance services related to pension funding 65.20.50 Reinsurance services related to pension funding 65.20.6 Other non-life reinsurance services 65.20.60 Other non-life reinsurance services 65.3 Pension funding services 65.30 Pension funding services 65.30.1 Pension funding services 65.30.11 Individual pension funding services 65.30.12 Group pension funding services 66 Services auxiliary to financial services and insurance services 66.1 Services auxiliary to financial services, except insurance and pension funding 66.11 Services related to the administration of financial markets 66.11.1 Services related to the administration of financial markets 66.11.11 Financial market operational services 66.11.12 Financial market regulatory services 66.11.19 Other services related to the administration of financial markets 66.12 Security and commodity contracts brokerage services 66.12.1 Security and commodity contracts brokerage services 66.12.11 Securities brokerage services 66.12.12 Commodity brokerage services 66.12.13 Foreign exchange services 66.19 Other services auxiliary to financial services, except insurance and pension funding 66.19.1 Processing and clearing services of securities transactions 66.19.10 Processing and clearing services of securities transactions 66.19.2 Auxiliary services related to investment banking 66.19.21 Mergers and acquisition services 66.19.22 Corporate finance and venture capital services 66.19.29 Other auxiliary services related to investment banking 66.19.3 Trust and custody services 66.19.31 Trust services 66.19.32 Custody services 66.19.9 Other services auxiliary to financial services, except insurance and pension funding, n.e.c. 66.19.91 Financial consultancy services 66.19.92 Financial transactions processing and clearinghouse services 66.19.99 Other services auxiliary to financial services n.e.c., except insurance and pension funding 66.2 Services auxiliary to insurance and pension funding 66.21 Risk and damage evaluation services 66.21.1 Risk and damage evaluation services 66.21.10 Risk and damage evaluation services 66.22 Services of insurance agents and brokers 66.22.1 Services of insurance agents and brokers 66.22.10 Services of insurance agents and brokers 66.29 Other services auxiliary to insurance and pension funding 66.29.1 Other services auxiliary to insurance and pension funding 66.29.11 Actuarial services 66.29.19 Other services auxiliary to insurance and pension funding n.e.c. 66.3 Fund management services 66.30 Fund management services 66.30.1 Fund management services 66.30.11 Portfolio management services, except pension funds 66.30.12 Pension fund management services L REAL ESTATE SERVICES 68 Real estate services 68.1 Buying and selling services of own real estate 68.10 Buying and selling services of own real estate 68.10.1 Buying and selling services of own real estate 68.10.11 Residential buildings and associated land sales or purchases services 68.10.12 Time-share properties sales or purchases services 68.10.13 Residential vacant land sales or purchases services 68.10.14 Non-residential buildings and associated land sales or purchases services 68.10.15 Non-residential vacant land sales or purchases services 68.2 Rental and operating services of own or leased real estate 68.20 Rental and operating services of own or leased real estate 68.20.1 Rental and operating services of own or leased real estate 68.20.11 Rental and operating services of own or leased residential real estate 68.20.12 Rental and operating services of own or leased non-residential real estate 68.3 Real estate services on a fee or contract basis 68.31 Real estate agency services on a fee or contract basis 68.31.1 Real estate agency services on a fee or contract basis 68.31.11 Residential buildings and associated land sale services on a fee or contract basis, except of time-share ownership properties 68.31.12 Time-share properties sale services on a fee or contract basis 68.31.13 Residential vacant land sale services on a fee or contract basis 68.31.14 Non-residential buildings and associated land sale services on a fee or contract basis 68.31.15 Non-residential vacant land sale services on a fee or contract basis 68.31.16 Real estate appraisal services on a fee or contract basis 68.32 Management services of real estate on a fee or contract basis 68.32.1 Management services of real estate on a fee or contract basis 68.32.11 Residential property management services on a fee or contract basis, except of time-share ownership properties 68.32.12 Time-share property management services on a fee or contract basis 68.32.13 Non-residential property management services on a fee or contract basis M PROFESSIONAL, SCIENTIFIC AND TECHNICAL SERVICES 69 Legal and accounting services 69.1 Legal services 69.10 Legal services 69.10.1 Legal services 69.10.11 Legal advisory and representation services concerning criminal law 69.10.12 Legal advisory and representation services in judicial procedures concerning business and commercial law 69.10.13 Legal advisory and representation services in judicial procedures concerning labour law 69.10.14 Legal advisory and representation services in judicial procedures concerning civil law 69.10.15 Legal services concerning patents, copyrights and other intellectual property rights 69.10.16 Notarial services 69.10.17 Arbitration and conciliation services 69.10.18 Auction legal services 69.10.19 Other legal services 69.2 Accounting, bookkeeping and auditing services; tax consulting services 69.20 Accounting, bookkeeping and auditing services; tax consulting services 69.20.1 Financial auditing services 69.20.10 Financial auditing services 69.20.2 Accounting services 69.20.21 Accounting review services 69.20.22 Compilation services of financial statements 69.20.23 Bookkeeping services 69.20.24 Payroll services 69.20.29 Other accounting services 69.20.3 Tax consulting services 69.20.31 Corporate tax consulting and preparation services 69.20.32 Individual tax preparation and planning services 69.20.4 Insolvency and receivership services 69.20.40 Insolvency and receivership services 70 Services of head offices; management consulting services 70.1 Services of head offices 70.10 Services of head offices 70.10.1 Services of head offices 70.10.10 Services of head offices 70.2 Management consulting services 70.21 Public relations and communication services 70.21.1 Public relations and communication services 70.21.10 Public relations and communication services 70.22 Business and other management consulting services 70.22.1 Business management consulting services 70.22.11 Strategic management consulting services 70.22.12 Financial management consulting services (except corporate tax) 70.22.13 Marketing management consulting services 70.22.14 Human resources management consulting services 70.22.15 Production management consulting services 70.22.16 Supply chain and other management consulting services 70.22.17 Business process management services 70.22.2 Other project management services, except construction project management services 70.22.20 Other project management services, except construction project management services 70.22.3 Other business consulting services 70.22.30 Other business consulting services 71 Architectural and engineering services; technical testing and analysis services 71.1 Architectural and engineering services and related technical consulting services 71.11 Architectural services 71.11.1 Plans and drawings for architectural purposes 71.11.10 Plans and drawings for architectural purposes 71.11.2 Architectural services for buildings 71.11.21 Architectural services for residential building projects 71.11.22 Architectural services for non-residential building projects 71.11.23 Historical restoration architectural services 71.11.24 Building project architectural advisory services 71.11.3 Urban and land planning services 71.11.31 Urban planning services 71.11.32 Rural land planning services 71.11.33 Project site master planning services 71.11.4 Landscape architectural services and architectural advisory services 71.11.41 Landscape architectural services 71.11.42 Landscape architectural advisory services 71.12 Engineering services and related technical consulting services 71.12.1 Engineering services 71.12.11 Engineering advisory services 71.12.12 Engineering services for building projects 71.12.13 Engineering services for power projects 71.12.14 Engineering services for transportation projects 71.12.15 Engineering services for waste management projects (hazardous and non-hazardous) 71.12.16 Engineering services for water, sewerage and drainage projects 71.12.17 Engineering services for industrial and manufacturing projects 71.12.18 Engineering services for telecommunications and broadcasting projects 71.12.19 Engineering services for other projects 71.12.2 Project management services for construction projects 71.12.20 Project management services for construction projects 71.12.3 Geological, geophysical and related prospecting and consulting services 71.12.31 Geological and geophysical consulting services 71.12.32 Geophysical services 71.12.33 Mineral exploration and evaluation services 71.12.34 Surface surveying services 71.12.35 Map-making services 71.2 Technical testing and analysis services 71.20 Technical testing and analysis services 71.20.1 Technical testing and analysis services 71.20.11 Composition and purity testing and analysis services 71.20.12 Testing and analysis services of physical properties 71.20.13 Testing and analysis services of integrated mechanical and electrical systems 71.20.14 Technical inspection services of road transport vehicles 71.20.19 Other technical testing and analysis services 72 Scientific research and development services 72.0 Interdisciplinary research and experimental development services 72.00 Interdisciplinary research and experimental development services 72.00.1 Interdisciplinary research and experimental development services, except originals 72.00.11 Interdisciplinary basic research services 72.00.12 Interdisciplinary applied research services 72.00.13 Interdisciplinary experimental development services 72.00.2 Interdisciplinary research and development originals 72.00.20 Interdisciplinary research and development originals 72.1 Research and experimental development services in natural sciences and engineering 72.11 Research and experimental development services in biotechnology 72.11.1 Research and experimental development services in health biotechnology 72.11.11 Basic research services in health biotechnology 72.11.12 Applied research services in health biotechnology 72.11.13 Experimental development services in health biotechnology 72.11.2 Research and experimental development services in environmental and industrial biotechnology 72.11.21 Basic research services in environmental and industrial biotechnology 72.11.22 Applied research services in environmental and industrial biotechnology 72.11.23 Experimental development services in environmental and industrial biotechnology 72.11.3 Research and experimental development services in agricultural biotechnology 72.11.31 Basic research services in agricultural biotechnology 72.11.32 Applied research services in agricultural biotechnology 72.11.33 Experimental development services in agricultural biotechnology 72.11.4 Research and development originals in biotechnology 72.11.40 Research and development originals in biotechnology 72.19 Research and experimental development services in other natural sciences and engineering 72.19.1 Research and experimental development services in physical sciences 72.19.11 Basic research services in physical sciences 72.19.12 Applied research services in physical sciences 72.19.13 Experimental development services in physical sciences 72.19.2 Research and experimental development services in chemistry and biology 72.19.21 Basic research services in chemistry and biology 72.19.22 Applied research services in chemistry and biology 72.19.23 Experimental development services in chemistry and biology 72.19.3 Research and experimental development services in engineering and technology, except biotechnology 72.19.31 Basic research services in engineering and technology, except biotechnology 72.19.32 Applied research services in engineering and technology, except biotechnology 72.19.33 Experimental development services in engineering and technology, except biotechnology 72.19.4 Research and experimental development services in medical sciences and pharmacy 72.19.41 Basic research services in medical sciences and pharmacy 72.19.42 Applied research services in medical sciences and pharmacy 72.19.43 Experimental development services in medical sciences and pharmacy 72.19.5 Research and experimental development services in agricultural sciences 72.19.51 Basic research services in agricultural sciences 72.19.52 Applied research services in agricultural sciences 72.19.53 Experimental development services in agricultural sciences 72.19.6 Research and experimental development services in other natural sciences 72.19.61 Basic research services in other natural sciences 72.19.62 Applied research services in other natural sciences 72.19.63 Experimental development services in other natural sciences 72.19.7 Research and development originals in other natural sciences and engineering 72.19.70 Research and development originals in other natural sciences and engineering 72.2 Research and experimental development services in social sciences and humanities 72.20 Research and experimental development services in social sciences and humanities 72.20.1 Research and experimental development services in psychology 72.20.11 Basic research services in psychology 72.20.12 Applied research services in psychology 72.20.13 Experimental development services in psychology 72.20.2 Research and experimental development services in law 72.20.21 Basic research services in law 72.20.22 Applied research services in law 72.20.23 Experimental development services in law 72.20.3 Research and experimental development services in languages and literature 72.20.31 Basic research services in languages and literature 72.20.32 Applied research services in languages and literature 72.20.33 Experimental development services in languages and literature 72.20.4 Research and experimental development services in other social sciences and humanities 72.20.41 Basic research services in other social sciences and humanities 72.20.42 Applied research services in other social sciences and humanities 72.20.43 Experimental development services in other social sciences and humanities 72.20.5 Research and experimental development services in economics 72.20.51 Basic research services in economics 72.20.52 Applied research services in economics 72.20.53 Experimental development services in economics 72.20.6 Research and development originals in social sciences and humanities 72.20.60 Research and development originals in social sciences and humanities 73 Advertising and market research services 73.1 Advertising services 73.11 Services provided by advertising agencies 73.11.1 Services provided by advertising agencies 73.11.11 Full service advertising services 73.11.12 Direct marketing and direct mailing services 73.11.13 Advertising concept development services 73.11.19 Other advertising services 73.12 Media representation services 73.12.1 Sale of advertising space or time on a fee or contract basis 73.12.11 Sale of advertising space on a fee or contract basis in print media 73.12.12 Sale of television/radio advertising space or time on a fee or contract basis 73.12.13 Sale of internet advertising space or time on a fee or contract basis 73.12.14 Sale of events related advertising 73.12.19 Other sale of advertising space or time on a fee or contract basis 73.12.2 Re-sale of advertising space or time on a fee or contract basis 73.12.20 Re-sale of advertising space or time on a fee or contract basis 73.2 Market research and public opinion polling services 73.20 Market research and public opinion polling services 73.20.1 Market research and similar services 73.20.11 Market research services: qualitative surveys 73.20.12 Market research services: quantitative ad-hoc surveys 73.20.13 Market research services: quantitative continuous and regular surveys 73.20.14 Market research services other than surveys 73.20.19 Other market research services 73.20.2 Public opinion polling services 73.20.20 Public opinion polling services 74 Other professional, scientific and technical services 74.1 Specialised design services 74.10 Specialised design services 74.10.1 Interior, industrial and other specialised design services 74.10.11 Interior design services 74.10.12 Industrial design services 74.10.19 Other specialised design services 74.10.2 Design originals 74.10.20 Design originals 74.2 Photographic services 74.20 Photographic services 74.20.1 Photographic plates and film, other than cinematographic, exposed 74.20.11 Photographic plates and film, exposed but not developed 74.20.12 Photographic plates and film, exposed and developed, for offset reproduction 74.20.19 Other photographic plates and film, exposed and developed 74.20.2 Specialised photography services 74.20.21 Portrait photography services 74.20.22 Advertising and related photography services 74.20.23 Event photography and event videography services 74.20.24 Aerial photography services 74.20.29 Other specialised photography services 74.20.3 Other photographic services 74.20.31 Photography processing services 74.20.32 Restoration and retouching services of photography 74.20.39 Other photographic services n.e.c. 74.3 Translation and interpretation services 74.30 Translation and interpretation services 74.30.1 Translation and interpretation services 74.30.11 Translation services 74.30.12 Interpretation services 74.9 Other professional, scientific and technical services n.e.c. 74.90 Other professional, scientific and technical services n.e.c. 74.90.1 Professional and technical support and consulting services n.e.c. 74.90.11 Bill auditing and freight rate information services 74.90.12 Business brokerage and appraisal services other than for real estate and insurance 74.90.13 Environmental consulting services 74.90.14 Weather forecasting and meteorological services 74.90.15 Security consulting services 74.90.19 Other scientific and technical consulting services n.e.c. 74.90.2 Other professional, technical and business services n.e.c. 74.90.20 Other professional, technical and business services n.e.c. 75 Veterinary services 75.0 Veterinary services 75.00 Veterinary services 75.00.1 Veterinary services 75.00.11 Veterinary services for pet animals 75.00.12 Veterinary services for livestock 75.00.19 Other veterinary services N ADMINISTRATIVE AND SUPPORT SERVICES 77 Rental and leasing services 77.1 Rental and leasing services of motor vehicles 77.11 Rental and leasing services of cars and light motor vehicles 77.11.1 Rental and leasing services of cars and light motor vehicles 77.11.10 Rental and leasing services of cars and light motor vehicles 77.12 Rental and leasing services of trucks 77.12.1 Rental and leasing services of trucks 77.12.11 Rental and leasing services of goods transport vehicles without driver 77.12.19 Rental and leasing services of other land transport equipment without driver 77.2 Rental and leasing services of personal and household goods 77.21 Rental and leasing services of recreational and sports goods 77.21.1 Rental and leasing services of recreational and sports goods 77.21.10 Rental and leasing services of recreational and sports goods 77.22 Rental services of video tapes and disks 77.22.1 Rental services of video tapes and disks 77.22.10 Rental services of video tapes and disks 77.29 Rental and leasing services of other personal and household goods 77.29.1 Rental and leasing services of other personal and household goods 77.29.11 Rental and leasing services of televisions, radios, video cassette recorders and related equipment and accessories 77.29.12 Rental and leasing services of furniture and other household appliances 77.29.13 Rental and leasing services of musical instruments 77.29.14 Rental and leasing services of household linen 77.29.15 Rental and leasing services of textiles, clothing and footwear 77.29.16 Rental and leasing services of do-it-yourself machinery and equipment 77.29.19 Rental and leasing services of other personal and household goods n.e.c. 77.3 Rental and leasing services of other machinery, equipment and tangible goods 77.31 Rental and leasing services of agricultural machinery and equipment 77.31.1 Rental and leasing services of agricultural machinery and equipment 77.31.10 Rental and leasing services of agricultural machinery and equipment 77.32 Rental and leasing services of construction and civil engineering machinery and equipment 77.32.1 Rental and leasing services of construction and civil engineering machinery and equipment 77.32.10 Rental and leasing services of construction and civil engineering machinery and equipment 77.33 Rental and leasing services of office machinery and equipment (including computers) 77.33.1 Rental and leasing services of office machinery and equipment (including computers) 77.33.11 Rental and leasing services of office machinery and equipment (excluding computers) 77.33.12 Rental and leasing services of computers 77.34 Rental and leasing services of water transport equipment 77.34.1 Rental and leasing services of water transport equipment 77.34.10 Rental and leasing services of water transport equipment 77.35 Rental and leasing services of air transport equipment 77.35.1 Rental and leasing services of air transport equipment 77.35.10 Rental and leasing services of air transport equipment 77.39 Rental and leasing services of other machinery, equipment and tangible goods n.e.c. 77.39.1 Rental and leasing services of other machinery, equipment and tangible goods n.e.c. 77.39.11 Rental and leasing services of railroad vehicles 77.39.12 Rental and leasing services of containers 77.39.13 Rental and leasing services of motorcycles, caravans and campers 77.39.14 Rental and leasing services of telecommunications equipment 77.39.19 Rental and leasing services of other machinery and equipment without operator and tangible goods n.e.c. 77.4 Licensing services for the right to use intellectual property and similar products, except copyrighted works 77.40 Licensing services for the right to use intellectual property and similar products, except copyrighted works 77.40.1 Licensing services for the right to use intellectual property and similar products, except copyrighted works 77.40.11 Licensing services for the right to use research and development products 77.40.12 Licensing services for the right to use trademarks and franchises 77.40.13 Licensing services for the right to use mineral exploration and evaluation 77.40.14 Trademarks and franchises 77.40.19 Licensing services for the right to use other intellectual property and similar products, except copyrighted works 78 Employment services 78.1 Services provided by employment placement agencies 78.10 Services provided by employment placement agencies 78.10.1 Services provided by employment placement agencies 78.10.11 Executive search services 78.10.12 Permanent placement services, other than executive search services 78.2 Temporary employment agency services 78.20 Temporary employment agency services 78.20.1 Temporary employment agency services 78.20.11 Temporary employment agency services for the supply of computer and telecommunications personnel 78.20.12 Temporary employment agency services for the supply of other office support personnel 78.20.13 Temporary employment agency services for the supply of commercial and trade personnel 78.20.14 Temporary employment agency services for the supply of transport, warehousing, logistics or industrial workers 78.20.15 Temporary employment agency services for the supply of hotels and restaurants personnel 78.20.16 Temporary employment agency services for the supply of medical personnel 78.20.19 Temporary employment agency services for the supply of other personnel 78.3 Other human resources provision services 78.30 Other human resources provision services 78.30.1 Other human resources provision services 78.30.11 Other human resources provision services for computer and telecommunications personnel 78.30.12 Other human resources provision services for other office support personnel 78.30.13 Other human resources provision services for commercial and trade personnel 78.30.14 Other human resources provision services for transport, warehousing, logistics or industrial personnel 78.30.15 Other human resources provision services for hotels and restaurants personnel 78.30.16 Other human resources provision services for medical personnel 78.30.19 Other human resources provision services for personnel n.e.c. 79 Travel agency, tour operator and other reservation services and related services 79.1 Travel agency and tour operator services 79.11 Travel agency services 79.11.1 Travel agency services for transport reservations 79.11.11 Reservation services for airlines 79.11.12 Reservation services for railways 79.11.13 Reservation services for buses 79.11.14 Reservation services for vehicle rental 79.11.19 Other travel agency services for transport reservations 79.11.2 Travel agency services for reservation of accommodation, cruises and package tours 79.11.21 Reservation services for accommodation 79.11.22 Reservation services for cruises 79.11.23 Reservation services for package tours 79.12 Tour operator services 79.12.1 Tour operator services 79.12.11 Tour operator services for arranging and assembling tours 79.12.12 Tour managers services 79.9 Other reservation services and related services 79.90 Other reservation services and related services 79.90.1 Tourism promotion and visitor information services 79.90.11 Tourism promotion services 79.90.12 Visitor information services 79.90.2 Tourist guide services 79.90.20 Tourist guide services 79.90.3 Other reservation services n.e.c. 79.90.31 Time-share exchange services 79.90.32 Reservation services for convention centres, congress centres and exhibit halls 79.90.39 Reservation services for event tickets, entertainment and recreational services and other reservation services n.e.c. 80 Security and investigation services 80.1 Private security services 80.10 Private security services 80.10.1 Private security services 80.10.11 Armoured car services 80.10.12 Guard services 80.10.19 Other security services 80.2 Security systems services 80.20 Security systems services 80.20.1 Security systems services 80.20.10 Security systems services 80.3 Investigation services 80.30 Investigation services 80.30.1 Investigation services 80.30.10 Investigation services 81 Services to buildings and landscape 81.1 Combined facilities support services 81.10 Combined facilities support services 81.10.1 Combined facilities support services 81.10.10 Combined facilities support services 81.2 Cleaning services 81.21 General cleaning services of buildings 81.21.1 General cleaning services of buildings 81.21.11 General home cleaning services 81.21.12 Other general cleaning services of buildings 81.22 Other building and industrial cleaning services 81.22.1 Industrial cleaning services 81.22.11 Window cleaning services 81.22.12 Specialised cleaning services 81.22.13 Furnace and chimney cleaning services 81.29 Other cleaning services 81.29.1 Other cleaning services 81.29.11 Disinfecting and exterminating services 81.29.12 Sweeping and snow removal services 81.29.13 Other sanitation services 81.29.19 Other cleaning services n.e.c. 81.3 Landscape services 81.30 Landscape services 81.30.1 Landscape services 81.30.11 Home garden maintenance 81.30.12 Other landscape services 82 Office administrative, office support and other business support services 82.1 Office administrative and support services 82.11 Combined office administrative services 82.11.1 Combined office administrative services 82.11.10 Combined office administrative services 82.19 Photocopying, document preparation and other specialised office support services 82.19.1 Photocopying, document preparation and other specialised office support services 82.19.11 Duplicating services 82.19.12 Mailing list compilation and mailing services 82.19.13 Document preparation and other specialised office support services 82.2 Call centre services 82.20 Call centre services 82.20.1 Call centre services 82.20.10 Call centre services 82.3 Convention and trade show organisation services 82.30 Convention and trade show organisation services 82.30.1 Convention and trade show organisation services 82.30.11 Convention organisation services 82.30.12 Trade show organisation services 82.9 Business support services n.e.c. 82.91 Collection agency and credit bureau services 82.91.1 Collection agency and credit bureau services 82.91.11 Credit reporting services 82.91.12 Collection agency services 82.92 Packaging services 82.92.1 Packaging services 82.92.10 Packaging services 82.99 Other business support services n.e.c. 82.99.1 Other business support services n.e.c. 82.99.11 Verbatim reporting and stenotype recording services 82.99.12 Telephone based support services 82.99.19 Other miscellaneous business support services n.e.c. O PUBLIC ADMINISTRATION AND DEFENCE SERVICES; COMPULSORY SOCIAL SECURITY SERVICES 84 Public administration and defence services; compulsory social security services 84.1 Administration services of the State and the economic and social policy of the community 84.11 General public administration services 84.11.1 General (overall) public services 84.11.11 Executive and legislative services 84.11.12 Financial and fiscal services 84.11.13 Overall economic and social planning and statistical services 84.11.14 Government services to fundamental research 84.11.19 Other general (overall) public services 84.11.2 Supporting services for the government 84.11.21 General personnel services for the government 84.11.29 Other supporting services for the government 84.12 Administrative services for the regulation of health care, education, cultural services and other social services, excluding social security 84.12.1 Administrative services for the regulation of health care, education, cultural services and other social services excluding social security 84.12.11 Administrative educational services 84.12.12 Administrative health care services 84.12.13 Administrative housing and community amenity services 84.12.14 Administrative recreational, cultural and religious services 84.13 Administrative services for more efficient operation of businesses 84.13.1 Administrative services for more efficient operation of businesses 84.13.11 Administrative agriculture-, forestry-, fishing- and hunting-related services 84.13.12 Administrative fuel- and energy-related services 84.13.13 Administrative mining- and mineral resources-, manufacturing- and construction-related services 84.13.14 Administrative transport- and communications-related services 84.13.15 Administrative services related to the distributive and catering trades, hotels and restaurants 84.13.16 Administrative services related to tourism affairs 84.13.17 Administrative multipurpose development project services 84.13.18 General administrative economic, commercial and labour affairs-related services 84.2 Provision of services to the community as a whole 84.21 Foreign affairs services 84.21.1 Foreign affairs services 84.21.11 Administrative external affairs-related services, diplomatic and consular services abroad 84.21.12 Foreign economic aid-related services 84.21.13 Foreign military aid-related services 84.22 Defence services 84.22.1 Defence services 84.22.11 Military defence services 84.22.12 Civil defence services 84.23 Justice and judicial services 84.23.1 Justice and judicial services 84.23.11 Law courts-related administrative services 84.23.12 Administrative services related to detention or rehabilitation of criminals 84.24 Public order and safety services 84.24.1 Public order and safety services 84.24.11 Police services 84.24.19 Other public order and safety affairs-related services 84.25 Fire brigade services 84.25.1 Fire brigade services 84.25.11 Fire fighting and fire prevention services 84.25.19 Other fire brigade services 84.3 Compulsory social security services 84.30 Compulsory social security services 84.30.1 Compulsory social security services 84.30.11 Compulsory social security services concerning sickness, maternity or temporary disablement benefits 84.30.12 Compulsory social security services concerning government employee pension schemes; old-age, disability or survivors' benefits other than for government employees 84.30.13 Compulsory social security services concerning unemployment compensation benefits 84.30.14 Compulsory social security services concerning family and child allowances P EDUCATION SERVICES 85 Education services 85.1 Pre-primary education services 85.10 Pre-primary education services 85.10.1 Pre-primary education services 85.10.10 Pre-primary education services 85.2 Primary education services 85.20 Primary education services 85.20.1 Primary education services 85.20.11 On-line primary education services 85.20.12 Other primary education services 85.3 Secondary education services 85.31 General secondary education services 85.31.1 General lower secondary education services 85.31.11 On-line general lower secondary education services 85.31.12 Other general lower secondary education services 85.31.2 General upper secondary education services 85.31.21 On-line general upper secondary education services 85.31.22 Other general s upper econdary education services 85.32 Technical and vocational secondary education services 85.32.1 Technical and vocational lower secondary education services 85.32.11 On-line technical and vocational lower secondary education services 85.32.12 Other technical and vocational lower secondary education services 85.32.2 Technical and vocational upper secondary education services 85.32.21 On-line technical and vocational upper secondary education services 85.32.22 Other technical and vocational upper secondary education services 85.4 Higher education services 85.41 Post-secondary non-tertiary education services 85.41.1 Post-secondary non-tertiary education services 85.41.11 On-line post-secondary non-tertiary general education services 85.41.12 Other post-secondary non-tertiary general education services 85.41.13 On-line post-secondary non-tertiary technical and vocational education services 85.41.14 Other post-secondary non-tertiary technical and vocational education services 85.42 Tertiary education services 85.42.1 Short-cycle Tertiary education services 85.42.11 On-line short-cycle tertiary education services 85.42.12 Other short-cycle tertiary education services 85.42.2 Bachelor's or equivalent level tertiary education services 85.42.21 On-line Bachelor's or equivalent level tertiary education services 85.42.22 Other Bachelor's or equivalent level tertiary education services 85.42.3 Master's or equivalent level tertiary education services 85.42.31 On-line Master's or equivalent level tertiary education services 85.42.32 Other Master's or equivalent level tertiary education services 85.42.4 Doctoral or equivalent level tertiary education services 85.42.41 On-line Doctoral or equivalent level tertiary education services 85.42.42 Other Doctoral or equivalent level tertiary education services 85.5 Other education services 85.51 Sports and recreation education services 85.51.1 Sports and recreation education services 85.51.10 Sports and recreation education services 85.52 Cultural education services 85.52.1 Cultural education services 85.52.11 Dancing schools and dance instructors services 85.52.12 Music schools and music instructors services 85.52.13 Fine arts schools and arts instruction services 85.52.19 Other cultural education services 85.53 Driving school services 85.53.1 Driving school services 85.53.11 Car driving school services 85.53.12 Flying and sailing school services 85.59 Other education services n.e.c. 85.59.1 Other education services n.e.c. 85.59.11 Language school services 85.59.12 IT school services 85.59.13 Vocational education services n.e.c. 85.59.14 Home school support courses 85.59.19 Education services n.e.c. 85.6 Educational support services 85.60 Educational support services 85.60.1 Educational support services 85.60.10 Educational support services Q HUMAN HEALTH AND SOCIAL WORK SERVICES 86 Human health services 86.1 Hospital services 86.10 Hospital services 86.10.1 Hospital services 86.10.11 Hospital surgical services 86.10.12 Hospital gynaecological and obstetrical services 86.10.13 Hospital rehabilitation services 86.10.14 Hospital psychiatric services 86.10.15 Other hospital services provided by medical doctors 86.10.19 Other hospital services 86.2 Medical and dental practice services 86.21 General medical practice services 86.21.1 General medical practice services 86.21.10 General medical practice services 86.22 Specialist medical practice services 86.22.1 Specialist medical practice services 86.22.11 Analysis and interpretation services of medical images 86.22.19 Other specialist medical practice services 86.23 Dental practice services 86.23.1 Dental practice services 86.23.11 Orthodontic services 86.23.19 Other dental practice services 86.9 Other human health services 86.90 Other human health services 86.90.1 Other human health services 86.90.11 Pregnancy related services 86.90.12 Nursing services 86.90.13 Physiotherapeutic services 86.90.14 Ambulance services 86.90.15 Medical laboratory services 86.90.16 Blood, sperm and transplant organ bank services 86.90.17 Diagnostic imaging services without interpretation 86.90.18 Mental health services 86.90.19 Other human health services n.e.c. 87 Residential care services 87.1 Residential nursing care services 87.10 Residential nursing care services 87.10.1 Residential nursing care services 87.10.10 Residential nursing care services 87.2 Residential care services for mental retardation, mental health and substance abuse 87.20 Residential care services for mental retardation, mental health and substance abuse 87.20.1 Residential care services for mental retardation, mental health and substance abuse 87.20.11 Residential care services for children suffering from mental retardation, mental health illnesses and substance abuse 87.20.12 Residential care services for adults suffering from mental retardation, mental health illnesses and substance abuse 87.3 Residential care services for the elderly and disabled 87.30 Residential care services for the elderly and disabled 87.30.1 Residential care services for the elderly and disabled 87.30.11 Welfare services delivered through residential institutions to elderly persons 87.30.12 Welfare services delivered through residential institutions to disabled children and young people 87.30.13 Welfare services delivered through residential institutions to disabled adults 87.9 Other residential care services 87.90 Other residential care services 87.90.1 Other residential care services 87.90.11 Other social work services with accommodation for children and young people 87.90.12 Social work services with accommodation for mistreated women 87.90.13 Other social work services with accommodation for adults 88 Social work services without accommodation 88.1 Social work services without accommodation for the elderly and disabled 88.10 Social work services without accommodation for the elderly and disabled 88.10.1 Social work services without accommodation for the elderly and disabled 88.10.11 Visiting and assistance services for the elderly 88.10.12 Day-care centre services for the elderly 88.10.13 Vocational rehabilitation services for persons with disabilities 88.10.14 Visiting and assistance services for persons with disabilities 88.10.15 Day-care centre services for disabled adults 88.9 Other social work services without accommodation 88.91 Child day-care services 88.91.1 Child day-care services 88.91.11 Child day-care services excluding day-care services for the disabled 88.91.12 Day-care services for disabled children and young people 88.91.13 Baby-sitting services 88.99 Other social work services without accommodation n.e.c. 88.99.1 Other social work services without accommodation n.e.c. 88.99.11 Guidance and counselling services n.e.c. related to children 88.99.12 Welfare services without accommodation 88.99.13 Vocational rehabilitation services for the unemployed 88.99.19 Other social services without accommodation n.e.c. R ARTS, ENTERTAINMENT AND RECREATION SERVICES 90 Creative, arts and entertainment services 90.0 Creative, arts and entertainment services 90.01 Services of performing artists 90.01.1 Services of performing artists 90.01.10 Services of performing artists 90.02 Support services to performing arts 90.02.1 Support services to performing arts 90.02.11 Performing arts event production and presentation services 90.02.12 Performing arts event promotion and organisation services 90.02.19 Other performing arts support services 90.03 Artistic creation 90.03.1 Artistic creation 90.03.11 Services provided by authors, composers, sculptors and other artists, except performing artists 90.03.12 Original works of authors, composers and other artists, except performing artists, painters, graphical artists and sculptors 90.03.13 Original works of painters, graphical artists and sculptors 90.04 Arts facility operation services 90.04.1 Arts facility operation services 90.04.10 Arts facility operation services 91 Library, archive, museum and other cultural services 91.0 Library, archive, museum and other cultural services 91.01 Library and archive services 91.01.1 Library and archive services 91.01.11 Library services 91.01.12 Archive services 91.02 Museum services 91.02.1 Museum operation services 91.02.10 Museum operation services 91.02.2 Museum collections 91.02.20 Museum collections 91.03 Operation services of historical sites and buildings and similar visitor attractions 91.03.1 Operation services of historical sites and buildings and similar visitor attractions 91.03.10 Operation services of historical sites and buildings and similar visitor attractions 91.04 Botanical and zoological garden services and nature reserve services 91.04.1 Botanical and zoological garden services and nature reserve services 91.04.11 Botanical and zoological garden services 91.04.12 Nature reserves services, including wildlife preservation services 92 Gambling and betting services 92.0 Gambling and betting services 92.00 Gambling and betting services 92.00.1 Gambling services 92.00.11 Gambling table services 92.00.12 Gambling machine services 92.00.13 Lotteries, numerical games and bingo services 92.00.14 On-line gambling services 92.00.19 Other gambling services 92.00.2 Betting services 92.00.21 On-line betting services 92.00.29 Other betting services 93 Sporting services and amusement and recreation services 93.1 Sporting services 93.11 Sports facility operation services 93.11.1 Sports facility operation services 93.11.10 Sports facility operation services 93.12 Services of sport clubs 93.12.1 Services of sport clubs 93.12.10 Services of sport clubs 93.13 Services of fitness facilities 93.13.1 Services of fitness facilities 93.13.10 Services of fitness facilities 93.19 Other sporting services 93.19.1 Other sporting services 93.19.11 Sports and recreational sports event promotion services 93.19.12 Services of athletes 93.19.13 Support services related to sports and recreation 93.19.19 Other sports and recreational sports services 93.2 Amusement and recreation services 93.21 Amusement park and theme park services 93.21.1 Amusement park and theme park services 93.21.10 Amusement park and theme park services 93.29 Other amusement and recreation services 93.29.1 Other recreational services n.e.c. 93.29.11 Recreation parks and beach services 93.29.19 Miscellaneous recreational services n.e.c. 93.29.2 Other entertainment services n.e.c. 93.29.21 Firework and light and sound  shows services 93.29.22 Coin-operated games machine services 93.29.29 Entertainment services n.e.c. S OTHER SERVICES 94 Services furnished by membership organisations 94.1 Services furnished by business, employers and professional membership organisations 94.11 Services furnished by business and employers membership organisations 94.11.1 Services furnished by business and employers membership organisations 94.11.10 Services furnished by business and employers membership organisations 94.12 Services furnished by professional membership organisations 94.12.1 Services furnished by professional membership organisations 94.12.10 Services furnished by professional membership organisations 94.2 Services furnished by trade unions 94.20 Services furnished by trade unions 94.20.1 Services furnished by trade unions 94.20.10 Services furnished by trade unions 94.9 Services furnished by other membership organisations 94.91 Services furnished by religious organisations 94.91.1 Services furnished by religious organisations 94.91.10 Services furnished by religious organisations 94.92 Services furnished by political organisations 94.92.1 Services furnished by political organisations 94.92.10 Services furnished by political organisations 94.99 Services furnished by other membership organisations n.e.c. 94.99.1 Services (except grant-giving services) furnished by other membership organisations n.e.c. 94.99.11 Services furnished by human rights organisations 94.99.12 Services furnished by environmental advocacy groups 94.99.13 Special group protection services 94.99.14 Other civic betterment and community facility support services 94.99.15 Services provided by youth associations 94.99.16 Services provided by cultural and recreational associations 94.99.17 Services provided by other civic and social organisations 94.99.19 Services provided by other membership organisations n.e.c. 94.99.2 Grant-giving services by membership organisations 94.99.20 Grant-giving services by membership organisations 95 Repair services of computers and personal and household goods 95.1 Repair services of computers and communication equipment 95.11 Repair services of computers and peripheral equipment 95.11.1 Repair services of computers and peripheral equipment 95.11.10 Repair services of computers and peripheral equipment 95.12 Repair services of communication equipment 95.12.1 Repair services of communication equipment 95.12.10 Repair services of communication equipment 95.2 Repair services of personal and household goods 95.21 Repair services of consumer electronics 95.21.1 Repair services of consumer electronics 95.21.10 Repair services of consumer electronics 95.22 Repair services of household appliances and home and garden equipment 95.22.1 Repair services of household appliances and home and garden equipment 95.22.10 Repair services of household appliances and home and garden equipment 95.23 Repair services of footwear and leather goods 95.23.1 Repair services of footwear and leather goods 95.23.10 Repair services of footwear and leather goods 95.24 Repair services of furniture and home furnishings 95.24.1 Repair services of furniture and home furnishings 95.24.10 Repair services of furniture and home furnishings 95.25 Repair services of watches, clocks and jewellery 95.25.1 Repair services of watches, clocks and jewellery 95.25.11 Repair services of watches and clocks 95.25.12 Repair services of jewellery 95.29 Repair services of other personal and household goods 95.29.1 Repair services of other personal and household goods 95.29.11 Repair and alteration services of garment and household textile articles 95.29.12 Repair services of bicycles 95.29.13 Repair and maintenance services of musical instruments 95.29.14 Repair and maintenance services of sports equipment 95.29.19 Repair services of other personal and household goods n.e.c. 96 Other personal services 96.0 Other personal services 96.01 Washing and (dry-)cleaning services of textile and fur products 96.01.1 Washing and (dry-)cleaning services of textile and fur products 96.01.11 Coin-operated laundry services 96.01.12 Dry cleaning services (including fur product cleaning services) 96.01.13 Pressing services 96.01.14 Dyeing and colouring services 96.01.15 Textile cleaning services at home 96.01.19 Other textile cleaning services 96.02 Hairdressing and other beauty treatment services 96.02.1 Hairdressing and other beauty treatment services 96.02.11 Hairdressing services for women and girls 96.02.12 Hairdressing and barbers' services for men and boys 96.02.13 Cosmetic treatment, manicuring and pedicuring services 96.02.14 Hairdressing and barbers services, cosmetic treatment, manicuring and pedicuring services, at home 96.02.19 Other beauty treatment services 96.02.2 Human hair, unworked 96.02.20 Human hair, unworked 96.03 Funeral and related services 96.03.1 Funeral and related services 96.03.11 Cemeteries and cremation services 96.03.12 Undertaking services 96.04 Physical well-being services 96.04.1 Physical well-being services 96.04.10 Physical well-being services 96.09 Other personal services n.e.c. 96.09.1 Other personal services n.e.c. 96.09.11 Pet care services 96.09.12 Escort services 96.09.13 Coin-operated machine services n.e.c. 96.09.19 Other miscellaneous services n.e.c. T SERVICES OF HOUSEHOLDS AS EMPLOYERS; UNDIFFERENTIATED GOODS AND SERVICES PRODUCED BY HOUSEHOLDS FOR OWN USE 97 Services of households as employers of domestic personnel 97.0 Services of households as employers of domestic personnel 97.00 Services of households as employers of domestic personnel 97.00.1 Services of households as employers of domestic personnel 97.00.11 Services of households as employers of domestic personnel providing child care services 97.00.12 Services of households as employers of domestic personnel providing assistance services for the elderly, without medical care 97.00.13 Services of households as employers of domestic personnel providing assistance services for disabled adults, without medical care 97.00.14 Services of households as employers of domestic personnel providing housing and household assistance services for daily life 97.00.19 Other services of households as employers of domestic personnel 98 Undifferentiated goods and services produced by private households for own use 98.1 Undifferentiated goods produced by private households for own use 98.10 Undifferentiated goods produced by private households for own use 98.10.1 Undifferentiated goods produced by private households for own use 98.10.10 Undifferentiated goods produced by private households for own use 98.2 Undifferentiated services produced by private households for own use 98.20 Undifferentiated services produced by private households for own use 98.20.1 Undifferentiated services produced by private households for own use 98.20.10 Undifferentiated services produced by private households for own use U SERVICES PROVIDED BY EXTRATERRITORIAL ORGANISATIONS AND BODIES 99 Services provided by extraterritorial organisations and bodies 99.0 Services provided by extraterritorial organisations and bodies 99.00 Services provided by extraterritorial organisations and bodies 99.00.1 Services provided by extraterritorial organisations and bodies 99.00.10 Services provided by extraterritorial organisations and bodies